ACCEPTED
                                                                        07-15-00327-CV
                                                           SEVENTH COURT OF APPEALS
                                                                     AMARILLO, TEXAS
                                                                  11/20/2015 4:55:24 PM
                                                                       Vivian Long, Clerk


                   No. 07-15-00327-CV

                                                     FILED IN
       IN THE COURT OF APPEALS FOR THE
                                     7th COURT OF APPEALS
                                         AMARILLO, TEXAS
    SEVENTH DISTRICT OF TEXAS AT AMARILLO
                                               11/20/2015 4:55:24 PM
                                                     VIVIAN LONG
                                                        CLERK
      HERRING BANCORP, INC.; C.C. BURGESS;
           and C. CAMPBELL BURGESS,

                                Appellants/Cross-Appellees,

                           v.

JOHN MIKKELSEN, acting solely in his capacity as Trustee
           of the John Mikkelsen Trust,

                                     Appellee/Cross-Appellant.


     On Appeal from the 46th Judicial District Court
  Wilbarger County, Texas, Trial Court Cause No. 24,955
          Honorable Dan Mike Bird, Presiding


            BRIEF OF CROSS-APPELLANT


                                  Lee F. Christie
                                  State Bar No. 042317100
                                  lfchristie@popehardwicke.com
                                  Michael L. Atchley
                                  State Bar No. 01397600
                                  matchley@popehardwicke.com
                                  POPE, HARDWICKE, CHRISTIE,
                                  SCHELL, KELLY & RAY, L.L.P.
                                  500 W. 7th Street, Suite 600
                                  Fort Worth, Texas 76102
                                  817.332.3245—Telephone
                                  817.877.4781—Telecopier

           ORAL ARGUMENT REQUESTED
                      IDENTITY OF PARTIES AND COUNSEL

Cross-Appellant/Appellee/Plaintiff:

        John Mikkelsen, acting solely in his capacity
        as Trustee of the John Mikkelsen Trust

Counsel for Cross-Appellant/Appellee/Plaintiff:

        Lee F. Christie
        State Bar No. 042317100
        lfchristie@popehardwicke.com
        Michael L. Atchley
        State Bar No. 01397600
        matchley@popehardwicke.com
        POPE, HARDWICKE, CHRISTIE,
        SCHELL, KELLY & RAY, L.L.P.
        500 W. 7th Street, Suite 600
        Fort Worth, Texas 76102
        817.332.3245—Telephone
        817.877.4781—Telecopier
        Trial and Appellate Counsel




Brief of Cross-Appellant                                Page i
                 IDENTITY OF PARTIES AND COUNSEL (cont.)

Appellants/Cross-Appellees/Defendants:

        Herring Bancorp, Inc.
        C.C. Burgess
        C. Campbell Burgess

Counsel for Appellants/Cross-
Appellees/Defendants:
                                          Cornell D. Curtis
        Thomas S. Leatherbury             State Bar No. 24007069
        State Bar No. 12095275            vernonlaw@sbcglobal.net
        tleatherbury@velaw.com            CORNELL D. CURTIS, P.C.
        Manuel G. Berrelez                1716 Main Street
        State Bar No. 24057760            Vernon, Texas 76834
        mberrelez@velaw.com               940.552.9100—Telephone
        Stephen S. Gilstrap               940.552.2655—Telecopier
        State Bar No. 24078563            Trial and Appellate Counsel
        sgilstrap@velaw.com
        VINSON & ELKINS, LLP              Tim Newsom
        2001 Ross Avenue, Suite 3700      State Bar No. 00784677
        Dallas, Texas 75201               tim@lovell-law.net
        214.220.7700—Telephone            John H. Lovell
        214.999.7792—Telecopier           State Bar No. 12609300
        Appellate Counsel                 john@lovell-law.net
                                          LOVELL, LOVELL,
                                          NEWSOM & ISERN, L.L.P.
                                          112 West 8th Avenue, Suite 1000
                                          Amarillo, Texas 79101-2314
                                          806.373.1515—Telephone
                                          806.379.7176—Telecopier
                                          Trial Counsel




Brief of Cross-Appellant                                          Page ii
                                         TABLE OF CONTENTS

                                                                                                                   Page

IDENTITY OF PARTIES AND COUNSEL ..........................................................i

INDEX OF AUTHORITIES ................................................................................... v

STATEMENT OF THE CASE ............................................................................. vii

STATEMENT REGARDING ORAL ARGUMENT ........................................ viii

TABLE OF ABBREVIATIONS ............................................................................ ix

ISSUES PRESENTED ..............................................................................................x

STATEMENT OF FACTS ....................................................................................... 1

SUMMARY OF THE ARGUMENT .................................................................... 19

ARGUMENT AND AUTHORITIES .................................................................. 20

         ISSUE 1:           The trial court excluded Mikkelsen’s evidence
                            of Appellants’ noncompliance with regulatory
                            requirements and failure to inform the Internal
                            Revenue Service and regulators that the
                            supposed Subchapter “S” conversion was
                            compromised as two classes of stock continue
                            to exist. Was this error? ......................................................... 20

         ISSUE 2:           The trial court denied Mikkelsen’s Motion
                            to Compel the discovery of net worth information.
                            Was this error? ........................................................................ 24

CONCLUSION ...................................................................................................... 26

PRAYER .................................................................................................................. 27


Brief of Cross-Appellant                                                                                           Page iii
SIGNATURE OF COUNSEL ............................................................................... 28

CERTIFICATE OF COMPLIANCE .................................................................... 29

CERTIFICATE OF SERVICE ............................................................................... 29

INDEX TO APPENDIX TO BRIEF OF CROSS-APPELLANT ....................... 30




Brief of Cross-Appellant                                                                          Page iv
                                 INDEX OF AUTHORITIES

Cases                                                                                                Page

Alamo Nat’l Bank v. Kraus,
     616 S.W.2d 908 (Tex. 1981)................................................................. 22, 26

BMW of N. Am. v. Gore,
   517 U.S. 559, 116 S. Ct. 1589, 134 L. Ed. 2d 809 (1996) ............................ 22

Ford Motor Co. v. Castillo,
     279 S.W.3d 656 (Tex. 2009)....................................................................... 25

Gharda USA, Inc. v. Control Solutions, Inc.,
     464 S.W.3d 338 (Tex. 2015)....................................................................... 21

In re Arpin America Moving Systems, LLC,
       416 S.W.3d 927 (Tex. App.―Dallas 2013, orig. proceeding) ............... 25

In re Jacobs, 300 S.W.3d 35
       (Tex. App.―Houston [14th Dist.] 2009, orig. proceeding) .................. 25

Lunsford v. Morris,
      746 S.W.2d 471 (Tex. 1988)....................................................................... 25

McElroy v. Fitts,
     876 S.W.2d 190 (Tex. App.―El Paso 1994, writ dism’d) ...................... 27

State v. Central Expressway Sign Assocs.,
       302 S.W.3d 866 (Tex. 2009)....................................................................... 21

State Farm Mut. Auto. Ins. Co. v. Campbell,
      538 U.S. 408, 123 S. Ct. 1513, 155 L. Ed. 2d 585 (2003) ............................ 22

Tex. Mut. Ins. Co. Navarez,
      312 S.W.3d 94 (Tex. App.―Dallas 2010, pet. denied) .......................... 25



Brief of Cross-Appellant                                                                             Page v
Tony Gullo Motors I, L.P. v. Chapa,
     212 S.W.3d 299 (Tex. 2006)....................................................................... 22

Vernon v. Perrien,
     390 S.W.3d 47 (Tex. App.―El Paso 2012, pet. denied) ......................... 23

Rules and Statutes

Tex. Civ. Prac. & Rem. Code § 41.011 .............................................................. 22

Tex. R. App. P. 9.4 ............................................................................................... 29

Tex. R. App. P. 39 ...............................................................................................viii




Brief of Cross-Appellant                                                                                       Page vi
                           STATEMENT OF THE CASE

Nature of the Case:             This is an appeal following a jury trial.
                                Plaintiff/Cross-Appellant Mikkelsen filed
                                suit contending that Appellants’ invalid
                                stock redemption constituted a breach of
                                Herring’s Articles of Incorporation and
                                therefore a breach of contract. Mikkelsen also
                                brought claims for declaratory judgment,
                                enforcement of inspection rights, breach of
                                fiduciary duty, civil conspiracy, and
                                unlawful      oppression   of    a   minority
                                shareholder. [1 CR 5-17; 2 CR 153-161] [App.
                                45-57; 58-66]

Trial Court:                    The 46th Judicial District Court, Wilbarger
                                County, Texas, Cause No. 24,955; the
                                Honorable Dan Mike Bird, presiding.

Trial Court’s Disposition:      The trial court entered a Final Judgment on
                                June 16, 2015 incorporating a prior partial
                                summary judgment as well as the jury’s
                                verdict [2 CR 334; App. 1]. The trial court
                                denied Appellants’ Motion for Judgment
                                Notwithstanding the Verdict and Motion for
                                New Trial on August 19, 2015. [2 CR 409-
                                410].




Brief of Cross-Appellant                                                Page vii
                STATEMENT REGARDING ORAL ARGUMENT

        Pursuant to Texas Rule of Appellate Procedure 39, Cross-Appellant

Mikkelsen requests oral argument. This Court’s decision will be

significantly aided by oral argument because the appeal involves a

somewhat complex set of facts and procedural history.




Brief of Cross-Appellant                                           Page viii
                           TABLE OF ABBREVIATIONS

Mikkelsen: Appellee/Cross-Appellant/Plaintiff John Mikkelsen

Herring:        Appellant/Cross-Appellee/Defendant Herring Bancorp, Inc.

CR:             Clerk’s Record

RR:             Reporter’s Record

App:            Appendix




Brief of Cross-Appellant                                              Page ix
                               ISSUES PRESENTED

ISSUE 1:        The trial court excluded Mikkelsen’s evidence of Appellants’

                noncompliance with regulatory requirements and failure to

                inform the Internal Revenue Service and regulators that the

                supposed Subchapter “S” conversion was compromised as two

                classes of stock continue to exist. Was this error?

ISSUE 2:        The trial court denied Mikkelsen’s Motion to Compel the

                discovery of net worth information. Was this error?




Brief of Cross-Appellant                                               Page x
                           STATEMENT OF FACTS

        This case involves the purported redemption of shares of

Herring’s preferred stock. Herring is a bank holding company that

owns Herring Bank. Mikkelsen was previously Chairman of the Board

of Directors for Herring and the Bank, but he was ousted from these

roles in the 1990s when the Burgess family took control of both.

Mikkelsen later inherited some shares of Herring preferred stock from

his mother and was later assigned preferred shares by his brother

Mallory Mikkelsen.

        When the Burgess family decided to convert Herring to a

Subchapter “S” corporation ― meaning that it could no longer have

preferred stock ― they concocted a scheme to permit all of the

preferred shareholders except Mikkelsen (that is, the Burgess family

and their friends) to trade their preferred stock for common stock.

Mikkelsen alone was commanded to sell his preferred shares back to

Herring for par value. Mikkelsen’s suit centers on his contention that

this unequal treatment of the preferred shares (permitting the

exchange of some but then “redeeming” Mikkelsen’s) violated the

company’s Articles of Incorporation and was void.


Brief of Cross-Appellant                                         Page 1
         Mikkelsen, as Trustee of the John Mikkelsen Trust, owns 300

shares of preferred stock in Herring.1 His chief complaint in this case is

that Herring violated its Articles of Incorporation because it permitted

all of Herring’s preferred stock except his to be exchanged for common

stock, and that his shares were singled out for “redemption,” meaning

that he was commanded to sell them back to the company for par

value. Mikkelsen filed this suit in the trial court, making claims for (1)

breach of contract, for violating the Articles of Incorporation, (2) a

declaratory judgment that the redemption was void and that

Mikkelsen continues to be a preferred shareholder, (3) a declaratory

judgment that Mikkelsen has the right to inspect the company’s books

and records, and (4) breach of fiduciary duty, oppression of a minority

shareholder, and conspiracy, as Mikkelsen contends that the

redemption scheme was the work of the Burgess family aimed at

singling him out and divesting him of any interest in Herring.

         Mikkelsen’s involvement with Herring Bank began in 1969,

when he was elected to its Board of Directors.2 Mikkelsen’s



1   8 RR 47-48.
2   8 RR 21.


Brief of Cross-Appellant                                             Page 2
grandfather-in-law was involved with the Bank when it was chartered

in 1903.3 Mikkelsen became Vice-Chairman of the Board in 1978, and

was elected Chairman of the Board in 1982.4 Herring Bancorp ― the

holding company that is a party to this case ― was formed in 1984.5

Herring Bancorp owns Herring Bank.6 Mikkelsen served as Chairman

of the Board of the Bank from 1982 until 1997, and served as Chairman

of the Board of Herring Bancorp from the time it was formed in 1984

until 1992.7

        Appellant C.C. Burgess bought stock in Herring Bank in about

1972, and was elected to the Board of Directors in about 1973.8 C.C.

Burgess continues to serve on Herring Bancorp’s Board of Directors as

its Chairman.9 He is also Chairman of the Board of Directors of the

Bank.10




3 8 RR 18-19.
4 8 RR 22.
5 8 RR 23.
6 9 RR 16.
7 8 RR 27-28.
8 8 RR 27.
9 Id.; 9 RR 16
10 9 RR 16-17.




Brief of Cross-Appellant                                        Page 3
        Campbell Burgess is the son of C.C. Burgess.11 He has served as

Chief Executive Officer and Vice-Chairman of Herring Bancorp.12 He

has also served as Vice-Chairman of the Bank.13

        C.C. Burgess gained an executive capacity with Herring in the

1990s, when the Burgess family acquired additional stock in the

company and took control of it.14 From that time forward, the Burgess

family, or trusts created for their benefit, have owned and controlled a

majority of Herring’s stock, and they have been in control of the Bank

and the holding company for all of that time.15 Members of the

Burgess family now comprise the entire Herring Board of Directors,

except for one seat, which is held by a long-time friend of Campbell

Burgess.16

        When the Burgess family took control of the Bank in 1992, they

elected themselves to enough positions to take over the Board of

Directors, and they decided to oust Mikkelsen from his leadership



11 9 RR 95-96.
12 9 RR 17.
13 Id.
14 9 RR 18.
15 9 RR 18, 21.
16 9 RR 21, 75-76.




Brief of Cross-Appellant                                           Page 4
role.17 One of the other shareholders, along with the local County

Attorney, brought a quo warranto proceeding, contending in essence

that the Burgesses had not been properly elected to their positions.18

That litigation was resolved in June or July 1992, by an agreement

under which, among other things, Mikkelsen and his family sold

essentially all of their shares in the holding company (all except for 180

shares, which were sold back to the company in 1998), and Mikkelsen

was provided a five-year contract to stay on as Chairman and Chief

Executive Officer until December 31, 1997.19 After this, Mikkelsen was

out of the Bank and the Burgesses were in complete control.20

        The only Mikkelsen to retain any interest in the company after

that time was Mikkelsen’s mother, who had 300 shares of Herring’s

preferred stock (i.e., stock that has a specific par value and earns a

certain percentage dividend, but has no voting rights).21 There were

about 17,000 total shares of Herring preferred stock outstanding.22



17 8 RR 36-37; 9 RR 20-21.
18 8 RR 34-35.
19 8 RR 35-36.
20 8 RR 36-37.
21 8 RR 37.
22 Id.




Brief of Cross-Appellant                                              Page 5
        Mikkelsen’s mother died in 2005, at which time Mikkelsen (as

Trustee of the John Mikkelsen Trust) inherited 150 of the preferred

shares and his brother Mallory inherited the other 150 shares.23

Mallory later assigned his 150 shares to Mikkelsen (as Trustee of the

John Mikkelsen Trust).24

        The Burgesses decided in 2006 to convert Herring from a

Subchapter “C” corporation to a Subchapter “S” corporation.25 This

was allegedly desired mainly to take advantage of the fact that

Subchapter “S” corporations are not taxed at the corporate level as

Subchapter “C” corporations are. Rather, Subchapter “S” corporations

are taxed more like partnerships; dividends are paid to the

shareholders, who pay taxes on that income, but the company itself is

not generally subject to income taxation.26 Mikkelsen initially

expressed to C.C. Burgess that he was not opposed to the conversion.27




23 8 RR 46-47.
24 8 RR 48-49.
25 8 RR 55-56, 59; 10 RR 88-89.
26 8 RR 56.
27 8 RR 59-60.




Brief of Cross-Appellant                                          Page 6
        To convert a corporation from Subchapter “C” to Subchapter

“S,” the company needs the consent of all shareholders,28 must

maintain no more than one class of stock,29 and must have no more

than 100 shareholders.30 As the company had preferred shares

outstanding, Herring would have to redeem those shares or convert

them to common stock.31

        Herring’s preferred stock had been issued under specific

authority in the company’s Articles of Incorporation. The Articles also

set forth a specific, required procedure for redeeming the shares:

                5. Redemption.
                a. Preferred Stock. The Corporation, at the
                option of the Board of Directors, may at any
                time redeem the whole, or from time to time
                redeem any part, of the Preferred Stock
                outstanding by paying in cash therefor the sum
                of $95 per share, plus all dividends declared
                but unpaid thereon . . . .
                                       ***
                Should only a part of the outstanding Preferred
                Stock be redeemed, the redemption will be
                effected by lot or pro rata, as prescribed by the
                Board of Directors.32

28 10 RR 110-111.
29 8 RR 61; 9 RR 25.
30 9 RR 29-30.
31 8 RR 61.
32 12 RR PX-2 (App. 84) (emphasis added).




Brief of Cross-Appellant                                             Page 7
         The Articles of Incorporation are clear on this: if the company

wishes to redeem any preferred shares, it must either (1) redeem all of

them, (2) redeem some by lot [drawing], or (3) redeem some of them

by redeeming pro rata from each shareholder.33

         Instead of following the Articles, the Burgesses decided on a

different scheme that resulted in bracketing and forcing out only the

Mikkelsen shares. C.C. Burgess and one other Board member labeled

themselves a two-person “committee” that concocted “criteria” for

permitting a preferred shareholder to “convert” their shares for

common stock in the company rather than to have the shares

redeemed.

         In essence, the Burgess “committee” decided that a preferred

shareholder would be entitled to convert preferred shares to common

stock if (1) the preferred shareholder had a banking relationship with

Herring Bank, and (2) upon conversion, the shareholder would hold at

least 50 shares of common stock; any other preferred shares (i.e.,




33   8 RR 93.


Brief of Cross-Appellant                                           Page 8
Mikkelsen’s) would be redeemed.34 There is no authority in the

Articles of Incorporation for such a set of “criteria” to determine which

preferred shares to redeem, and there is no authority in the Articles for

an “exchange” or “conversion” of preferred shares.

        At the time this conversion scheme was created, there were 11

preferred shareholders, who together held a collective 17,147 preferred

shares.35 Those shareholders were (1) C.C. Burgess – 7882 shares ; (2)

Janie Slemp Burgess (C.C. Burgess’s wife36) – 576 shares; (3) Margo

Colquitt Burgess (C.C. Burgess’s former daughter-in-law37) – 1053

shares; (4) Harriet Burgess Myers (C.C. Burgess’s sister38) – 660 shares;

(5) Monarch Trust Co. (a trust company owned by the Burgess

family39) – 96 shares; (6) Kelly & Susan Couch Living Trust (Susan

Couch was a board member40) – 2940 shares; (7) Sharon Haney

Browning (cousin of board member Couch41) – 1470 shares; (8) Susan




34 8 RR 192; 9 RR 96-97.
35 9 RR 100-104; 12 RR PX-25 (App. 93).
36 8 RR 31; 9 RR 100.
37 9 RR 101.
38 9 RR 101.
39 9 RR 100.
40 9 RR 101.
41 9 RR 100-101.




Brief of Cross-Appellant                                            Page 9
Spiller Culbertson (relative of board member Couch42) – 1470 shares;

(9) Vernon Parts, Inc. (a company owned by Jim Pennington43) – 1000

shares; (10) Mikkelsen – 150 shares; (11) Mallory Mikkelsen – 150

shares.44

        As the preferred shares had a set par value of $95 per share,

Herring would have had to pay over $1,600,000.00 to redeem all 17,147

preferred shares ($95 x 17,147).45 The company obviously wished to

avoid such an expenditure, which is undoubtedly part of the reason

the Burgesses concocted the conversion scheme.

        To convert the preferred shares to common stock, the company

calculated an exchange value based on the par value of the preferred

shares ($95 per share) and the book value of the common stock.46 The

book value of the common stock at that time was $698.10,47 meaning

that the conversion rate was about 7.34 preferred shares for one share

of common stock (698.10 / 95).48


42 9 RR 101.
43 9 RR 203.
44 12 RR PX-25 (App. 93).
45 9 RR 61.
46 9 RR 30-31.
47 10 RR 153.
48 Id.; 13 RR DX- 12 (App. 94).




Brief of Cross-Appellant                                        Page 10
         The conversion rate resulted in a calculation that the preferred

shareholders, if they converted to common stock, would receive these

numbers of common shares: (1) C.C. Burgess - 1072 shares; (2) Janie

Slemp Burgess – 78 shares; (3) Margo Colquitt Burgess – 143 shares; (4)

Harriet Burgess Myers – 89 shares; (5) Monarch Trust Co. – 13 shares;

(6) Kelly & Susan Couch Living Trust – 400 shares; (7) Sharon Haney

Browning – 200 shares; (8) Susan Spiller Culbertson– 200 shares; (9)

Vernon Parts, Inc. – 136 shares; (10) Mikkelsen – 20 shares; (11)

Mallory Mikkelsen – 20 shares.49

         C.C. Burgess’s “criteria” for permitting conversion ― specifically,

the criterion denying conversion for anyone who would not have at

least 50 shares of common stock ― cut out only the Mikkelsen shares.

Monarch Trust Co. (the Burgess family company) already had other

shares of common stock, so it would have over 400 total shares after

conversion.50 Corporations cannot own stock in a Subchapter “S”

corporation, but the company assisted Monarch, and Vernon Parts,




49   10 RR 153; 13 RR DX- 12 (App. 94).
50   9 RR 53.


Brief of Cross-Appellant                                              Page 11
Inc., to change the ownership of their shares so that they could then be

converted to common stock.51

        The Burgesses offered no similar assistance to Mikkelsen. Rather,

the 50-share criterion cut only the Mikkelsens out of the chance to

convert to common stock (as they would have had about 40 shares

instead of the concocted 50-share requirement). There was no

legitimate reason for the 50-share requirement; C.C. Burgess testified

that it was just a number he and the other member of his two-person

“committee” invented.52 Though Board committees were required by

the company’s Bylaws to keep minutes, this “committee” kept no

minutes.53

        Obviously, the Burgesses wanted to rid themselves of

Mikkelsen. He was the person they had already forced out of the Bank

once, and they did not want him involved any longer. Even though he

had expressed general initial agreement with the conversion to

Subchapter “S” status, they were concerned that he might ultimately




51 9 RR 203.
52 9 RR 57.
53 9 RR 49-50.




Brief of Cross-Appellant                                           Page 12
oppose the idea, thus depriving the Burgesses of the unanimity

required for conversion.54

        The only stated reason the Burgesses had for implementing any

criteria is that they wanted to limit the number of stockholders so that

they would not ultimately run afoul of the maximum of 100

shareholders.55 But the company would have had far fewer than 100

shareholders, and with the generational exception (under which lineal

relatives generally do not count against the 100-shareholder limit), the

company was nowhere close to the maximum number.56 There is no

evidence supporting the notion that ridding the company of

Mikkelsen and only Mikkelsen would translate to any significant

difference vis-à-vis the 100-shareholder maximum.

        C.C. Burgess initially told Mikkelsen that all preferred shares

would be redeemed and/or exchanged into common stock.57

However, on September 22, 2006, Burgess sent Mikkelsen a letter

informing him that “[s]ince the conversion factor [for preferred and

non-voting common shares] will result in you and Mallory having
54 10 RR 110.
55 9 RR 27.
56 9 RR 30; 8 RR 77-78.
57 8 RR 61.




Brief of Cross-Appellant                                          Page 13
only 19 shares of common stock each, we will be sending you and

Mallory a letter expressing the Bank’s intent to call your preferred

stock.”58 As this letter reflects, Mikkelsen and his brother were being

singled out for “special” treatment in the form of deprivation of their

preferred shares.

         Although the other preferred shareholders were given the

opportunity to convert their shares to common stock,59 the Mikkelsens

were sent a “Notice of Redemption” informing them that their shares

would be redeemed:

                This letter is to notify you that the board of
                directors (the “Board”) of Herring Bancorp, Inc.
                (the “Company”) has called for the redemption
                (the “Redemption”) of your outstanding shares
                of Preferred Stock (the “Preferred Stock”) of the
                Company on November 20, 2006.
                                        ***
                As a result of this process, the Board appointed
                a committee to recommend the criteria for
                determining       which       Preferred    Stock
                shareholders would be offered to exchange
                their shares for the Company’s common stock
                (the “Common Stock”), the nonvoting
                Common Stock-Series A (the “Common Stock-
                Series A”), or to have their shares redeemed.
                The Board’s criteria for making this

58   8 RR 69; 12 RR PX- 9.
59   12 RR PX-18.


Brief of Cross-Appellant                                            Page 14
                determination included whether the Preferred
                Stock shareholder had a banking relationship
                with Herring Bank (the “Bank”), and whether
                they would own at least 50 shares of Common
                Stock upon the conversion. If these criteria
                were met, the Board offered the Preferred Stock
                shareholders the option to exchange their
                shares for the Common Stock. If the Preferred
                Stock shareholder did not meet these criteria,
                the Board determined the Preferred Stock
                shareholders would be redeemed.
                                       ***
                From our conversations with you and the
                Board’s determination regarding our classes of
                stock, your Preferred Stock will be redeemed.60

         Clearly, Defendants’ own “Notice of Redemption” draws a

distinction among the preferred shareholders and admits that only

some of the preferred shares were being redeemed for cash.         The

Notice of Redemption also makes it clear that the procedure for

determining which of the preferred shares would be redeemed for

cash did not involve a drawing by lot or pro rata as mandated by the

Articles; instead, all but the Mikkelsen shares were “exchanged” for

common stock.

         Mikkelsen did not surrender the 300 shares as demanded, but

instead pleaded with Burgess and Herring’s attorneys to permit him to

60   12 RR PX-13 (App. 90); 8 RR 80-81.


Brief of Cross-Appellant                                          Page 15
convert the preferred shares to common stock, and reminded them

that the partial redemption violated the Articles of Incorporation.61

Mikkelsen’s requests were ignored, so he filed the underlying lawsuit

in 2008.62

Procedural History

        In the court below, Mikkelsen asserted claims for (1) breach of

contract, (2) a declaration that the redemption was void and that he

continues to hold 300 shares of Herring’s preferred stock, (3) a

declaration that he has the right to inspect the company’s books and

records, and (4) breach of fiduciary duty, unlawful oppression of a

minority shareholder, and conspiracy.63

        Well before the case went to jury trial, the trial court granted a

partial summary judgment in favor of Mikkelsen on his breach of

contract claim and declaratory judgment claims.64            Specifically,     the

trial court found and concluded as a matter of law that (1) the

purported         redemption    of   Mikkelsen’s        preferred   shares    was

undertaken in violation of the company’s Articles of Incorporation and
61 8 RR 76; 8 RR 116-127.
62 8 RR 127.
63 1 CR 5-17 (App. 45-57); 2 CR 153-161 (App. 58-66).
64 1 CR 306-307 (App. 4-5).




Brief of Cross-Appellant                                                     Page 16
is void, and (2) Mikkelsen is, and continues to be, the holder of 300

shares of Herring’s preferred stock, and has all the rights appurtenant

thereto, including the right to inspect the company’s books and

records.65

        During the trial, the trial court did not permit Mikkelsen to

introduce evidence of regulatory difficulties concerning the Burgesses

and the Office of the Comptroller of the Currency and the FDIC.66

Specifically, by way of an offer of proof, Mikkelsen offered evidence

that an order such as the trial court’s order granting Mikkelsen’s

Motion for Partial Summary Judgment invokes a duty on the part of

the Bank’s management to disclose the order to the IRS and

regulators.67 There was no such disclosure, and no disclosure on

Herring’s FDIC call reports.68 Additionally, Mikkelsen offered

evidence of Herring’s failure to comply with requirements of the

Office of the Comptroller of the Currency (the regulatory authority

governing national banks), that the bank surrendered its OCC charter


65 Id.
66 6 RR 10-14; 8 RR 142-144.
67 8 RR 220-221
68 8 RR 221-246; 12 RR PX-45, 46, 47, 52, 53 (App. 95-115), 54 (App. 116-141); 13 RR

DX-31, 41-46.


Brief of Cross-Appellant                                                       Page 17
and became a state bank, and that the FDIC essentially ordered

Campbell Burgess to cease his leadership role with the Bank.69 The

trial court refused to admit this evidence, even though Mikkelsen

urged that the evidence was critical in showing a pattern of improper

conduct.

         The trial court also prevented Mikkelsen from introducing

evidence as to the net worth of the Appellants, and in fact precluded

Mikkelsen from being able to conduct discovery of the Appellants’ net

worth.70

         At the conclusion of the trial, the jury found that Mikkelsen was

entitled to recover attorney’s fees in the amount of $127,442.00 through

trial, with additional amounts for appeals; found that C.C. Burgess

engaged in oppressive conduct toward Mikkelsen; found that

Campbell Burgess engaged in oppressive conduct toward Mikkelsen;

found that Mikkelsen was entitled to recover damages in the amount

of $23,314.80 for lost dividend income; found that C.C. Burgess did not

act with malice; found that Campbell Burgess did not act with malice;



69   8 RR 237-238; 12 RR PX-53-54 (App. 105-115; 116-141); 10 RR 216-232.
70   1st Supp CR 86-93 (App. 37-43; 44).


Brief of Cross-Appellant                                                    Page 18
did not find any exemplary damages; found that C.C. Burgess

breached fiduciary duties owed to Mikkelsen; found that Campbell

Burgess did not breach fiduciary duties owed to Mikkelsen; and found

no conspiracy.71

         The trial court entered a Final Judgment incorporating the jury’s

verdict and the prior order on Mikkelsen’s Motion for Partial

Summary Judgment.72

                       SUMMARY OF THE ARGUMENT

         Although Mikkelsen was largely successful in the trial court, he

was prevented from introducing evidence that was central to his effort

to obtain exemplary damages. The trial court erred by excluding

evidence of Appellants’ pattern of wrongdoing, which was crucial to

showing malice and other factors weighing on whether to award

exemplary damages and in what amount. The trial court also erred by

denying Mikkelsen’s Motion to Compel discovery of Appellants’ net

worth, which precluded Mikkelsen from developing and introducing




71   2 CR 228-258 (App. 6-36)
72   2 CR 334 (App. 1-3).


Brief of Cross-Appellant                                            Page 19
the evidence of net worth that is also essential to his claim for

exemplary damages.

                       ARGUMENT AND AUTHORITIES

ISSUE 1:        The trial court excluded Mikkelsen’s evidence of
                Appellants’       noncompliance      with     regulatory
                requirements and failure to inform the Internal Revenue
                Service and regulators that the supposed Subchapter “S”
                conversion was compromised as two classes of stock
                continue to exist. Was this error?

        At trial, Mikkelsen offered evidence relating to regulatory

problems encountered by Appellants, as well as Appellants’ failure to

report to regulators that the summary judgment order had been

entered. As the summary judgment order found that Mikkelsen

continued to own preferred shares in Herring, Herring had more than

one class of shareholders and its Subchapter “S” conversion was void

or at least in jeopardy. It is a critical omission for Appellants not to

bring this information to the attention of the IRS and the appropriate

regulators. Mikkelsen needed to present evidence of these matters to

show a continuing course of dishonest behavior. This evidence would

have assisted the jury in determining whether malice was present and

in determining whether to award exemplary damages. Lacking this



Brief of Cross-Appellant                                           Page 20
critical evidence, the jury found in favor of Appellants on both of these

issues.

        A trial court’s decision to admit or exclude evidence is reviewed

under an abuse of discretion standard. Gharda USA, Inc. v. Control

Solutions, Inc., 464 S.W.3d 338, 347 (Tex. 2015). Reversal is appropriate

if the error is harmful; that is, if it probably caused the rendition of an

improper judgment. State v. Central Expressway Sign Assocs., 302
S.W.3d 866, 870 (Tex. 2009). This Court should consider the entire

record in determining whether the evidentiary ruling was harmful. Id.

Mikkelsen need not show that “but for” the exclusion of the evidence a

different judgment would have resulted. Rather, the error was harmful

if the excluded evidence was crucial to a key issue. Id.

        Here, the excluded evidence was crucial to the jury’s ability to

analyze whether to award exemplary damages and in what amount. In

making this determination, a jury is to consider (1) the nature of the

wrong, (2) the character of the conduct, (3) the degree of the

wrongdoer’s culpability, (4) the situation and sensibilities of the

parties concerned, (5) the extent to which the conduct offends a public

sense of justice and propriety, and (6) the defendant’s net worth.


Brief of Cross-Appellant                                             Page 21
Alamo Nat’l Bank v. Kraus, 616 S.W.2d 908, 910 (Tex. 1981); Tex. Civ.

Prac. & Rem. Code § 41.011.

         The trial court instructed the jury to consider the Kraus factors in

this case,73 but the jury was lacking crucial evidence pertaining to the

character of the conduct, the degree of culpability, the situation and

sensibilities of the parties, and a public sense of justice and propriety.

A factor in determining an award of exemplary damages is whether

the harm involved repeated acts or isolated incidents. Tony Gullo

Motors I, L.P. v. Chapa, 212 S.W.3d 299, 318 (Tex. 2006), citing State Farm

Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 419, 123 S. Ct. 1513, 155
L. Ed. 2d 585 (2003). A recidivist is generally more reprehensible, and

may be punished more severely, than a one-time offender. Id. at 309 n.

48, citing BMW of N. Am. v. Gore, 517 U.S. 559, 577, 116 S. Ct. 1589, 134
L. Ed. 2d 809 (1996). Mikkelsen was denied an opportunity to

demonstrate the Appellants’ recidivism to the jury.

         Although the Kraus factors generally relate to the amount of

exemplary damages, they are important here as to liability because the

“malice” that would justify an award of exemplary damages may be

73   2 CR 249-250 (App. 27-28).


Brief of Cross-Appellant                                               Page 22
shown by direct or circumstantial evidence. See Vernon v. Perrien, 390
S.W.3d 47, 62 (Tex. App.―El Paso 2012, pet. denied).

         Mikkelsen attempted to introduce evidence that the FDIC

essentially ordered the removal of Campbell Burgess from the Bank

because, among other things, he “engaged or participated in unsafe or

unsound banking practices, committed or engaged in acts, omissions,

or practices which constitute breaches of his fiduciary duty to the

Bank, and/or violated law or regulation; that the Bank suffered

financial loss and [Campbell Burgess] received financial gain or other

benefit as a result of such practices . . . and that such practices . . .

demonstrate [Campbell Burgess’s] personal dishonesty or willful or

continuing disregard for the safety or soundness of the Bank.”74

         Mikkelsen also attempted to introduce evidence of an agreement

between the Bank and the Office of the Comptroller of the Currency

under which the Bank was required to undertake a series of actions to

remedy deficiencies in the Bank’s operations and that, instead of




74   12 RR PX-54 (App. 116); 8 RR 239-243, 245-246; 10 RR 217-218; 222; 225-232.


Brief of Cross-Appellant                                                       Page 23
complying, the Bank forfeited its decades-old national charter and

became a state bank.75

         Mikkelsen also attempted to introduce evidence of the

Appellants’ failure to notify the Internal Revenue Service and the

FDIC of the potential existence of two classes of stock, after the trial

court had ordered that Mikkelsen continued to own preferred shares.76

         If this crucial evidence had been admitted, the jury probably

would have concluded that C.C. Burgess and Campbell Burgess acted

with malice, and that their recidivism, their degree of culpability, and

a public sense of justice and propriety justified an award of exemplary

damages. The trial court erred in refusing to admit this evidence, and

the error was harmful in that it probably resulted in an improper

judgment on the issue of exemplary damages.

ISSUE 2:        The trial court denied Mikkelsen’s Motion to Compel the
                discovery of net worth information. Was this error?

         Mikkelsen was also prevented from introducing evidence of the

Appellants’ net worth and, in fact, was not permitted to conduct




75   12 RR PX-53 (App. 95); 8 RR 235-239, 245-246; 10 RR 217-218; 222; 225-232.
76   8 RR 220-228; 232-235; 10 RR 216-232.


Brief of Cross-Appellant                                                          Page 24
discovery on the issue. The trial court denied Mikkelsen’s Motion to

Compel discovery of the Appellants’ net worth.77

         A trial court’s discovery order is reviewed for abuse of

discretion. Tex. Mut. Ins. Co. v. Navarez, 312 S.W.3d 94, 103 (Tex.

App.―Dallas 2010, pet. denied). A trial court abuses its discretion

when it denies discovery going to the heart of a party’s case or when

the denial compromises a party’s ability to present a viable defense.

Ford Motor Co. v. Castillo, 279 S.W.3d 656, 663 (Tex. 2009).

         A defendant’s net worth is relevant in a suit involving

exemplary damages. Lunsford v. Morris, 746 S.W.2d 471, 473 (Tex.

1988). Under the law applicable to this case, a plaintiff who is seeking

to recover exemplary damages is entitled to discovery of the

defendants’ net worth, and is not required to make a prima facie

showing of likely recovery before conducting such discovery. In re

Arpin America Moving Systems, LLC, 416 S.W.3d 927, 929 (Tex.

App.―Dallas 2013, orig. proceeding); In re Jacobs, 300 S.W.3d 35, 40-41

(Tex. App.―Houston [14th Dist.] 2009, orig. proceeding).




77   1st Supp. CR 86-93 (App. 37-43; 44)


Brief of Cross-Appellant                                          Page 25
         Here, the Appellants’ net worth is crucial evidence that

Mikkelsen needed in order to present his case for exemplary damages.

Mikkelsen’s pleadings request an award of exemplary damages.78 The

jury was instructed to consider net worth as one of the Kraus factors,79

but heard no evidence on the subject because the trial court did not

permit Mikkelsen to develop it. The order denying Mikkelsen’s

Motion to Compel discovery of net worth information was an abuse of

discretion that prevented Mikkelsen from developing crucial evidence

going to the heart of his case for exemplary damages. This denial

probably resulted in an improper judgment, and it should be reversed

and a new trial ordered on the issue of exemplary damages.

                                  CONCLUSION

         While Mikkelsen succeeded on most of his claims, the trial court

erred by denying him the opportunity to demonstrate Appellants’

dishonest recidivism and net worth. This error prevented Mikkelsen

from presenting evidence that was crucial to his claim for exemplary

damages. If the evidence had been admitted, the jury probably would



78   2 CR 160 (App. 65).
79   2 CR 249-250 (App. 27-28).


Brief of Cross-Appellant                                            Page 26
have awarded Mikkelsen exemplary damages. The trial court’s

judgment should be reversed to the extent it fails to award exemplary

damages to Mikkelsen, the trial court’s order denying Mikkelsen’s

motion to compel discovery of net-worth information should be

reversed, Mikkelsen should be permitted to conduct net-worth

discovery, and the Court should order a new trial on the issue of

malice and exemplary damages to the extent permitted, or at a

minimum grant Mikkelsen this relief if the case is otherwise remanded

to the trial court.80

                                    PRAYER

        Mikkelsen respectfully requests the Court to reverse the Final

Judgment to the extent it fails to award exemplary damages to

Mikkelsen, to render judgment that Mikkelsen is entitled to recover

exemplary damages or to order a new trial on this issue, to order a

new trial on the issue of the amount of exemplary damages to be

awarded, to reverse the trial court’s Order denying Mikkelsen’s


80There is authority for remanding a case for a new trial on the issue of exemplary
damages. See McElroy v. Fitts, 876 S.W.2d 190, 199 (Tex. App.―El Paso 1994, writ
dism’d). However, should the Court determine such relief to be inappropriate,
Mikkelsen alternatively seeks remand on these issues if the case is otherwise
remanded.


Brief of Cross-Appellant                                                     Page 27
Motion to Compel discovery of net-worth information, to instruct the

trial court to order the discovery of such information, and to grant

Mikkelsen all other relief he is entitled to receive. Alternatively,

Mikkelsen seeks this relief in the event the case is otherwise remanded

to the trial court.

                                  Respectfully submitted,

                                  __/s/ Michael L. Atchley________
                                  Lee F. Christie
                                  State Bar No. 042317100
                                  hray@popehardwicke.com
                                  Michael L. Atchley
                                  State Bar No. 01397600
                                  matchley@popehardwicke.com
                                  Pope, Hardwicke, Christie, Schell,
                                  Kelly & Ray, L.L.P.
                                  500 W. 7th Street, Suite 600
                                  Fort Worth, Texas 76102
                                  817.332.3245—Telephone
                                  817.877.4781—Telecopier

                                  ATTORNEYS FOR
                                  CROSS-APPELLANT




Brief of Cross-Appellant                                         Page 28
                           CERTIFICATE OF COMPLIANCE

1.      This brief complies with the type-volume limitations of Texas
        Rule of Appellate Procedure 9.4(i)(2)(B) because it contains 5,358
        words, excluding the parts of the brief exempted by Texas Rule
        of Appellate Procedure 9.4(i)(1).

2.      This brief complies with the typeface requirements of Texas Rule
        of Appellate Procedure 9.4(e) because this brief has been
        prepared in a proportionally spaced typeface using “Microsoft
        Word 2010” in 14-point “Book Antiqua” style font (12-point for
        footnotes).

                                        /s/ Michael L. Atchley
                                        Michael L. Atchley

                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing
document is being forwarded to all counsel of record via electronic
filing on November 20, 2015, as follows:

Thomas S. Leatherbury                    Cornell D. Curtis
State Bar No. 12095275                   State Bar No. 24007069
tleatherbury@velaw.com                   vernonlaw@sbcglobal.net
Manuel G. Berrelez                       CORNELL D. CURTIS, P.C.
State Bar No. 24057760                   1716 Main Street
mberrelez@velaw.com                      Vernon, Texas 76834
Stephen S. Gilstrap
State Bar No. 24078563
sgilstrap@velaw.com
VINSON & ELKINS, LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201

                                   /s/ Michael L. Atchley
                                   Michael L. Atchley


Brief of Cross-Appellant                                            Page 29
                                    No. 07-15-00327-CV


                IN THE COURT OF APPEALS FOR THE
             SEVENTH DISTRICT OF TEXAS AT AMARILLO


                HERRING BANCORP, INC.; C.C. BURGESS;
                     and C. CAMPBELL BURGESS,

                                                         Appellants/Cross-Appellees,

                                                 v.

      JOHN MIKKELSEN, acting solely in his capacity as Trustee
                 of the John Mikkelsen Trust,

                                                         Appellee/Cross-Appellant.


               On Appeal from the 46th Judicial District Court
          Wilbarger County, Texas, Trial Court Cause No. 24,955
                  Honorable Dan Mike Bird, Presiding



      INDEX TO APPENDIX TO BRIEF OF CROSS-APPELLANT


Document                                                                                   Pages

Final Judgment (2 CR 335-336)................................................................ 1-3

Order on Motion for Partial Summary Judgment (2 CR 306-307) ..... 4-5

Jury Charge (2 CR 228-258) ................................................................... 6-36

Plaintiff’s Motion to Compel (1st Supp. CR 86-92) ........................... 37-43

Order Denying Plaintiff’s Motion to Compel (1st Supp. CR 93) ........ 44


Brief of Cross-Appellant                                                                     Page 30
Document                                                                             Pages

Plaintiff’s Original Petition (1 CR 5-17) .............................................. 45-57

Plaintiff’s First Amended Original Petition (2 CR 153-161) ............ 58-66

Herring Articles of Incorporation (12 RR PX-2) ................................ 67-89

Notice of Redemption (12 RR PX-13) .................................................. 90-92

List of Preferred Shareholders (12 RR PX-25) .......................................... 93

Shareholder List Showing Conversion Rate (13 RR DX-12) .................. 94

Herring Agreement with the OCC (12 RR PX-53) .......................... 95-115

FDIC Order Regarding Campbell Burgess (12 RR PX-54) ........... 116-141




Brief of Cross-Appellant                                                               Page 31
334334334334334


                                            C.AUSE
                                            CAUSE NO. 24,955
                                                      24.955          Sy _    ____ _ _ _ _ _ _ __
                                                                                                  Oc~:_.iy
   JOHN MIKKELSEN,
        MIKK ELSEN.                                          IN TH E DISTRICT COURT
                                                             [N THE
                                    T'rust ee
   acting solely in his capacity as Trustee
   of the John M.ikkelsen
               t\Aikke1sen Trust,
                           'rrust

                     Plaintiff.
                     Plaintiff:

   v.                                                        WI LBARG ER COUNTY.
                                                             WILBARGER   COUNTY TEXAS

   HERRING
   IIERRlNG BA.i."i"CORP,
            BANCORP, INC.;INC;
   c.c. BURGESS;
   C.C. BURGESS, and
   C. CAMPBELL.
      CAMPBELl. BURGESS,
                   BURGESS.

                     Defendants.                             46TH
                                                             46TI-I JUDICIAL DISTRICT

                                           FINAL
                                           FIN AL .JUDGMENT
                                                  ,JUDG MENT

           On January 30, 2015,        calls~ came on to be heard, and John 1
                          20 [5 , this cause                                vlikkelscn.,
                                                                            Mikkel sen, acting solely in

   his capacity as Trustee of the John Mikkelsen Trust, Plaintiff.
                                                        Plaintiff, appeared in person and by att:orney
                                                                                             335335335335335


                      Exh ibit " B" and incorporated
   attached hereto as Exhibit                               purposes by
                                        ineorpomted for all purposes by reference. Because the Court
                                                                                               COU l1

         forPI
   found for   ~1intiff and it appears
             Plaintiff         ;;'ppears to the Court that rhe
                                                           fh e verdict
                                                                vcordict of the jury was for
                                                                                         fOT the Plaintiff
                                                                                                 Plaintilf and

   against                                        Burgess, and C. Campbel!
   again.st Defendant Herring Bancorp, Inc., C.C. Burge.ss,       Carnpbell Burgess, the Court finds

   that judgment should be rendered as herein
                                       herei n provided. It is, therefore,

            ORDERED.
            ORDERED, ADJUDGED, and DECREED that  Plaintiff.John Mikkelsen have and
                                           tiHri PlaintiJI'John                a.nd recover

   from th.is Court a declarntory
   from this          declamtory judgment whereby this
                                                  th is Court declares, pursuant to the Texas

   Dec.laratory                      jury· 's verdict.
   Oechtratory Judgments Act and the jury's   verd ict. that the purpo rted October 2006 and November
                                                                 purported

   2013  redempfions of the preferred
   201 3 redemptions                          o f' Plaintiff John Mikkelsen were void and of no force or
                            preferrt:d shares of

   eficct,
   eft.ect. and did not deprive PI::lintiff  hi s status as a prcforred
                                Plaintiff of his              preferred shareholder ooff Herring Bancorp.
                                                                                                 IJancorp,

   Inc. Ac.cordingly,
        A(..'C.ordingiy, Plaintiff         ti mes had and has
                         Plai ntiff at all times          ·has the right to inspect
                                                                            ins pect the books and records of

   Herring Bancorp, lnc.
                    Inc. The                :finds that DeJendanr
                         'rhe Court further finds       Dcf'~nd a n[ Herring
                                                                     J.-h.~ rTing Bancorp,
                                                                                  Bancorp. Inc. breached its

   An.icles of In.
   Arti.cles   Incorporation
                 c orporation and that Defondants  c.c.
                                       DeJendant          336336336336336


                     and trial ofchis
                               oftbis cause, and the addi
                                                     additional
                                                          t.ional sum of $25,000.00 for an appeal to the Court of Appeals,
                                                                      of$25,OOO,QO                                Appea ls.

                     $10,000.00 for
                                fbI' representation     the petition
                                     representati on at t.hc pelition for
                                                                      fo r review stage in the Supreme Court of Texas,
                                                                                                             of'l'exas,

                     $10,000.00                            meril briefing
                     $1 0,000.00 for representation at the merit brie fi ng stage
                                                                            slagc in the         Court Qf
                                                                                     lhe Supreme COUlt of Texas, and

                     $10,000.00
                     $10.000.00 for representation through oral argument and completion
                                                                             wmpletion of proceedings in the
                                                                                                         the

                             COlin of Texas. It
                     Supreme Court           'It is t11rther
                                                    further

                                ORDERED,
                                ORD ERED, ADJUDGED,             t.hat all
                                                    and DECREED that
                                          ADJUDGED. am]               aU costs of court should                ,Ire
                                                                                        s hould be and hereby are                     or
                     taxed jointly and
                                   iilnd severally against Defendants Herr.ing Bancorp.
                                                           Defendants lIcrring Ihll1(',orp, Inc., C.C
                                                                                                  C .C.. .13
                                                                                                          Burgess,
                                                                                                             urgcss, and C.

                     Campbell Burgess. It is further
                                             funher

                                OR DERED, ADJUDGED,
                                ORDERED,  ADJU DGED , and DECREED
                                                          D ECRE ED that the
                                                                         the contract
                                                                             co ntract award of$23 ,,1I I12,00
                                                                                                          2.00 shall bear

                     interest from the date
                                       dale this Judgment is signed at the rate
                                            IhisJudgmcnt                   ratc often percent (10%) per annum until paid.

                     ItIt is further

                                 ORDERED, AD.JUDGED,
                                          ADJUDGED, and DECREED that the other monetary awards shall bear

                                                 Judgment is signed at the rate
                     interest from the date this .Judgment                 rale of              (5%) per annum until paid.
                                                                                   five percent (5'%)
                                                                                ofiive

                     It is further

                                 ORDERr:::D. ADJUDGED, and DECREED that all relief not expressly herein granted is
                                 ORDERED, ADJUDGED.

                     denied, and this is intended to be a fi nal,
                                                             nal. appealable judgrnent.
                                                                             judgment.

                                 SIGNEDthis
                                 SIGNED this - 1.t   It                  dayof
                                                                          306306
'~
.~
                                                                                  - ..          fllEr)"- .-
                                                                                                Fs(EO~····

     ~,
     ~'   ~~                                                                             lf_da.yof~~
                                                                                   The 4_d8Y       of (4,L   or
                                                                                                              20L
                                                                                  At
                                                                                     -cro
                                                                                  At_cr:-D                   o'cloc':J<
                                                                                                o'clockJL_M: o'cloi:.li<
                                                                                           titl o'c!ockfLM:
                                                                                          Brenda Peterson
                                                                                      GjeT;k DisL ~Ol #   liibarger Co.
                                                      ._CAUSE NO.
                                                              NO_ 24,955
                                                                                   l3y~                           Dep.;'Y
               JOHN MIKKELSEN,                                 §           IN THE DISTRICT COURT
               acting sol.ely
                      sol,ely in his capacity as Trustee       §
               of the John Mikkelsen Trust,                    §
                                                               §
                              Plaintiff,                       §
                                                               §
               v.                                              §           WILBARGER COUNTY, TEXAS
                                                               §
               HERRING BANCORP, INC.;                          §
               C.C.
               CC. BURGESS; and                                §
               C. CAMPBELL BURGESS,                            §
                                                               §
                               Defendants_
                               Defendants.                     §           46TH JUDICIAL DISTRICT


                                                           ORDER

                       Plaintiffs Motion for Partial Summary Judgment ("Plaintiffs Motion") and Defendants'

               Cross-Motion for Summary Judgment ("Defendants' Motion") came on for hearing on April 18,

               201 L The Court finds Plaintiffs Motion was timely filed and that notice of Plaintiffs Motion

               and the hearing thereon was duly and properly given. The Court also finds that Defendants'

               Motion was timely filed and served by agreement of the parties, and hereby grants leave to file

               and ser\ie
                   serVe the Motion on less than 21-days' notice prior to the hearing. The Court also finds that

               Plaintiffs
               Plaintiff s Response to Defendants' Motion was timely filed.
                                                                     filed and served by agreement of the

               parties, and hereby grants Plaintiff leave to file and serve the Response and the evidence attached

               thereto, including discovery products, within seven days of the hearing. After considering

               Plaintiff's
               Plaintiff s Motion and the Response thereto, and after considering Defendants' Motion and the

               Response thereto, and after considering the admissible summary judgment evidence and the

               arguments of counsel, the Court finds that Plaintiffs Motion should be granted and Defendants'

               Motion should be denied.




               ORDER                                                                                          PAGEl

                                                                                                   Appendix p. 4

!.
                                                              306
    307307                                               ...·-·
                                                            '-' ~
                                                                ~    - --
                                                                     - -- ~------.~
                                                                          ~ ---- · -----
                                                                                    '--- -- -~---~~~-~-
                                                                                            ----~~--




                     IT IS THEREFORE ORDERED that Defendants' Cross-Motion for Summary Judgment

             is denied in its entirety.

                     IT IS FURTHER ORDERED that Defendants' Special Exceptions and Plea in Abatement

             are overruled and denied.

                     IT IS FURTHER ORDERED that Plaintiffs Motion for Partial Summary Judgment is

             granted in all respects.

                     The Court further finds as a matter of law that (1) the purported redemption of Plaintiffs
                                                                                                     Plaintiff's

             300 shares of preferred stock of Herring Bancorp, Inc. (the "Company.")
                                                                         "Company," ) was undertaken in

             violation of the Company's
                              Company' s Articles of Incorporation and is void and (2) that Plaintiff is, and

             continues to be, the holder of 300 shares of the Company's preferred stock, and has all the rights
                                         of300

             appurtenant thereto, including the right to inspec the Company's books and records.

                     SIGNED     "0 ili,   'if:-   d.,   "f_-I-4~~~:""""'_ __        ' 2011.




             Approved as to form:



             Lee F. Christie, Counsel for Plaintiff




             Jam es W.
             James  W. Bowen, Counsel for Defendants




             ORDER                                                                                       PAGE2

                                                                                                Appendix p. 5

[                                                                   307
228228228228228




                                                 CAUSE NO. 24,955


           JOHN MIKKELSEN, Acting Solely in his                       46TH DISTRICT
                                                             § IN THE 46rn DlSTRJCT COURT
           Capacity as Trustee of the John Mikkelsen         §
           Trust,                                            §
                                                             §
                        Plaintiff/Counter Defendant,         §
                                                             §
           v.                                                § IN AND FOR
                                                             §
                                                             §
                     BANCORP.,
           HERRING BANCORP     ., INC., C.C.
                                                             §
           BURGESS and C. CAMPBELL BURGESS,
                                                             §
                         Defendants/Counter-Plaintiffs.      § WILBARGER COUNTY, TEXAS


                                              CHARGE TO THE JURY

          LADIES AND GENTLEMEN OF THE JURY:

                  This case is submitted to you by asking questions about the facts,
                                                                              facts, which you
                                                                                           yOll must decide


           from the evidence you have heard in this trial. You are the sole judges of the credibility of the

           witnesses and the weight to be given their testimony, but in matters of law, you must be governed

           by the instructions in this charge. In discharging your responsibility on this jury, you will observe

           all the instructions which have previously been given you. IJ shall now give you additional

           instructions which you should carefully and strictly follow during your deliberations.

                                                            I.J.
                                                                               deliberations.
                  Do not let bias, prejudice or sympathy play any part in your deliberations.

                                                            u.
                                                            II.

                   In arriving at your answers, consider only the evidence introduced here under oath and such

           exhibits, if any, as have been introduced for your consideration under the rulings of the Court; that

           is, what you have seen and heard in this courtroom, together with the law as given you by the Court.



                                                                                                Appendix p. 6
           CHARGE TO THE JURY                                                                    PAGE 1OF30
                                                                                                      1 OF 30

                                                           228
229229229229229




          In
          10 your deliberations, you will not consider or discuss anything that is not represented by the

          evidence in this
                      thi s case.

                                                           III.
                                                           Ill.

                  Since every answer that is required by the charge is important, no juror should state or

          consider that any required answer is not important.

                                                            IV.

                  You must not decide who you think should win, and then try to answer the questions

          accordingly. Simply answer the questions, and do not discuss nor concern yourselves with the effect
                                                                       norconcem

          of your answers.

                                                            v.
                                                            V.

                  You will not decide the answer to a question by lot or by drawing straws, or by any other

           method of chance. Do not return a quotient verdict. A quotient verdict means that the jurors agree

                      tbe result to be reached
          to abide by the              reacbed by adding together each juror's figure and dividing by the number
                                                                  eacbjuror's

           of jurors to get an average. Do not do any trading on your answers; that is, one juror should not

           agree to answer a certain question one way if others will agree to answer another question another

           way.

                                                            VI.

                   You may render your verdict upon the vote often
                                                             of ten or more members of the jury. The same

           ten or more of you must agree upon all of the answers made and to the entire verdict. You will not,
                                                                                                          not.

           therefore. enter into an agreement to be bound by a majority or any other vote or
           therefore,                                                                     of less than ten jurors.

           If the verdict and all
                              aU of the answers therein are reached by unanimous agreement, the presiding juror
                                                                                                presidingjuror

           shall sign the verdict for the entire jury. If
                                                       1f any juror disagrees as to any answer made by the verdict,
                                                                                                           verdict.




                                                                                                 Appendix p. 7
           CHARGE TO THE JURY                                                                     PAGE 2 OF30
                                                                                                  PAGE2  OF 30

                                                            229
230230230230230




          those jurors who agree to all findings shall each sign the verdict.
                                                                     verdict.

                                                           VII.

                  These instructions are given to you because your conduct is subject to review the same as that

          of the witnesses, parties, attorneys and the judge. If
                                                   thejudge.  Ifit
                                                                 it should be found that you have disregarded any

          of these instructions, it will be jury misconduct and it may require another trial by another jury; then

          all of our time will have been wasted.

                                                           VIII.

                  The presiding juror or any other who observes a violation of the Court's instructions shall

          immediately warn the one who is violating the same and caution the juror not to do so again.

                                                            IX.
                                                            IX.

                  When words are used in this charge in a sense which varies from the commonly understood

          meaning, you are given a proper legal definition, which you are bound to accept in place ofany other

          meaning.

                                                             x.
                                                             X.
                  Answer by checking "Yes" or "No" to all questions unless otherwise instructed. A "Yes"

                                                         evidence, If you do not find that a preponderance
          answer must be based on a preponderance of the evidence.

          of the evidence supports a "Yes" answer, then answer "No." If the question directs you to give an

          answer other than "Yes" or "No,"
                                     "No," you must still base your answers on a preponderance of the

          evidence with respect to each matter inquired about in the question. Preponderance of the evidence

          means the greater weight and degree of credible testimony or evidence introduced before you and

          admitted in evidence in this case.

                                                            XI.



                                                                                                 Appendix p. 8
          CHARGE TO THE JURY                                                                     PAGE
                                                                                                 PAGE33 OF 30


                                                            230
231231231231231




                  After you retire to the jury room, you will select your own presiding juror. The first thing

             presidingjuror
         the presiding juror will do is to have this complete charge read aloud together with the accompanying

         instructions and then you will deliberate upon your answers to the questions asked in the verdict

          form. It is the duty of the presiding juror to:
          fonn.

                  (1)    Preside during your deliberations.

                  (2)    See that your deliberations are conducted in an orderly manner and in accordance with

          the instructions in this charge.

                  (3)     Write out and hand to the bailiff any communications concerning the case that you

          desire to have delivered to the Judge.

                  (4)     Conduct voting on each question.

                  (5)     Write your answers to the questions in the spaces provided.

                  ((6)
                    6)    Certify to your verdict in the space provided for the presiding juror's signature, or to

          obtain the signatures of all the jurors who agree with the verdict if your verdict is less than

          unanimous.

                                                            XII.

                  You should not discuss the case with anyone, not even with other members ofthe jury, unless

          all of you are present and assembled in the jury room. Should anyone attempt to talk to you about

          the case before the verdict is returned, whether at the courthouse, or your home, or elsewhere, please

          infonn the Judge of this fact.
          inform

                                                            XIII.

                   When you have answered all the questions you are required to answer under the instructions

          of the Judge and your presidingjuror
                                presiding juror has placed your answers in the spaces provided and signed the

                                                                          infonn the bailiff at the door of the jury
          verdict as presiding juror or obtained the signatures, you will inform


                                                                                                   Appendix p. 9

          CHARGE TO THE JURY                                                                       PAGE 4 OF 30
                                                                                                   PAGE40F30
                                                             231
232232232232232




          room that you have reached a verdict, and then you will return into Court with your verdict.

                  SIGNED this   :2()
                                :':;?() day of January, 2015.
                                                        20 15.




                                                       HaD~u
                                                       21fh/~
                                                       HONORABLE DAN MIKE BIRO
                                                       4611h11 District Court Judge




                   F,.t-) I I 30!,
                   P,/e;) 1/  )O/1 5
                                   5-
                                  A tVj
                         ~Cf.~f{) A
                         ~Cf:1fV

                          0;
                          0/                              V~--~
                                                          -!~'1--<=--

                      ~ ;/30/15-
                           //30/15-
                      d'
                      ~ :5-.
                         5-    /=>
                               Pf11/11
                                     h7




                                                                                            Appendix p. 10

           CHARGE TO THE JURY                                                                 PAGES5 OF 30
                                                                                              PAGE
                                                          232
233233233233233




                                       DEFINITIONS AND INSTRUCTIONS

                  You are instructed that when words are used in the Questions in a sense which varies from

          the meaning commonly understood, you will be given in this Charge a proper legal definition which

          you are bound to accept in the place of any other definition or meaning. In answering the Questions

          you shall give the following terms the following meanings:

                  1.     The term "preponderance of the evidence" means the greater weight of credible

          evidence presented in this case. If you do not find that a preponderance of the evidence supports a

                                      no." A preponderance of the evidence is not measured by the number
          "yes" answer, then answer " no,"

          of witnesses or by the number of documents admitted in evidence. For a fact to be proved by a

          preponderance of the evidence, you must find
                                                  fi nd that the fact is more likely true than not true. A fact
                                                                                                           fac t

          may be established by direct evidence or by circumstantial evidence, or both. A fact is established

          by direct evidence when proved by documentary evidence or by witnesses who saw the act done or

          heard the words spoken.
                          spoken . A fact is established by circumstantial evidence when it may be fairly and

          reasonably inferred from other facts proved.

                  2.     A fact may be established by direct evidence or by circumstantial evidence or both.

          A fact is established by direct evidence when proved by documentary evidence or by witnesses who

          saw the act done or heard the words spoken. A fact is established by circumstantial evidence when

          it may be fairly and reasonably inferred from other facts proved.

                  3.     "Mikkelsen" means Plaintiff John Mikkelsen,
                                                          Mikkel sen, acting solely in his capacity as Trustee

          of the John Mikkelsen Trust and his agents, attorneys, and representatives acting in the course and

          scope of their agency or employment.




          CHARGE TO THE JURY                                                                    PAGE 6 OF30
                                                                                                       OF 30
                                                                                              Appendix p. 11


                                                           233
234234234234234




                  4.    "Herring Bancorp"
                                 Bancocp" means Herring Bancorp, Inc., and its agents, attorneys, employees,

         officers, directors, and representatives acting in the course and scope oftheir agency or employment.

                  5.    "C.C. Burgess" means c.c.
                                             C.C. Burgess and his agents, attorneys, and representatives

         acting in the course and scope of their agency or employment.

                  6.    "Campbell Burgess" means C. Campbell Burgess and his agents, attorneys, and

         representatives acting in the course and scope of their agency or employment.

                  7.    The "Articles oflncorporation"
                                      ofIncorporation" means and refers to the Articles oflncorporation
                                                                                        ofIncorporation of

         Herring (Plaintiff's
                 (Plaintiff s Exhibit "2").


                  INSTRUCTION REGARDING BREACH OF ARTICLES OF INCORPORATION

                  You are instructed that the Court has previously determined, as a matter of law, that

          Defendant Herring failed to comply with the Articles of Incorporation of Herring Bancorp when it

          purported to involuntarily redeem Mikkelsen's preferred shares in 2006. However, this failure to

          comply with the Articles of Incorporation, standing alone, is not sufficient to constitute minority

          oppression or breach of fiduciary duty.




          CHARGE TO THE JURY                                                                   PAGE70F30
                                                                                               PAGE 70F 30
                                                                                             Appendix p. 12


                                                          234
235235235235235




                                                  OUESTION NO I:
                                                  QUESTION

                  What is a reasonable fee for the necessary services of Mikkelsen's attorney in connection

         with the failure of Herring Bancorp to comply with the Articles of Incorporation?

                  In answering this Question,
                                    Question. you are to consider the attorney's fees and expenses incurred and

         reasonably anticipated to be incurred by Mikkelsen in enforcing his rights in this action and any

         appeal thereof. In determining the amount of attorney's fees and expenses, you are to consider the

         following:

                  •   the time and labor involved, the novelty and difficulty of the questions involved,
                                                                                               involved. and the

                      skill required to perform the legal services properly;

                  •   the likelihood that the acceptance of the particular employment will preclude other

                      employment by the lawyer;

                  •   the fee customarily charged in the locality for similar legal services;

                  •   the amount involved and the results obtained;

                  •   the time limitations imposed by the client or the circumstances;

                  •   the nature and length of the professional relationship with the client;

                  •   the experience, reputation, and ability of the lawyer or lawyers performing the services;

                      and

                  •   whether the fe.
                                  feee is fixed or contingent on results obtained or uncertainty of collection

                      before the legal services have been rendered.




          CHARGE TO THE JURY                                                                     PAGE 8 OF 30
                                                                                                 PAGE80F30
                                                                                                Appendix p. 13


                                                            235
236236236236236




         Answer with an amount for each of the following:

         a.    For preparation in the trial court.



                         Ij
         ANSWER:              /a 'Z
                              La  Z t/f~ ~o
                                    tit$.            d()


         b.
         b.    For representation through appeal to the Court of Appeals.




          ANSWER: _-1-.J.Ja.='f~/_..6?/lJ~,~112'------------
          ANSWER: _-bJ4'J.;~,--",41fb",-,-,.
                                           112"'---_ __ _ __ __ __

          c.   For representation at the petition for review stage in the Supreme Court of Texas.



          ANSWER:        _-'-;;-';~'-'8P"-",,,-,.Illl""---_   _   _ _ _ _ _ _ _ __



          d.
          d.      For representation at the merits briefing stage in the Supreme Court of Texas.



          ANSWER: _~~~~4.~~~U~~.uqb~_ _ ____________________



          e.      For representation through oral argument and the completion of proceedings in the

                  Supreme Court of Texas.



          ANSWER:             /P.I l~tl
                              /p,  POt? .        If?
                                                 ti'()




          CHARGE TO THE JURY                                                                       PAGE 9 OF 30
                                                                                                   PAGE90F30

                                                                                              Appendix p. 14


                                                                     236
237237237237237




                                                 OUESTION NO.
                                                 QUESTION NO.2:
                                                              2:

                  Do you find that C. C. Burgess engaged in oppressive conduct toward Mikkelsen?

                  "Oppressive conduct" means burdensome, harsh,
                                                         harsh. or wrongful conduct; a lack ofprobity and

         fair dealing in the company's affairs to the prej
                                                      prejudice
                                                           udice of some members;
                                                                         members; or a visible departure from

         the standards of fair dealing and a violation of fair play on which each shareholder is entitled to rely.

                  It also means unfair treatment of minority shareholders by the directors or those in control

         the corporation.

                  Answer "yes" or "no."

                  Answer:      ~..._a6'..___ _ _ _ __
                  Answer: -----=
                          -~~'l}9Ai",--------




          CHARGE TO THE JURY                                                                     PAGE 100F30
                                                                                                      10 OF 30
                                                                                                 Appendix p. 15


                                                             237
238238238238238




                                                  OUESTION NO.3:
                                                  QUESTION NO. 3:

                  Do you find that Campbell Burgess engaged in oppressive conduct toward Mikkelsen?

                  "Oppressive conduct" means burdensome, harsh, or wrongful conduct; a lack of probity and

         fair dealing in the company's affairs to the prejudice of some members; or a visible departure from

         the standards of fair dealing and a violation of
                       affair                             fair play on which each shareholder is entitled to rely.
                                                       affair

                  It also means unfair treatment of minority shareholders by the directors or those in control

         of the corporation.
                corporation.

                         ''yes" or "no."
                  Answer "'yes"


                  Answer:   -"""""?'"l"t...41"'--------
                            --'9'1'      "'239239239239239

                                                                              -f--.r 4+        :2. "" 13
                                                                           dd n o/~#f-.
                                                 QUESTION NO. 4:

                  What sum of money, if any, if paid now in cash, would fairly and reasonably compensate

         Mikkelsen for his damages, if any, that proximately resulted from such oppressive conduct, if any,
                                                                                                    if any.

         you have found?

                  Consider the following elements of damages, if any.
                                                                 any, and none other:
                                                                               other: The lost dividend

                                                              21,, 2006 until January 26, 2015.
         income on Mikkelsen's preferred shares from November 21

                  Answer in dollars and cents.

                  Answer: $   .j 3 3
                              ,23,   It( 8'0
                                   3/t(
                                   I




          CHARGE TO THE JURY                                                               PAGE 12
                                                                                                120F30
                                                                                                   OF 30
                                                                                          Appendix p. 17


                                                         239
240240240240240




                                                         NO.5:
                                                QUESTION NO. 5:

                  Answer the following question only if you unanimously answered "yes"
                                                                                 '"yes" to Question No. 2.
                                                                                                    No.2.

         Otherwise, do not answer the following question.

                  To answer "Yes" to the following question, your answer must be unanimous. You may

         answer "No" to the following question only upon a vote of
                                                                often
                                                                   ten or more jurors. Otherwise, you must

         not answer the following question.

                  Do you find by clear and convincing evidence that the harm
                                                                        hann to Mikkelsen resulted from

         malice?

                  "Clear and convincing evidence" means the measure or degree of proof that produces a firm
                                                                                                       finn

         belief or conviction of the truth of the allegations sought to be established.

                  "Malice" means a specific intent by C.C.
                                                      C,C. Burgess to cause substantial injury or harm to

          Mikkelsen.

                  Answer "yes" or "no."

                  Answer: _ ·.-n.L..a..__
                               L. ''-_
                          _Lll1Jl'       __
                                          _____




          CHARGE TO THE JURY                                                                    \3 QF
                                                                                           PAGE 13 OF 30
                                                                                           Appendix p. 18


                                                           240
241241241241241




                                                  QUESTION
                                                  OUESTION NO. 6:
                                                           NO.6:

                  Answer the following question only if you unanimously answered "yes" to Question No. 3.
                                                                                                   No.3.

         Otherwise, do not answer the following question.

                  To answer "Yes" to the following question, your answer must be unanimous. You may

         answer "No" to the following question only upon a vote
                                                           vole of ten or more jurors. Otherwise, you must
                                                                often

         not answer the following question.

                  Do you find by clear and convincing evidence that the harm to Mikkelsen resulted from

         malice?

                  "Clear and convincing evidence" means the measure or degree of proofthat produces a firm

         belief or conviction of the truth of the allegations sought to be established.
                                                                           established,

                  "Malice" means a specific intent by Campbell Burgess to cause substantial injury or harm
                                                                                                      hann

         to Mikkelsen.

                  Answer "yes" or "no."




                                              AJo
                                              '
                                                                 ..,




          CHARGE TO THE JURY                                                              PAGE 140F30
                                                                                          Appendix p. 19


                                                           241
242242242242242




                                                  OUESTION NO.
                                                  QUESTION NO.7:
                                                               7:

                  Answer the following question only if you unanimously answered "yes" to Question No. 5.
                                                                                                   No.5.

          You must unanimously agree on the amount of any award of exemplary damages.

                  What sum of money,
                              money. if any.
                                        any, paid now in cash, should be assessed against C.C. Burgess and

         awarded to Mikkelsen as exemplary damages, if any.
                                                       any, for the conduct found in response to Question

         2?

                 "Exemplary damages" means an amount that you may in your
                                                                     yow discretion award as a penalty
          or by way of punishment.

                  Factors to be considered in awarding exemplary damages, if any,
                                                                             any. are-

                  a.   The nature of the wrong.
                  b.   The character of the conduct involved.
                  c.   The degree of culpability of C.C.
                                                     C.c. Burgess.
                  d.
                  d.   The situation and sensibilities of the parties concerned.
                                                                      concerned.
                  e.   The extent to which such conduct offends a public sense ofjustice and propriety.
                                                                                             propriety.
                  f.   The net worth of C.C. Burgess.

                  Answer in dollars and cents, if any.

                  Answer: $_ _ _ __ __




          CHARGE TO THE JURY                                                               PAGE 15 OF 30
                                                                                                   OF30
                                                                                          Appendix p. 20


                                                          242
243243243243243




                                                  QUESTION NO.8:
                                                           NO. 8:

                  Answer the following question only ifyou unanimously answered "yes"
                                                                                ''yes" to Question No. 6. You
                                                                                                   No.6.

         must unanimously agree on the amount
                                       amoWlt of any award of exemplary
                                                              exemplruy damages.

                  What sum of money,
                              money. ifany,
                                       any. paid now in cash, should be assessed against Campbell Burgess and

         awarded to Mikkelsen as exemplary damages, if any, for the conduct found
                                                                            fOlUld in response to Question 3?

                  "Exemplary damages"
                             damages" means an amount
                                               amoWlt that you
                                                           you may in your discretion award as a penalty or

         by way of punishment.


                  Factors to be considered in awarding exemplary damages, if any, ar~
                                                                                  are--

                  a.
                  a  The nature of the wrong.
                  b. The character of the conduct involved.
                  c.                                          Burgess.
                  c. The degree of culpability of Campbell Burgess.
                  d. The situation and sensibilities of the parties concerned.
                                                                    concerned.
                  e. The extent to which such conduct offends a public sense ofjustice and propriety.
                  f. The net worth of Campbell Burgess.

                  Answer in dollars and cents, if any.

                  Answer: $,_ _ _ _ _ _ __




          CHARGE TO THE JURY                                                                 PAGE 16 OF 30
                                                                                             Appendix p. 21


                                                           243
244244244244244




                                             JURy QUESTION
                                             JURY OUESTION NO. 9:
                                                           NO.9:

                  Do you find that C. C. Burgess used his personal control of Herring Bancshares to breach

         fiduciary duties owed to Mikkelsen?

                  In connection with the foregoing question, you are instructed that a majority shareholder of

         a corporation owes fiduciary duties to a minority shareholder and to show compliance with those

         duties must show he acted fairly and equitably, in the utmost good faith with the most scrupulous

         honesty, fully and fairly disclosing all important information to a minority shareholder such as

         Mikkelsen.

                  Answer "yes" or ""no."
                                    no."

                  Answer: -......:1"""t4>
                  Answer:             _______
                          --'j'Vlill""--  - - - -_-




          CHARGE TO THE JURY                                                                 PAGE 17 OF 30
                                                                                             Appendix p. 22


                                                           244
245245245245245




                                                QUESTION NO. I10:
                                                               0:

                  Do you find that Campbell Burgess used his personal control ofHerring Bancshares to breach

         fiduciary duties owed to Mikkelsen?

                  In connection
                     cormection with the foregoing question,
                                                   question. you are instructed that a majority shareholder of

         a corporation owes fiduciary duties to a minority shareholder and to show compliance with those

         duties must show he acted fairly and equitably, in the utmost good faith with the most scrupulous

         honesty, fully and fairly disclosing all important information to a minority shareholder such as

         Mikkelsen.

                  Answer "yes" or "no."

                  Answer:       />h
                                NfA




          CHARGE TO THE JURY                                                                 PAGE 18 OF 30
                                                                                             Appendix p. 23


                                                           245
246246246246246

                               -f1 y
                            1~ T   yrvz
                                     "'?           ~.,~e.d
                                                   Arv.5 w-er e.J          \Iy
                                                                           \rYe..,
                                                                                e-5 r
                                                                                    /"I'/   -fer-# 9 "/
                                                                                            -p-#     "I         !{)
                                                                                                                I()
                             q, n  ~~
                             qn5W"U' ¢:!=:-/(
                                     ¢:f:-/( I                      d~r-,;rCV/15'~-:;t;/f
                                                                ~ ~ d"'-~_5'~"#(!
                                                                ~~
                                                 QUESTION NO. 11:

                  What sum of money,
                              money. if any, if paid now in cash, would fairly and reasonably compensate

         Mikkelsen for his damages, if any, that proximately resulted from such breaches of fiduciary duties,

          if any you have found?
          if

                  Consider the following elements of damages, if any, and none other: The lost dividend

          income on Mikkelsen's preferred shares from November 21, 2006 until January 26, 2015.

                  Answer in dollars and cents.

                                0.. .:.00,,---_
                  Answer: $$,-~-----
                             --=:0-,- IJO       _ __




          CHARGE TO THE JURY                                                                PAGE 19 OF 30
                                                                                            Appendix p. 24


                                                          246
247247247247247




                                                 QUESTION NO. 12:

                  Answer the following question only if you unanimously answered "yes" to Question No. ii:
                                                                                                       . .    7
                                                                                                              f
          Otherwise, do not answer the following question.

                  To answer "Yes" to the following question, your answer must be unanimous. You may

         answer "No" to the following question only upon a vote often
                                                                of ten or more jurors. Otherwise, you must

         not answer the following question.

                  Do you find by clear and convincing evidence that the harm to Mikkelsen resulted from

          malice?

                  "Clear and convincing evidence" means the measure or degree of proof that produces a firm

          belief or conviction of the truth of the allegations sought to be established.

                  "Malice" means a specific intent by C.C. Burgess to cause substantial injury or harm
                                                                                                  hann to

          Mikkelsen.

                  Answer "yes" or "no."

                  Answer: ___._
                          -1.I1~6
                                1.'J-".6____
                                        _ _ _ __
                                               _




          CHARGE TO THE JURY                                                               PAGE 200F
                                                                                                20 OF 30
                                                                                           Appendix p. 25


                                                            247
248248248248248




                                                OUESTIONNO.
                                                OUESTION NO. 13:

                  Answer the following question only ifyou unanimously answered "yes" to Question No. 10.
                                                                                                      1O.

          Otherwise, do not answer the following question.

                  To answer "Yes" to the following question, your answer must be unanimous. You may

          answer "No" to the following question only upon a vote of ten or more jurors. Otherwise, you must
                                                                 often

          not answer the following question.

                  Do you find by clear and convincing evidence that the harm to Mikkelsen resulted from

          malice?

                  "Clear and convincing evidence" means the measure or degree of proofthat produces a firm

          belief or conviction of the truth of the allegations sought to be established.

                  " Malice" means a specific intent by Campbell Burgess to cause substantial injury or harm
                  "Malice"                                                                             hann

          to Mikkelsen.

                  Answer "yes" or "no."

                    Answer: _ _ _ _ _ _ __




          CHARGE TO THE JURY                                                               PAGE21OF30
                                                                                           PAGE 21 OF 30
                                                                                           Appendix p. 26


                                                           248
249249249249249




                                                 QUESTION
                                                 OUESTION NO. 14:

                  Answer the following question only ifyou unanimously answered "yes" to Question No. 12.

          You must unanimously agree on the amount of any award of exemplary damages.
                                                   cfany                     damages.

                  What sum ofmoney, if any, paid now in cash, should be assessed against C. C. Burgess and

          awarded to Mikkelsen as exemplary damages, if any, for the conduct found in response to Question
                                                     ifany.

          9?

                 "Exemplary damages" means an amount that you may in your discretion award as a penalty
          or by way of punishment.

                  Factors to be considered in awarding exemplary damages, if any,
                                                                             any. are--

                  a. The nature of the wrong.
                  b. The character of the conduct involved.
                  c. The degree of culpability of C. C. Burgess.
                  d. The situation and sensibilities of the parties concerned.
                  d.
                  e. The extent to which such conduct offends a public sense of justice and propriety.
                  f. The net worth of C. C. Burgess.

                  Answer in dollars and cents, if any.
                                                  any.

                  Answer: $,_ __ _ __ __




          CHARGE TO THE JURY
                        JVR Y                                                             PAGE 22 OF 30
                                                                                          Appendix p. 27


                                                         249
250250250250250




                                                 QUESTION
                                                 OUESTION NO. 15:
                                                              15:

                  Answer the following question only if you unanimously answered "yes" to Question No. 13.

          You must unanimously agree on the amount of any award of exemplary damages.

                              money. if any, paid now in cash, should be assessed against Campbell Burgess
                  What sum of money,

                                                            any, for the conduct found in response to
          and awarded to Mikkelsen as exemplary damages, if any.

                     O?
          Question 110?

                 "Exemplary damages" means an amount that you may in your discretion award as a penalty
          or by way of punishment.

                  Factors to be considered in awarding exemplary damages, if
                                                                          ifany,
                                                                             any, are-

                  a.   The nature of the wrong.
                  b.   The character of the conduct involved.
                                                     involved.
                  c.   The degree of culpability of Campbell Burgess.
                  d.   The situation and sensibilities of the parties concerned.
                  e.   The extent to which such conduct offends a public sense of justice and propriety.
                                                                                              propriety.
                  f.   The net worth of Campbell Burgess.

                  Answer in dollars and cents, if any.

                  Answer: $,_ _ _ _ __ _




          CHARGE TO THE JURY                                                               PAGE 23 OF 30
                                                                                           PAGE23
                                                                                           Appendix p. 28


                                                          250
251251251251251




                                                   QUESTION NO. 16:
                                                                16:

                  Answer the following Question only
                                                only if you have answered "yes"                    9.
                                                                          ''yes" to Questions 2 or 9.

                      C . C. Burgess part of a conspiracy to wrongfully deprive Mikkelsen of his
                  Was C.                                                                     hi s preferred

                            8ancorp?
          shares in Herring Bancorp?

                  To be part of a conspiracy.
                                  conspiracy, C. C. Burgess and another person or persons must have had

          knowledge of.                                               co urse of action that resulted in
                    of, agreed to, and intended a common objective or course

          damages to Mikkelsen. One or more persons involved in the conspiracy must have performed
                                                                                         perfonned some

          act or acts to further the conspiracy.

                  Answer "yes"
                         ''yes" or "no."
                                   " no ."

                  Answer:
                  Answer:   -~AA'---"~'---------
                            _--L  ",~,,--_______




                                                                                                              ./,·/ .




          CHARGE TO THE JURY                                                               PAGE 24 OF 30
                                                                                           Appendix p. 29


                                                          251
252252252252252




                                                    QUESTION NO. 17:

                  Answer the following Question only if you had answered "yes" to Questions 3 or 10.

                  Was Campbell Burgess part of a conspiracy to wrongfully deprive Mikkelsen of his

           preferred shares in Herring Bancorp?

                  To be part of a conspiracy,
                                  conspiracy. Campbell Burgess and another person or persons must have had

           knowledge of, agreed to, and intended a common objective or course of action that resulted in

           damages to Mikkelsen. One or more persons involved in the conspiracy must have performed some

           act or acts to further the conspiracy.

                  Answer "yes" or "no."

                  Answer:
                  Answer:           IJa
                                    l}tJ




                 TQ THE JURY
          CHARGE TO                                                                       PAGE 25 OF 30
                                                                                         Appendix p. 30


                                                           252
253253253253253




                                                 OUESTION
                                                 QUESTION NO. 18:
                                                          NO. 18:

                  What sum of money, if any, if paid now in cash, would fairly and reasonably compensate

          Mikkelsen for his damages, if any, that were proximately caused by such conspiracy?

                  Consider the following elements of damages, if any.
                                                                 any, and none other: The lost dividend

          income on Mikkelsen's preferred shares from November 21,
                                                               2 1, 2006 until January 26, 2015.

                  Answer in dollars and cents.

                  Answer: $_ _ _ __ _ _
                  Answer:
                           - - -- - - -




          CHARGE TO THE JURY                                                            PAGE 26 OF 30
                                                                                        PAGE260F30
                                                                                        Appendix p. 31


                                                        253
254254254254254




                                                 OUESTION     19:
                                                 QUESTION NO. 19:

                                                                                       ta Question No.
                  Answer the following question only if you unanimously answered "yes" to          No. 16.

          Otherwise, do not answer the following question.
                                                 question.

                  To answer "Yes" to the following question, your answer must be unanimous. You may

          answer "No" to the following question only upon a vote often
                                                                 of ten or more jurors. Otherwise, you must

          not answer the following question.

                     yOll find by clear and convincing evidence that the harm to Mikkelsen resulted from
                  Do you

          malice?

                  "Clear and convincing evidence" means the measure or degree ofproofthat produces a firm
                                                                                                     frrm

           beUefor
           belief or conviction of the truth of the allegations sought to be established.

                  ""Malice"                            C.C. Burgess to cause substantial injury or hann
                    Malice" means a specific intent by C.C.                                        harm to

           Mikkelsen.

                  Answer "yes" or "no."

                  Answer: _ _ __ _ __ _




          CHARGE TO THE JURY                                                                PAGE 27 OF 30
                                                                                            Appendix p. 32


                                                            254
255255255255255




                                                OUESTION NO. 20:
                                                QUESTION

                  Answer the following question only ifyou unanimously answered "yes" to Question No. 17.
                                                                                "yesUta

          Otherwise, do not answer the following question.

                  To answer "Yes" to the following question, your answer must be unanimous. You may

                                                                 often
          answer "No" to the following question only upon a vote of ten or more jurors. Otherwise, you must

          not answer the following question.

                  Do you find by clear and convincing evidence that the harm to Mikkelsen resulted from

          malice?

                  "Clear and convincing evidence" means the measure or degree ofproofthat produces a firm

          belief or conviction of the truth of the allegations sought to be established
                                                                            established..

                  "Malice" means a specific intent by Campbell Burgess to cause substantial injury or harm

          to Mikkelsen.

                    Answer "yes" or " no."
                                      no. "

                    Answer: _ _ _ _ _ _ __




          CHARGE TO THE JURY                                                                PAGE 28 OF30
                                                                                                    OF 30
                                                                                            Appendix p. 33


                                                            255
256256256256256




                                                 QUESTION NO. 21:

                  Answer the following question only ifyou unanimously answered "yes" to Question No. 19.
                                                                                "yes"la

          You must unanimously agree on the amount of any award of exemplary damages.

                  What sum of money, if any, paid now in cash, should be assessed against C. C. Burgess and

                                                     if any, for the conduct found in response to Question
          awarded to Mikkelsen as exemplary damages, ifany,

          16?

                  "Exemplary damages" means an amount that you may in your discretion award as a penalty

          or by way of punishment.


                  Factors to be considered in awarding exemplary damages, if
                                                                          ifany,
                                                                             any, are--

                  a.   The nature of the wrong.
                                         wrong.
                  b.
                  b.   The character of
                                      afthe
                                        the conduct involved.
                  c.   The degree of culpability of
                                                 ofC.
                                                    C. C. Burgess.
                  d.
                  d.   The situation and sensibilities of the parties concerned.
                  e.   The extent to which such conduct offends a public sense of justice and propriety.
                  f.   The net worth of C. C. Burgess.

                  Answer in dollars and cents, if any.
                                                  any.

                  Answer: $,_ _ _ __ _ __




          CHARGE TO THE JURY                                                               PAGE 29 OF 30
                                                                                           PAGE290F30
                                                                                           Appendix p. 34


                                                          256
257257257257257




                                                 OUESTION NO. 22:
                                                 QUESTION

                  Answer the following question only if you unanimously answered "yes" to Question No. 20.

          You must unanimously agree on the amount of any award of exemplary damages.

                             money. if any, paid now in cash, should be assessed against Campbell Burgess
                  What sum ofmoney,

          and awarded to Mikkelsen as exemplary damages, if any, for the conduct found in response to

          Question 17?
                   17?

                 "Exemplary damages" means an amount that you may in your discretion award as a penalty
          or by way of punishment.

                  Factors to be considered in awarding exemplary damages, if any, are-

                  a.   The nature of the wrong.
                  b.   The character of the conduct involved.
                  c.   The degree of culpability of Campbell Burgess.
                  d.   The situation and sensibilities of the parties concerned.
                  e.   The extent to which such conduct offends a public sense of justice and propriety.
                  f.   The net worth of Campbell Burgess.

                  Answer in dollars and cents.
                                        cents, if any.

                  Answer: $_ _ _ _ _ _ __




          CHARGE TO THE JURY                                                               PAGE 30 OF 30

                                                                                           Appendix p. 35


                                                          257
258258258258258




                                              JUROR CERTIFICATE

                  We, the jury,
                          jul)'. havef answered the above and foregoing questions as herein indicated, and

          herewith return same into court as our verdict.


                                 (To be signed by the presiding juror if unanimous.)


                                                                   '/
                                                                    ~~~did75&n/
                                                                  -PRES G JUROR


                           (To be signed by those rendering the verdict if not unanimous.)
                                                                        ifnot




                                                                                             Appendix p. 36


                                                            258
                                                                                          FILED
                                                                               The~day of D ~             20 ll4-
-\'
                                                                               The..B_day             U:.20    4-
                                                                               At \h,·     ~ o'clock_A_M:
                                                                                    t>- 1l <> o'clock~M: o'clock
                                                                                       Brenda Peterson

                                               CAUSE NO. 24,955                 By~~Crr:;;;L~
                                                                                      .~\....)
                                                                                                         Deputy
      JOHN MIKKELSEN,                                   §      fN
                                                               IN THE DISTRICT
                                                                      DfSTRICT COURT
      acting solely in his capacity as Trustee          §
      of the John Mikkelsen Trust,                      §
                                                        §
                         Plaintiff,                     §
                                                        §
      v.                                                §      WILBARGER COUNTY, TEXAS
                                                               WILBARGERCOUNTY,
                                                        §
      HERRING BANCORP, INC.;                            §
      C.c. BURGESS; and
      C.C.                                              §
      C. CAMPBELL BURGESS,                              §
                                                        §
                         Defendants.                    §      46TH JUDICIAL
                                                                    JUDfCIAL DISTRICT
                                                                             DfSTRICT


                                       PLAINTIFF'S MOTION TO COMPEL


      TO THE HONORABLE DAN MIKE BIRD, DISTRICT
                                      DfSTRICT JUDGE:

                   COMES ·NOW
                          NOW John Mikkelsen, acting solely in his capacity as Trustee of the John

      Mikkelse~
      Mikkelsen Trust~
                Trust, Plaintiff, and respectfully files this Motion to Compel, and for such would show:·
                                                                                                   show:

                                                        I.

                                                   Overview
           . ...
              ·.Pl~intiff
               •Plaintiff reluctantly files this Motion to require the production of highly relevant .

      documents regarding Defendants' net worth, as expressly authorized by Texas law.

                                                       II.

                                             Net Worth Documents

                   On May 21, 2014, Plaintiff served his Third Request for Production of Documents to

      Defendants, to which Defendants responded on June 20, 2014. The requests (and Defendants'

      identical boilerplate
                boileri)Iate objections) were the following:




      PLAINTIFF'S MOTION TO COMPEL                                                                 Page 1

                                                                                       Appendix p. 37

                                                       86
      REQUEST FOR PRODUCTION NO. l:
                                 1:
             ..
             ·. All finandal
                    financial statements provided by C. C. Burgess to any person within the
      past five (5) years.

      OBJECTION: Defendants object to this request to the extent that the documents
      sought are neither relevant nor material to any issue to be decided by the trier of
      fact nor are the documents sought reasonably calculated to lead to the discovery of
      admissible evidence. TEX. R. C1v.CIV. P. 192.J(a).
                                                192.3(a). Defendants further object to the
      extent that the documents sought are proprietary in nature and confidential and are
      not otherwise subject to disclosure and/or discovery. In addition, Defendants object
      to the extent that unless and until Plaintiff obtains a fact finding from the trier of
      fact which would entitle Plaintiff to offer and/or introduce evidence of such matters.
      Defendants state that any obligation on the part of Defendants to respond to and/or
      produce documents in connection with this request prior to such a fact finding from
      the trier of fact is premature, unnecessary and an unreasonable invasion of
                                                            Ddendants are entitled ·to
      Defendants' proprietary and/or privacy rights. Defendants                      to and
      hereby move for a Protective Order so as to eliminate and/or minimize unnecessary
      harassment and/or invasion of Defendants' property rights with respect to the
                                                     -   -~-.  --"',-'----
     ..


                 documents, that such documents be submitted for in camera inspection by the Court
                 docilments,
                                                   delivery, use, reproduction and/or dissemination
                 and further Orders circumscribing delivery;
                 of such documents by Plaintiff.

                 REQUEST FOR PRODUCTION NO. 3:
                                        NO.3:

                          If you object to Request for Production No. l1 or claim such documents do
                 not exist, any other documents which wou!d
                                                         would reflect
                                                               retlect the net worth of C. C. Burgess
                 at all times from 2006 to the present date.

                 OBJF,CTlQN: Defendants object to this request to
                 OBJECTION:                                               (0 the extent that the documents
                 sought are neither relevant nor material to any issue to be decided by the trier of
                 fact nor are the documents sought reasonably calculated to lead to the discovery of
                 admissible evidence. TEX. R. C1v: eiV. P. 192..3(a). Defendants further object to the
                 extent that the documents [;Ought
                                              sought urn  prcprielary in Mture
                                                      are prcprietary       niJture and confidential and are
                 not otherwise subject to disdo.:mre
                                           disdo,ure and/or discc.very.
                                                               discGvery. :!·1  en adli.ition,
                                                                                   addition, Defendants object
                 to the extent that un~css  and until Plai1~tiff
                                    lln!ess                                                            ~~~"-~""
                                                         .-;..     '"'-   ."

      ..•




                  the trier of fact is premature, uiui~cess~y
                                                     unrieccss';;'y··-- arid
                                                                        and 'an
                                                                             ., an .,unreaSonable
                                                                                     unrea.Sonable invasion of
                  Defendants' proprietary and/or privac/i·ights..
                                                    privacy '!·ighls. oe"rendants
                                                                            De'fendants are arc entitled to and
                  hereby move for a Protective Order so·as  to .eliminate and/or minimize unnecessary
                                                       soastoeliminate
                  harassment and/or invasion of Defendants' .,property
                                                                   property. rights with respect to the
                                         infornlation sought by this request and to the extent that the
                  confidential financial information
                  Court Orders production of such private, proprietary and/or confidential
                  documents, that such documents be submitted for in camera inspection by the Court
                  and further Orders circumscribing delivery, use, reproduction and/or dissemination
                  of such documents by Plaintiff.

                  REQUEST
                  REOUEST FOR PRODUCTION NO. 5:
                                         NO.5:

                          If you object to Requests for Production
                                                        produition No. lI and No.  No.22 or claim such
                                                         1ederal im'.orne
                  documents do not exist, please produce fodernl im.eme ta'-:
                                                                          ta': returns for C. C. Burgess
                  for the years 2006 to the present.

                  OBJECTION: Defondants
                                    Defendants object to this    rec1 ~':'st t:J
                                                            rhisreCjh':'st   (') the extent that the
                                                                                                 tile documents
                  sought are neither relevant nor material to any iss1.1e issl.lc to be decided by the trier of
                  fact nor are the documents sought reasonably calculated
                                                                       calc.ulated to lead to the discovery of
                  admissible evidence. TEX. R. C1v. CIV. P. 192.3(a). Defendants further object to the
                  extent that the documents sought are proprietary in nature and confidential and are
                  not otherwise subject to disclosure and/or discovery. In addition, Defendants object
                  ~o·
                  to the extent that unless and until Plaintiff obtains a fact·   fact finding from the trier of
                  fact which would entitle Plaintiffto offer
                                                         otTer and/or introduce evidence of such matters.
                  D~fendants
                  Defendants state                            the part of Defendants to respond to and/or
                               state that any obligation on .the
                  p~oduce
                  produce documents in connection with this request prior to such a fact finding from
                  the, trier of fact is premature, unnecessary and an unreasonable invasion of
                  the.
                  Defendants' proprietary and/or.
                                              and/or, privacy rights. Defendants are entitled to and
                  hereby move for a Protective Order so as to eliminate and/or minimize unnecessary
                  harassment and/or invasion of Defendants' property rights with respect to the
                  confidential financial information sought by this request and to the extent that       tilat the
                                                                                                               tile
                  Court Orders production of such private, proprietary and/or confidential
                  documents, that such documents be submitted for in camera inspection by the Court
                  and further Orders circumscribing delivery, use, reproduction and/or dissemination
                  of such documents by Plaintiff.

                  REQUEST
                  REOUEST FOR PRODUCTION NO. 6:
                                         NO.6:

                        1f
                        If you object to Requests for Production No. I and No. 2 or claim such
                                                                                           Campbell
                  documents do not exist, please produce federal income tax returns for C. Ca.tnpbell
                              tile years 2006 to the present.
                  Burgess for the

                  OBJECTION: Defendants object to this request to the extent that the documents
                                                                                           docum,ents
                  sought are neither relevant nor material to any issue to be decided by the trier of
                  fact nor are the documents sought reasonably calculated to lead to the discovery of
                  admissible evidence. TEX. R. Clv.
                                                 CIv. P. 192.3(a). Defendants further object to the

            PLAINTIH'S MOTION TO COMPEL
            PLAINTWF'S                                                                                                Page 4
                                                                                                                      Page4
                                                                                                        Appendix p. 40
I
L__                                                              89
                                              ""   ."'; ·




                                                     ·-
                                                    -.~
                                                            ..
       extent that the documents sought are proprietary in nature and confidential and are
       not otherwise subject to disclosure and/or discovery. In addition, Defendants object
       to the extent that unless and until Plaintiff obtains a fact finding from the trier of
       fact which would entitle Plaintiff to offer and/or introduce evidence of such matters.
       Defendants state that any obligation on the part of Defendants to respond to and/or
       produce documents in connection with this request prior to such a fact finding from
      ·produce
       the trier of fact is premature, unnecessary and an unreasonable invasion of
       Defendants' proprietary and/or privacy rights. Defendants are entitled to and
       hereby move for a Protective Order so as to eliminate and/or minimize unnecessary
       harassment and/or invasion of Defendants' property rights with respect to the
                              infonnation sought by this request and to the extent that the
       confidential financial information
       Court Orders production of such private, proprietary and/or confidential
       documents, that such documents be submitted for in camera inspection by the Court
       and further Orders circumscribing delivery, use. reproduction and/or dissemination
       of such documents by Plaintiff.

       REQUEST
       REOUEST FOR PRODUCTION NO. 7:
                              NO.7:

               Documents reflecting any transfer of assets by you at any time from 2006
          the present for other than equivalent value, including assets transferred to fund
       to .the
       any trusts or similar arrangement, together with a copy of the trust instrument or
       other agreement evidencing any such transfer.                                       .

      · OBJECTION: Defendants object to this request to the extent that the documents
                are neither relevant nor material to
        sought are.neither                           to any issue to be decided by the trier of
        fact nor are the documents sought reasonably calculated to lead to the discovery of
        admissible evidence. TEX. R. CJv. P. 192.3(a). Defendants further object to the
        adm1ssible
        extent that the documents sought are proprietary in nature and confidential and are
        not otherwise subject to disclosure and/or discovery. In addition, Defendants object
                                                                                        trier of
                                                                  hie! finding from the tiier
        to the extent that unless and until Plaintiff obtains a fact
                                   Plaintiffto
        fact which would entitle Plaintiff  to offer and/or introduce evidence of such matters.
        Defendants state that any obligation on the part of Defendants to respond to and/or
        produce documents in connection with this request prior to such a fact finding from
                                             unnecessary and an unreasonable invasion of
        the trier of fact is premature, urmecessary
                                                               Defend,mts are entitled to and
        Defendants' proprietary andior privacy rights. Defendants
        hereby move for a Protective Order so as to eliminate and/or minimize unnecessary
        hara~srrient
        harassment and/or invasion of Defendants' property rights with respect to the
                      financial information
        confidential financiat" infonnation sought by this request and to the extent that the
        Court Orders production of such private, proprietary and/or confidential
        documents, that such documents be submitted for in camera inspection by the Court
        and further Orders circumscribing delivery, use, reproduction and/or dissemination
                                 Plaintiff.
        of such documents by Plaintiff

       As reflected by the foregoing Requests and responses, Defendants repeat the same
       }\s

objection to each request. The documents requested in Requests for Production No. 1I through 7

PLAINTIFF'S MOTION TO COMPEL                                                                       PageS
                                                                                      Appendix p. 41

                                                       90
                                                                  • ,.. ·n-   • r
                                                                                                   . ..... -·- ·-··- ,. ...   - · ..
..   ~   ..
          ~




              a:~e in·
              are  in'the .custody
                          .custody and controi of Defendants, who !Javer~fu~cd
                                                              wbo have refu~cd to produce them on grounds that

              the items are not relevant or "subject to disclosure and/or
                                                                   and/()r discovery."
                                                                           discovery. " However, Texas law clearly

              makes these items discoverable.

                                                    dis~.overable when punitive damages may be awarded." Jn
                         "Net worth is relevant and disc.overable                                        In re

                                         L.L.c., 3.
              Islamorada Fish Co. Texas, L.L.C.,  19 S.W.3d 908, 912 (Tex. App.- Dallas 2010, no pet)
                                                 319                                             pet.) citing

                          Morris, 7746
              Lunsfordvv. Morris,
              Lunsford              46 S.W.2d 471
                                       S.W.2d  471.. 4473
                                                       73 (Tex. 1988), disapproved ofon other grounds by Walker,
827 S.W.2d at 842; see also In re Arpin Am
                                                      Am.. .Moving Sys
                                                                   Sys..., LLC,  4 J 6 S.W.3d 927, 929 (Tex. App.-
                                                                           Ll.C, 416                          App.-

              Dallas 2013, 110
                           no pet.)
                               peL) (Net WLVth
                                         WelrtO disc:)very
                                                di swvery pcrmissi      when ;e~l
                                                                   biee WntOH
                                                           permissibl         rSee

                        746 S.W.2d at 473; see also .Ill ParkerBuickCo.
              Lunsford, 746S.W.2dat473;seealsoA1                             TOlle],y, 788S.W.2d
                                                         Parker Buid: Co. v. Tvz:chy,  788 S.W.2d 129, 131 (Tex,
                                                                                                           (Tex.

              App.-
                 · J:Iouston [I st Dist.] 1990, ori~.
                   Houston .[1st                orig. proceeding}        Def~ndants' objections that the requests
                                                      procceding)..Thus, Defendants'

              at issue are premature and unnecessary are unfounded
                                                         unfounded..

                     . WHEREFORE, PREMISES CONSIDERED, Plaintiff ·requests
                                                                  requests that the above and

              foregoing Motion be set for hearing, that npoh
                                                        npoil hearing all of Defondants'
                                                                             Detendants' objections as aforesaid       as
                                                                                    . - ...:

              be overruled~
                 overruled, that Defendants be ordered tu fu.l!y respond to Plaintiffs
                                                          fuE y resPJod     Plaintiff's discovery requests, that


              Pi.A)NTW~'S
              Pi, AINTIFF'.'S MOTION TO COM!'EI
                                        COMl'E),,
                                                          --_._-                                                                 . Page 6
                                                                                                                Appendix p. 42


                                                                          91
.. .".   ,-~ ,   ...


                                                                                                 .>   -I. .-



                       Plaintiff be.awarded
                                 be awarded his reasonable and necessary att9mey's
                                                                         attorney's foes
                                                                                    fees incurred in filing this Motion,

                       and for general relief.

                                                                                                Respectfully submitted,

                                                                                                      HARD WICKE, CHRISTIE, SCHELL,
                                                                                                POPE, HARDWICKE,
                                                                                                 KELLY & RAY, L.L.P.




                                                                                                               Lee F. Christie
                                                                                                               State Bar No. 04237100 ·
                                                                                                               Jj_£}1ris!j_~0J12opehardwicke.com
                                                                                                               ]j.-~\\1(I[Km              10-2014 Net Wonh.doc~
                                                                Coml'c110-2014     Wonh.doc'{




                       PLAINTIFF'S MOTION TO COMPEL                                                                                                           Page 7
                                                                                                                                                Appendix p. 43


                                                                                                      92
01/09/2015         12:58
                                                                                 ..
                                     8178774781                                             POPE HARDWICKE                                PAGE     05/05




                                                                            CAUSE NO. 24,955

          JOHN MIKKELSEN,                               ~   ·                          §                   46 tH DISTRICT COURT
                                                                                                    IN THE 46m
          acting solely in his capacity as Trustee                                     §
          of the John Mikkelsen Trust,        '                  I                     §
                                                                                      §"§
                                  Plaintift7Counter-Defendant,
                                  PlaintifflCounter-Defendant,                        §
                                                                                      §
         v.                                                                           §             IN AND FOR
                                                                                      §
         HER.RING
         HERRING BANCORP,  INC.;
                  BANCORP,INC.;                                                       §
         C.C. BURGESS; and                                                            §
         C. CAMPBELL BURGESSt
                     BURGESS,                                                         §
                                                                                      §
                                 Defendants/Count~-Plaimiffs.
                                 DefendantsiCountt'l'-Plaimiffs.                      §             WILBARGER COUNTY, TEXAS


                                      ORDER DENYING PLAINTIFF'S MOTION TO COMPEL

                            12th day of November, 2014, came on for hearing Plaintiff's Motion to Compel filed
                     On the 12'"                                                                         filed.

         herein on October 23, 2014.                            The Court, having duly considered the Motion, the response of

         Defendants, and the arguments of counsel, finds that the Plaintiff's Motion should be DENIED.

                     IT IS SO ORDERED.

                     SIGNED on the               20·
                                                 2.'0 day of )BJ)uery,
                                                             January, 2015.




                                                                                HO~D~#
                                                                                HO~Db::if#7
                                                                                4~
                                                                                46'" District Court Judge




                                                                                                        The~D-d~'~!~2·0;~'
                                                                                                        At I :l .. '-\, \) O'clocke_M: o'clock
                                                                                                        _ _ . Br~nda Peterson·
                                                                                                             • lerk Dis!. Court Wilbarger Co.

    '.   P:\Mildc.elaen\Pieadin8B\Ordcr Dmyin1
         P:\Mikke19eRIPleldil\gll\Ordu  Dmyinll Pfs
                                                Pre Mo!ion
                                                    Motion 10
                                                           to Compel.doc
                                                              Compfll.doc                               Sy                                  ~
                                                                                                                                      . ,Deputy \ j




         ·ORDlJI
         ·ORDER                                                                                                                      SOLOP,\.G.E
                                                                                                                                     SOI,.OP"'C£



                                                                                                                               Appendix p. 44


                                                                                  93
55




                                      Cause No. -,'J-",4-..!.L'q-'-"'''
                                                                     £'''J'
                                                                     ' '----_ __
     JOHN MIKKELSEN, acting solely in                        §      IN THE DISTRICT COURT ZGOO       20    I(): 23J
     bis capacity as Trustee of the
     his                                                     §
                                                                                          ZGOB AUG   2 Q A IQ:  2
     John Mikkelsen Trust,                                   §
                                                             §
                    Plaintiff,                               §
                                                             §
     v.                                                      §      WILBARGER COUNTY, TEXAS
                                                             §
     HERRING BANCORP, INC.;                                  §
     c.c.
     C.c. BURGESS; and                                       §
     C. CAMPBELL BURGESS,                                    §
                                                             §
                    Defendants.                              §      46TH JUDICIAL DISTRICT


                                      PLAINTIFF'S ORIGINAL PETITION

            John Mikkelsen, acting solely in his capacity as Trustee of the John Mikkelsen

     Trust ("Plaintiff' or "Mikkelsen"), complains of Herring Bancorp, Inc., C.C.
                                                                             C.C. Burgess and

     C. Campbell Burgess, and for cause of action shows as follows:

                                                             I.
                                         DISCOVERY CONTROL PLAN

            I.
            1.      Plaintiff intends to conduct discovery under a Level 3 Discovery Control

     Plan, as provided by Rule 190.3 of the Texas Rules of Civil Procedure.

                                                          H.
                                                          II.
                                                      PARTIES

            2.      Plaintiff John Mikkelsen is a resident of
                                                           ofWilbarger
                                                              Wilbarger County, Texas.

            3.      Defendant Herring Bancorp, Inc. is a Texas corporation with its principal

     place of business in Texas. It may be served with process by serving its registered agent,

     Sandra K. Webb, at 2201 Civic Circle, Amarillo, Texas 79109.

     PLAINTIFF'S
     PLAINTifF' S ORIGINAL PETITION                                                             PAGE II
                                                                                      Appendix p. 45


                                                         5
66




            4.      Defendant C.C. Burgess is an individual Texas resident. He may be served

     with process at his usual place of business, 2201 Civic Circle, Amarillo, Texas 79109, or

     wherever else he may be found.

            5.      Defendant C. Campbell Burgess is an individual Texas resident. He may be

     served with process at his usual place of business, 2201
                                                         220 I Civic Circle, Amarillo, Texas

     79109, or wherever else he may be found.
                                       found.

                                                  III.
                                         VENUE AND JURISDICTION

            6.      The Court has personal jurisdiction of all parties because they are all Texas

     residents.

            7.      The Court has subject-matter jurisdiction of this case because the amount in

     controversy exceeds the Court's minimum jurisdictional limit and because it is an action

     by aa trustee concerning a trust.

            8.      Venue is proper in Wilbarger County because all or a substantial part of the

     events giving rise to Plaintiffs claims occurred in this county. Specifically, Defendants

     took the actions described below against Plaintiff in Wilbarger County; the Will through

     which the stock at issue in this case was acquired was probated in Wilbarger County; and

     the stock certificates at issue in this case are located in Wilbarger County. Further,

     because this is an action by a Trustee who resides or has resided in Wilbarger County

     within the four-year period preceding the date this action is filed,
                                                                   filed, and because the situs of

     administration of the Trust is maintained in Wilbarger County, venue is mandatory in this

     County under Chapter 115 of the Texas Property Code.

     PLAINTIFF'S ORIGINAL PETIT
                          PETITION
                                ION                                                        PAGE2
                                                                                           PAGE 2
                                                                                Appendix p. 46


                                                  6
77




                                                 IV.
                                       BACKGROUND FACTS

            9.     This lawsuit arises from a course of action undertaken by, or at the direction

     of, Herring Bancorp, Inc. ("Herring"), C.C.
                                            C.C. Burgess and C. Campbell Burgess

                                                Herrring's Chairman and C. Campbell Burgess
     (collectively, "Burgess"). C.C. Burgess is Heming's

     has been its chief executive officer. Herring is the holding company for Herring Bank (the

     "Bank"), which has several branches in Amarillo and Vernon, Texas.
                                                                 Texas.

            10.    Mikkelsen and his wife's family have been associated with Herring Bank

     since its inception in 1903. Mikkelsen himself was associated with the Bank for more

     than 30 years, and served as Chairman of the Board for 13
                                                            I3 years, from 1985 to 1998. He

     succeeded his father-in-law, M.K. Berry, who was Chairman from 1939 to 1985 and was

     President of the Bank from about 1937 until about 1974. M.K. Berry's
                                                                  Berry' s father was W.D.
                                                                                      W.o.

     Berry, who was one of the Bank's founding shareholders in 1903 and who served as

     Chairman of the Board from about 1921 until about 193
                                                       1939.
                                                           9.

            II .
            11.    Among his many ties to the Bank, Mikkelsen owns 300 shares of Herring

     Bancorp' s preferred stock, including 150 shares acquired through his mother's Will and
     Bancorp's

     150 shares assigned to him by his brother, Mallory Mikkelsen.

            12.    Burgess and members of his family have undertaken a course of conduct

     intended to eliminate the Mikkelsen family from further involvement in Herring or the

     Bank, and in doing so have violated (among other things) Herring's Articles of

     Incorporation.



     PLAINTIFF'S ORIGINAL PETITION
     PUINTIFF'SORIGINAL                                                                   PAGE3
                                                                                          PACE 3
                                                                               Appendix p. 47


                                                 7
88




            13.     As part of the Burgesses' plan, they decided to try to force Mikkelsen to

     surrender his preferred stock through an elaborate reorganization whereby Herring was

     supposedly converted from a C Corporation to an S Corporation and whereby certain,

     selected shares of preferred stock (i.e., Mikkelsen's shares) were purportedly redeemed.

     C.c. Burgess tried to justify
     C.C.                  justifY the selective redemption by claiming that, since the company

     was converting to an S Corporation, it was only permitted to have one class of stock and

     no more than I100 shareholders. Therefore, according to C.C. Burgess, many of the
                    00 shareholders.

     preferred shareholders were permitted to have their preferred shares redeemed and

     exchanged for common stock, but the company elected not to give Mikkelsen that option

     and instead decided instead to redeem
                                    redeem his shares for cash.

            14.     C.C. Burgess (purportedly on behalf of Herring) sent Mikkelsen a "Notice
                    C.C.

     of Redemption" on or about October 31,
                                        31 , 2006 (a copy of which is attached as Exhibit

     "A"), which states in pertinent part:

                    This letter is intended to notify
                                               notifY you that the board of directors
                    (the "Board") of Herring Bancorp, Inc. (the "Company") has
                    called for the redemption (the "Redemption") of your
                    outstanding shares of Preferred Stock (the "Preferred Stock")
                    of the Company on November 20, 2006 2006..
                                                  •••
                                                  ***
                    As a result of this process, the Board appointed a committee
                    to recommend the criteria for determining which Preferred
                    Stock shareholders would be offered to exchange their shares
                    for the Company's common stock (the "Common Stock"), the
                    nonvoting Common Stock-Series A (the "Common Stock-
                    Series A"), or to have their shares redeemed.
                                                         redeemed. The Board's
                    criteria for making this determination included whether the
                    Preferred Stock shareholder had a banking relationship with
                    Herring Bank (the "Bank"), and whether they would own at
                                                                   conversion. If
                    least 50 shares of Common Stock upon the conversion.
                    these criteria were met, the Board offered the Preferred Stock

     PLAINTIFF'S ORIGINAL
                 ORIC INAL PETITION                                                        PAGE4
                                                                                 Appendix p. 48


                                                  8
99




                    shareholders the option to exchange their shares for the
                    Common Stock. If the Preferred Stock shareholders did not
                    meet these criteria, the Board determined the Preferred Stock
                    shareholders would be redeemed.
                                            redeemed .
                                                  •••
                                                  ***
                    From our conversations with you and the Board's
                    determination regarding our classes of stock, your Preferred
                    detennination
                    Stock will be redeemed.
                                  redeemed.

            15.     Thus, Defendants' own Notice of Redemption draws a distinction among

     the preferred shareholders and admits that only some of the preferred shares were being

     redeemed for cash. Defendants also admit in the Notice of Redemption that the procedure

         detennining which of the preferred shares to redeem for cash did not involve a
     for determining

     drawing by lot or any pro rata redemption.

            16.     The redemption process Defendants undertook, as explained in their own

     Notice of Redemption, violates the procedure required by Herring's Articles of

     Incorporation:
     Incorporation:

                    5.      Redemption.
                    a.      Preferred Stock. The Corporation, at the option of the
                    Board of Directors, may at any time redeem the whole, or
                    from time to time redeem any part, of the Preferred Stock
                    outstanding by paying cash therefor the sum of $95 per share,
                    plus all dividends declared but unpaid thereon ....
                                                                   . . ..
                                                  •••
                                                  ***
                    Should only a part of the outstanding Preferred Stock be
                    redeemed, the redemption will be effected by lot or pro rata,
                    as prescribed by the Board of Directors.

            17.     Since only some shares of the company's preferred stock were redeemed,

     and since the purported redemption was not effected by lot or pro rata, the procedure




     PLAINTIFF'
     PLAINTIFF'SS ORIGINAL PETITION                                                     PAGES
                                                                              Appendix p. 49


                                                  9
1010




       violated the plain language of Herring's Articles of Incorporation, a copy of the relevant

       portions of which is attached hereto as Exhibit ""B."
                                                         B."

               18.    Because of the invalidity of the redemption procedure, Mikkelsen declined

       the Defendants' offer of redemption. Defendants did not have the authority to redeem

       shares in violation of the company's Articles, and the purported redemption is therefore

       void.

               19.    Notwithstanding the fact that the purported redemption is void, Mikkelsen

       has not received dividends on his preferred shares, has been denied access to the

       company's books and records, and has generally been treated as if he is no longer a

       shareholder.

                                                    v.
                                                    V.
                                          CAUSES OF ACTION

                                            COUNT ONE
                                        BREACH OF CONTRACT

               20.    The Articles of Incorporation of Herring constitute a contract between

       Herring and its shareholders. As a preferred shareholder of Herring at all relevant times,

       Plaintiff is entitled to the benefits of that contract. The acts and omissions of Defendants
                                             afthat

       as described hereinabove constitute a breach of that contract, entitling Plaintiff to recover

       all of his damage and loss proximately resulting therefrom.

               21.    Plaintiff further seeks recovery of his reasonable and necessary attorney's

       fees for breach of contract pursuant to Chapter 38 of the Texas Civil Practice and

       Remedies Code.



       PLAINTIFF'S ORIGINAL PETITION                                                         PAGE6
                                                                                  Appendix p. 50


                                                   10
1111




                                             COUNT Two
                                                    TWO
                                                     RIGHTS
                                          INSPECTION RIGHTS

              22.     Mikkelsen further sues Defendants for their wrongful violation of his

       statutory rights of inspection under TEX. Bus. CORP. ACT Art.
                                                                Art. 2.44(C), which provides a

       corporate shareholder with a statutory right to inspect and make extracts from corporate

       records.
       records.     Mikkelsen seeks an appropriate order, including, if
                                                                     jf necessary, a writ of

       mandamus, compelling Defendants to provide access to and copies of Herring's corporate

       records.

                                        COUNT THREE
                         BREACH OF FIDUCIARY DUTY, CIVIL CONSPIRACY,
                      AND UNLAWFUL OPPRESSION OF MINORITY SHAREHOLDER

              23.     Mikkelsen further sues Defendants for the fraudulent and disloyal acts they

       have directed toward him. Defendants violated the plain terms of Herring's Articles of

       Incorporation, breached their fiduciary duties, and misrepresented facts by attempting to

       selectively redeem Mikkelsen's preferred shares in a manner not authorized by the

       company' s Articles of Incorporation, without notice to all the preferred shareholders, and
       company's

       without notice that the company's board of directors and its secret committee were

       engaged in an insider transaction.
                             transaction. Defendants breached their fiduciary duties when they

       voted on and conducted the purported redemption through secret meetings with hidden

       procedures.

              24.     Defendants also made material false representations to Mikkelsen

       concerning the attempted selective redemption, the motives and procedures of the secret




       PUENTIH'S
       PLACNTIFF'S ORIGINAL PETITION                                                        PAGE7
                                                                                            PAGE 7
                                                                                 Appendix p. 51


                                                  11
1212




       committee that authorized and conducted the purported redemption, and the self-dealing

       and differing treatment within the class of preferred shareholders.

              25.    The foregoing course of action was part of a general pattern of oppression

       of Mikkelsen as a minority shareholder, and clearly the product of a civil conspiracy

       between and among Herring and Burgess to accomplish an illegal result, the deprivation

       or impairment of Mikkelsen's vested property rights, and the violation of Herring's

       Articles of Incorporation. Plaintiff has been damaged by this conduct, and hereby sues to

       recover those damages.

              26.
              26.    Mikkelsen's damages include, at a minimum, the dividends due to him as a

       preferred shareholder since October 31, 2006, his attorney's fees and expenses required to

       be incurred as a result of Defendants' improper conduct; and capital gains taxes if the

       alleged redemptions are required to be reported as such.

                                                PRAYER
              WHEREFORE, PREMISES CONSIDERED, Mikkelsen respectfully
                                                        respe:ctfully requests the

       Court to cite Defendants to appear and answer and, on final trial,
                                                                   trial , award Mikkelsen relief

       against Defendants, jointly and severally, as follows:

              (I)    An appropriate order compelling Defendants to immediately provide
                     Plaintiff with the right to inspect all requested records of Herring;

              (2)    Actual damages;

              (3)    Punitive and exemplary damages for breach of fiduciary duties, oppression,
                     and civil conspiracy as pled above;
                                                  above;

              (4)    Attorney's fees and court costs;

              (5)    Prejudgment interest and post-judgment interest at the highest lawful rates;


       PLAINTIFF'S ORIGINAL PETITION                                                        PAGES
                                                                                 Appendix p. 52


                                                   12
1313




              (6)
              (6)    All writs and processes necessary to effectuate the relief requested; and
                     Attorney's fees and costs of court; and

              (7)    All other relief Plaintiff Mikkelsen is entitled to receive.

                                           Respectfully submitted,
                                           POPE, HARDWICKE, CH      CH~~~J SCHELL,
                                            KELLY & RAY~,
                                                    RAY, ,,.'-'1414




                                           HERRING BANCORP, l:NC.
                                                            INC.                                                c. C. Burgess
                                                                                                                C.
                                                                                                               ChQi,.".."I>jIM
                                                                                                               Chairman  of the Boani
                                                                                                                                Boord




                                                               Notice of Redemption
       2201 Civic Circle, Suite 1001
       Amarillo, TX 79109                                                  October 31,
                                                                                   31 , 2006
       P. 0.
          O. Box
             Box 9900
       Amarillo, TX 79105-5900
                                       Dear Preferred Stock Shareholder:
       (806) 373-3921 Phone
       (806) 372-8230 Fax                     This letter is to notify you that the board of directors (the "Board,,)
                                                                                                            "Board")
       ccburgess@)rerringbank.com
       ccburgess@jrerringbank.com      of Herring Bancorp, Inc. (the "Company") has called for the redemption
                                       (the "Redemption") of your outstanding shares of Preferred Stock (the
                                                  Stock") of the Company on November 20, 2006.
                                       "Preferred Stock,,)

                                               As you know on July 26, 2006, our Board approved taking the
                                       necessary acts for the Company to become an "S     "s corporation" under the
                                                                             amended. In order to become eligible
                                       Internal Revenue Code of 1986, as amended.
                                       to make the Subchapter S election, the Company is only allowed to have
                                       one class of outstanding capital stock, and voting rights between shares of
                                       stock are disregarded for determining whether a company has more than
                                       one class of stock. At the current time, the Company has a number of
                                       outstanding classes of stock, which include your Preferred Stock shares, as
                                       welJ as Class A Nonvoting Common Stock, Class A-Series 2 Nonvoting
                                       well
                                       Common Stock, and Class B Nonvoting Common Stock (collectively, the
                                                     Shares"). Therefore, we must currently consolidate our
                                       "Nonvoting Shares").
                                       Nonvoting Shares into one class. The Class A Nonvoting Common Stock
                                       and the Class B Nonvoting Common Stock will be allowed to exchange
                                       their shares for Common Stock-Series A, and the Class A-Series 2
                                       Nonvoting Common Stock will be converted into a subordinated
                                       debenture. As a result of this process, the Board appointed a committee to
                                       recommend the criteria for determining which Preferred Stock
                                       shareholders would be offered to exchange their shares for the Company's
                                                             «Common Stock"), the nonvoting Common Stock-
                                       common stock (the "Common
                                       Series A (the "Common Stock-Series A,,)       An) or to have their shares
                                       redeemed. The Board's criteria for making this determination included
                                       whether the Preferred Stock shareholder had a banking relationship with
                                                Batik (the "Bank"), and whether they would own at least 50
                                       Herring Bank
                                                            Stoc:k upon the conversion. If these criteria were met,
                                       shares of Common Stock
                                       the Board offered the Preferred Stock shareholders the option to exchange
                                                                      Stoc:k. If the Preferred Stock shareholder did
                                       their shares for the Common Stock.
                                       not meet these criteria, the Board determined the Preferred Stock
                                       shareholders would be redeemed. Additionally, if the Preferred Stock
                                       shareholder did not have a banking relationship with the Bank, we would
                                       offer them the option of either exchanging their shares for the nonvoting
                                       Common Stock-Series A or having their shares redeemed. From our

                                                                                                Appendix p. 54


                                                              14
1515




       conversations with you and the Board's determinations regarding our
       classes of stock, your Preferred Stock will be redeemed.

              The Redemption will take place after 5:00 p.m. on November 20,
       2006 (the "Redemption Date"). The price to be paid for each share of
       Preferred Stock will be $95.00 per share, plus an amount equal to all
       dividends accrued and unpaid thereon, whether or not declared, pro rata to
       the date fixed for the redemption (the "Redemptive Price"). As a result of
       the Redemption, the Company will pay you $95.00, in cash, for the shares
       of Preferred Stock you hold that will be redeemed.
                                                redeemed

               Prior to or at the open of business after 5:00 p.m. on November 20,
                                                                                20.
       2006, the Company will deposit with Herring Banlc,   Bank, Amarillo, Texas
       (hereinafter the "Transfer Agent"), as aa trust fund, an amount necessary to
       pay the aggregate Redemptive Price, together with irrevocable instructions
       and authority to the Transfer Agent to pay, on or after the Redemption
       Date, the Redemptive Price to the holders of the Preferred Stock upon the
       Transfer Agent's receipt of the duly surrendered certificates representing
       their Preferred Stock. As a result of the Company' s deposit of funds with
       the Transfer Agent, you will cease to be a holder of shares of Preferred
       Stock as of the Redemption Date and will only be entitled to the receipt of
       the Redemptive Price.

              In order to receive the Redemptive Price, you should deliver to the
       Transfer Agent the following: (i) a duly executed Letter of Transmittal, a
       copy of which is enclosed herewith, and (ii) the stock certificate(s)
       representing your shares of Preferred Stock. The address of the Transfer
       Agent is Herring Bank, P.O. Box 9900, Amarillo, Texas 79105. The
       telephone number of the Transfer Agent is (806) 355-0153.

              Please follow carefully the Instructions to the Letter of Transmittal
       when completing it. Assuming
                             Asswning the Transfer Agent receives the applicable
       docwnents
       documents from you prior to the Redemption Date (and asswning
                                                                 assuming there is
       no problem with these documents), the Transfer Agent will hold them in
       escrow for you until the Redemption Date, at which time you willwin receive
       payment for your shares. The Company will pay the Redemptive Price by
       check of same day funds. Please refer to the Letter of Transmittal
                                                                        ce-rtificates
       provided herewith for further instructions on how to surrender certificates
       and receive delivery of the Redemptive Price.

               You may obtain additional copies of the Letter of Transmittal from
       the C-0mpany.
           Company. Also, if any of your Preferred Stock certificates have been
       lost, stolen or misplaced, or if any of your shares are pledged or
       encumbered, you will need to make additional arrangements in order to
       receive the Redemptive Price for your shares. Please contact the Transfer
       Agent for further details.


                                                                Appendix p. 55


                              15
1616




       Preferred Stock Shareholder
       October 31,
                3 I, 2006
       Page 3


              Assuming that the Transfer Agent has received these documents from you
       on or before 5:00 p.m. on November 20, 2006 (and that there are no problems
       with your documents),
                  documents). you will be able to receive payment for your
                                                                       yow shares on the
       Redemption Date.
                     Date. You may pick up your check on the Re.demption
                                                                    Redemption Date at
                      220 I Civic Circle, Amarillo, Texas during regular business hours.
       Herring Bank, 2201
       If you will not be available to pick up your check in person at that time, please
       contact the Transfer Agent so that you can arrange an alternate method of delivery
       of the Redemptive Price for your Preferred Stock. If you do not pick up your
       check on the Redemption Date or contact the Transfer Agent to make other
       arrangements, the Transfer Agent will mail your check to you at the close of
       business on the Redemption Date. If your documents are not in order so that your
       check is not available on the Redemption Date, your check will be mailed to you
       as soon as possible after your documents are received and approved.

               Please remember that the Redemption of your Preferred Stock may be a
       taxable transaction for federal income tax purposes.
                                                    pwposes. There also may be state,
       local or foreign income or other tax consequences to the Redemption. You should
       consult your own tax advisor to determine
                                          detennine the precise tax consequences of this
       transaction.
       transaction.

                If
                [f you should have any questions in connection with any aspect of this
       letter, please feel free to call C.C. Burgess at (806) 373-3921.
                                                              373-3921 .

                                                   Very truly yours,

                                                   HERRING BANCORP, INC.

                                                    e~~
                                                    ~~~
                                                   C.C.
                                                   C. C. Burgess
                                                   Chairman of the Board




                                                                       Appendix p. 56


                                      16
1717




           forth above are not completely earned through to che
       set fonh                                               the new company will not
                                                                                    nor be considered
                                                                                           consIdered
       a hqutdation
         hqUidation for the purposes of the liqUidation
                                            llqutdatton preferences set fonh above.

       5.      Redemption:
               Redemptjon:

               a.      Preferred Stock.           The Corporation,
                                                       Corporauon. at the option of the Board of Directors,
                   lime redeem the whole, or from ume
       may at any ume                                     time to time redeem any part.
                                                                                     part, of the Preferred Stock
       outstanding by paymg in cash therefor the sum of $95 per share.
       outstandmg                                                         share, plus all d1v1dends
                                                                                           diVidends declared but
       unpaid thereon as provided in
       unpard                                thiS An1cle
                                         In this   ArtIcle Four to and mcludmg the date of redemption,
       hereinafter referred to as the "redempuve            pnce, " and by giving
                                            -redempuve price,"                 gIVing to each Preferred Stock SlOck
       shareholder of record at that Preferred Stock shareholder's last known address. as shown on the
                        CorporatIOn, at least 20.
       records of the Corporation.                20, but not more than 50.50, days' prior
                                                                                      pnor nouce personally or
       m  wmmg, by mail,
       In wrmng,        mall , postage prepaid,
                                        prepaId, statmg
                                                   stating the class or series or part of the class or senes of
       shares to be redeemed and the date dale and plan of redemption.
                                                              redemption, the redemptive pnce.pnce, and the place
       where the shareholder can obtam payment of the redemptive price on surrender of their
       respeclIve share certificates, hereinafter called the "redemption
       respecuve                                                  "redemptIOn notice.
                                                                                 nottce."" Should only a part of             (I
       the outstanding Preferred Stock be redeemed,
                                                redeemed , the redemption will be effected by lot or pro rata, rata,         [l
       as preSCribed
          prescribed by the Board of Directors. On or after the date fixed for redemption.
                                                                                         redemptton, each holder             (I
                                redemptlon will surrender his
       of shares called for redemption                           hiS or her certificate for the shares to the
       Corporation at the place designated
                                    deSignated m  In the redemption nouce and Will will thereupon be entitled to
       receIve
       receive payment of the redemptive price. Should less than all the shares represented by any
       surrendered certificate be redeemed, a new certificate for the unredeemed shares will be issued.     ISSUed.
       If the redemption notice 1s  IS duly given and if suffiCient
                                                            sufficient funds are available on the date fixed for             •
                                                                                                                             1
       redemption, then,
       redempuon,     then , whether or not the certificates ev1dencmg
       surrendered, all nghts with
                                                                    eVidencing the shares to be redeemed are
                                 With respect to the shares will terminate
                                                                     termmate on the date fixed for redemption,
                                                                                                        redemption.
                                                                                                                             o
                                                                                                                             ,
                                                                                                                             (,
       except for the nght of the holders to receive the redempuon
                                                               redemption price.
                                                                            price, without mterest,
                                                                                             Interest, on surrender          :l
       of their certificate

               If, on or pnor to any date fixed for redemption of Preferred Stock as herein    herem provided
                                                                                                      prOVided ,
       the Corporation deposits with any bank or trust company in      m Texas or any bank or trust company
              Umted States duly appoint
       m the United                  app0lntmg        acting
                                             mg and act  mg as transfer agent for the Corporation as a trust
                     suffiCient
       fund, a sum sufficient    to redeem.
                                    redeem,   on the date                         thereof. the shares called for
                                                          fixed for redemption thereof,
       redemption, with mevocable
                            Irrevocable instructions
                                         IOstructlons and authority to the bank or trust company to publish
       the nouce
           notice of redemption thereof, or to complete the pubhcatton
                                                                  publication 1f
                                                                               If theretofore commenced. and
       to pay, on and after
                        afrer the date fixed for redemption or prior thereto, the redemptive price of the
       shares to their respective holders on surrender of their share certificates,
                                                                          certtficates, then from and after the
       date of the deposit,
                    deposit , even though that date may be pnor  prior to the date fixed for redemption, the
                           WIll be deemed to be redeemed;
       shares so called will                        redeemed ; and d1v1dends
                                                                     diVidends on those
                                                                                     [hose shares will cease to
       accrue after the date fixed for redemptlon                depOSit Will
                                             redemption The deposit       w1JI be deemed to consurute
                                                                                                 constitute full
                                                                                        deposll, the shares will
       payment of the shares to their holders; and from and after the date of the deposrt,
       be deemed co ro be no longer outstandmg; and the holders thereof will     WIll cease to
                                                                                             [0 be shareholders
       wllh respect to the shares and will
       wnh                                Will have no rights
                                                       nghts with respect thereto, except the nght to receive
                  bank. or trust company payment of the redempttve
       from the bank                                         redemptIve pnce
                                                                         price of the shares, WIthout   Interest,
                                                                                                without interest,
                          [heIr certtficares
       on surrender of their    certIficates



                                                                                                        l, i!2640Zl.  \IPS
                                                                                                           226402.3 . llP5



                                                                                                    Appendix p. 57


                                                              17
153153153153153
                                                                                     FILED
                                                                      The \\u\..., day of ':J~~ °'-154154154154154




             5.      Defendant C. Campbell Burgess is an individual Texas resident and has appeared

      and answered herein.

                                                     III.
                                         VENUE AND JURlSmCfION
                                                   JURISDICTION


              6.     The Court has personal jurisdiction of all parties because they are all Texas

      residents.

              7.     The Court has subject-matter jurisdiction of this case because the amount in

      controversy exceeds the Court's minimum jurisdictional limit and because it is an action by a

      trustee concerning a trust.

              8.     Venue is proper in Wilbarger County because all or a substantial part of the events

      giving rise to Plaintiff's claims occurred in this county. Specifically, Defendants took the actions

      described below against Plaintiff in Wilbarger County; the Will through which the stock at issue

      in this case was acquired was probated in Wilbarger County; and the stock certificates at issue in

      this case are located in Wilbarger County. Further, because this is an action by a Trustee who

      resides or has resided in Wilbarger County within the four-year period preceding the date this

      action was filed, and because the situs of administration of the Trust is maintained in Wilbarger

      County, venue is mandatory in this County under Chapter 115 of the Texas Property Code.

                                                      IV.
                                                       FACfS
                                            BACKGROUND FACTS


              9.     This lawsuit arises from a course of action undertaken by, or at the direction of,

      Herring Bancorp, Inc. ("Herring"), C.C. Burgess and C. Campbell Burgess (collectively,

      "Burgess"). C.C. Burgess is Heming's Chairman and C. Campbell Burgess has been its chief

      executive officer. Herring is the holding company for Herring Bank (the "Bank"), which has

      several branches in Amarillo and Vernon, Texas.

      PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION                                                  PAGE2
                                                                                                   PAGE 2
                                                                                        Appendix p. 59


                                                    154
155155155155155




             10.     Mikkelsen and his wife's famiiy have been associated with Herring Bank since its

      inception in 1903. Mikkelsen himself was associated with the Bank for more than 30 years, and

      served as Chairman of the Board for 13 years, from 1985 to 1998. He succeeded his father-in-

      law, M.K. Berry, who was Chairman from 1939 to 1985 and was President of the Bank from

      about 1937 until about 1974. M.K. Berry's father was W.D. Berry, who was one of the Bank's

      founding shareholders in 1903 and who served as Chairman of the Board from about 1921 until

      about 1939.

             11.
             II.     Among his many ties to the Dank, Mikkelsen owns 300 shares of Herring

      Bancorp's preferred stock, including 150 shares                                        ISO
                                               sharcs acquired through his mother's Will and 150

      shares assigned to him by his brother, Mallory Mikkc1sen.
                                                     Mikkelsen.

             12.     Burgess and members of his family have undertaken a course of conduct intended

      to eliminate the Mikkelsen family from further involvement in Herring or the Bank, and in doing

      so have violated (among other things) Herring's Articles of Incorporation.

             13.     As part of the Burgesses' plan, they decided to try to force Mikkelsen to surrender

      his preferred stock through an elaborate rnorganization
                                               reorganization whereby Herring was supposedly

      converted from a C Corporation to an S Corporation and whereby certain, selected shareholders

      of preferred stock (i.e., Mikkelsen's shares) were purportedly redeemed. C.C. Burgess tried to

      justify the selective redemption by claiming that, since the company was converting to an S

      Corporation, it was only permitted to have one class of stock and no more than 100 shareholders.

      Therefore, according to C.C. Burgess, many of the preferred shareholders were permitted to have

      their preferred shares redeemed and exchanged for common stock, but the company elected not

      to give Mikkelsen that option and instead decided instead to redeem his shares for cash.




                                ORIGl~AL PElll
      PLAINTIFF'S FIRST AMENDED ORIGlI\;AL Pt:Tn ION                                             PAGE3
                                                                                                 PAGE 3
                                                                                      Appendix p. 60


                                                       155
156156156156156




              14.     C.C. Burgess (purportedly
                                   (purpurtedly on behalf of Herring) sent Mikkelsen a "Notice of

      Redemption"                      31,, 2006 (a copy of which is attached as Exhibit "A"), which
      Redemption'' on or about October 31

      states in pertinent part:

                      This letter is to notify you that the board of directors (the "Board")
                      of Herring Bancorp, Inc. (the "Company") has called for the
                      redemption (the "'Redemption")
                                          "Redemption") of your outstanding shares of
                      Preferred Stock (the ''Preferred
                                                "Preferred Stock") of the Company on
                      November 20, 2006.
                                       2006.

                      As a result 0f
                                  I'f this process, the Board appointed a committee to
                      recommend the criteria for   lor determining whid1
                                                                      whk h Preferred Stock
                      shareholders would be cftered
                                                  offered tGtc exchlJnge
                                                               exchanue their shares for the
                                                                    ~-

                      Company's common slOck  stock (th1,;:
                                                      (th.' "Common    Stock"), the nonvoting
                                Stock-Series A (the "Common Stock-Series
                      Common Stoc.k-Series                            Stode-Series A''),
                                                                                    A"), or to
                      have their shares red~emed.
                                         rt>d157157157157157




                     5.      Redemption.
                     a.
                     a.      Preferred Stock. The Corporation, at the option of the
                     Board of Directors, may at any time redeem the whole, or from
                                              part; of the Preferred Stock outstanding by
                     time to time redeem any part,
                     paying cash therefor the sum of $95 per share, plus all dividends
                                                 ....
                     declared but unpaid thereon ....
                                                      ...
                                                      ***
                     Should only a part of the outstanding Preferred Stock be redeemed,
                     the redemption will be effected by lot or pro rata, as prescribed by
                     the Board of Directors.

              17.    Since only some shares of the company'
                                                   company'ss preferred stock were redeemed, and

       since the purported redemption was not effected by lot or pro rata, the procedure violated the

                        Herring' s Articles of
      plain language of Herring's           oflncorporation,
                                               Incorporation, a copy of the relevant portions of which is

       attached hereto as Exhibit "B."
                                  "8."

              18.
              I S.   Because of the invalidity of the redemption procedure, Mikkelsen declined the

      Defendants' offer of redemption, informed Defendants that they were breaching the contractual

      Articles of Incorporation and demanded they comply.             Defendants refused, even though

      Defendants did not have the authority to redeem shares in violation of the company'
                                                                                 company'ss Articles,

      and the purported redemption is therefore void.
                                                void.

              19.    Notwithstanding the fact that the purported redemption is void, Mikkelsen has not

                                                                                company'ss books and
      received dividends on his preferred shares, has been denied access to the company'

      records, and has generally been treated as if he is no longer a shareholder.

                                                        v.
                                             CAUSES OF ACTION

                                               COUNT ONE
                                           BREACH
                                           BREACH OF CONTRACT
                                                     CONTRACf

              20.    The Articles of Incorporation of Herring constitute a contract between Herring

      and its shareholders. As a preferred shareholder of Herring at all relevant times, Plaintiff is


      PLAINTIFF'
      PLAINTIFF'SS FIRST
                   FIRST AMENDED ORIGINAL
                                 ORIGINAL PETITION                                                PAGES
                                                                                                  PAGE5
                                                                                       Appendix p. 62


                                                     157
158158158158158




      entitled to the benefits of that contract. The acts and omissions of Defendants as described

      hereinabove constitute a breach of that contract, entitling Plaintiff to recover all of his damage

      and loss proximately resulting therefrom.

                21.   Plaintiff further seeks recovery of his reasonable and necessary attorney's fees for

      breach of contract pursuant to Chapter 38 of the Texas Civil Practice and Remedies Code.

                22.   All conditions precedent to the recovery of damages and attorney's fees have

      occurred or been performed.

                                                  COURT TWO
                                                        Two
                                          DECLARATORY JUDGMENT


                23.   Pursuant to Chapter 37 of the Texas Civil Practice & Remedies Code, Plaintiff

      requests that the Court construe the Articles of Incorporation of Herring and declare that the

      November 2006 purported redemption of Plaintiff's preferred shares was void, that the

      subsequent purported November 2013 redemption of Plaintiff's preferred shares was also void,

      and that Plaintiff remains a preferred shareholder of Herring.

                24.   Mikkelsen requests an award of his reasonable and necessary attorney's fees under

      Chapter 3377 of the Texas Civil Practice & Remedies Code as part of any final judgment rendered

      herein.

                                                COUNT THREE
                                             INSPECTION RIGHTS

                25.   Mikkelsen further sues Defendants
                                             Defimdants for their wrongful violation of his statutory

      rights of inspection under TEX. Bus. CORP. Acr Art. 2.44(C), which provides a corporate

      shareholder with a statutory right to inspect and make extracts from corporate records.
                                                                                     records.

      Mikkelsen seeks an appropriate order, including, if necessary, a writ of mandamus, compelling

                                          .:opies of Herring's
      Defendants to provide access to and copies     Herring' s corporate records.


      PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION                                                  PAGE6
                                                                                                   PAGE 6
                                                                                        Appendix p. 63


                                                     158
159159159159159




                                          COUNT FOUR
                           BREACH OF FIDUCIARY DUTY, CIVIL CONSPIRACY,
                        AND UNLAWFUL OPPRESSION OF MINORITY SHAREHOLDER

             26.      Mikkelsen further sues Defendants for the fraudulent and disloyal acts they have

      directed toward him. Defendants violated the plain terms of Herring's Articles of Incorporation,
                                                                                     ofIncorporation,

      breached their fiduciary duties, and misrepresented facts by attempting to selectively redeem

      Mikkelsen's preferred shares in a manner not authorized hy
                                                              by the company's Articles of

      Incorporation, without notice to all th'
                                           the preferred shareholders, and without
                                                                           \.\ithout notice that the

      company's board of directors and its secret committee v;ere
                                                            wcre engaged in an insider transaction.

      Defendants breached their fiduciary duties when they voted on and conducted the purported

      redemption through secret meetings with hidden procedures.

              27.     Defendants also made material false representations to Mikkelsen concerning the

      attempted selective redemption, the motives and procedures of the secret committee that

      authorized and conducted the purported redemption, and the self-dealing
                                                                 sel f-dealing and differing treatment

                                    sh..areholders.
      within the class of preferred shareholders.

              28.     The foregoing course of action was part of a general pattern of oppression of

                                               cle~rly the product of a civil conspiracy between and
      Mikkelsen as a minority shareholder, and cle160160160160160




                                                    PRAYER
             WHEREFORE, PREMISES CONSIDERED, Mikkelsen respectfully requests the Court

      to cite Defendants to appear and answer and, on final trial, award Mikkelsen relief against

      Defendants, jointly and severally, as follows:

             (1)     An appropriate order compelling Defendants to immediately provide Plaintiff with
                     the right to inspect all requested records of Herring;

             (2)     Declaratory relief as prayed for herein;

             (3)     Actual damages;

             (4)     Punitive and exemplary damages for breach of fiduciary duties, oppression, and
                     civil conspiracy as pied
                                         pled above;

             (5)     Attorney's fees and court costs;

             (6)     Prejudgment interest and post-judgment interest at the highest lawful rates;

              (7)    All writs and processes necessary to effectuate the relief requested; and Attorney's
                     fees and costs of court; and                      ·

             (8)     All other relief Plaintiff Mikkelsen is entitled to receive.

                                             Respectfully submitted,
                                             POPE, HARD WICKE, CHRISTIE, SCHELL,
                                              KELLY &RAY,L.L


                                             By:                    (/~a"~
                                                       Lee F. Christi;
                                                       State Bar No. 042317100
                                                       Michael L. Atchley
                                                       State Bar No. 01397600
                                                       500 West 7m Street, Suite 600
                                                       Fort Worth, Texas 76102
                                                       (817) 332-3245 (Telephone)
                                                       (817) 877-4781 (Facsimile)
                                                       Attorneys for Plaintiff




      PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION                                                   PAGES
                                                                                       Appendix p. 65


                                                       160
161161161161161




                                                             CERTIFICATE OF SERVICE

              This is to certify
                         certuy that a true and correct copy of the above and foregoing Plaintiff
                                                                                             Plaintiffss
      Objections and Responses to Defendants' Second Request for Production has been sent to the
      following attorneys of record for Defendants via certified mail, return receipt requested, on the
                           201 s:
      1Sth day of January, 2015:
      15th

                  Tim Newsom, Esq.
                                              Isem, L.L.P.
                  Lovell, Lovell, Newsom & isern,
                  Eagle Centre Building
                            8th A
                  112 West gth    venue, Suite 1000
                                Avenue,
                  Amarillo, Texas 79101-2314

                   Cornell Curtis, Esq.
                   Cornell D. Curtis, P.C.
                     716 Main Street
                   11716
                   Vernon, Texas 76384




                                                                     Lee F. Christie




      P:\Mikkelsen1Pleadinj!$1First Amended Original Petition.00                                             PAGE9
                                                                                       Appendix p. 66


                                                                      161
                                                                           I"lum
                                                                           ': t .t!rthe
                                                                                    ,I TaxUS

                         ARTICLES OF INCORPORATION                     CEC19~3
                                           OF
                               HERRING BANCORP, INC.                        Clerk E
                                                                     Corporto.tionB SeetioP

       I, the undersigned natural person of the age of eighteen (I8) years or more,
acting 8S an incorporator of a corporation (hereinafter called the t1Corporation")
under the Texas Business Corporation Act, do hereby adopt the following
Articles of IncorporatIOn for the Corporation:


                                 ARTICLE ONE: NAME
      The name of the Corporation is Herring Bancorp, Inc.


                              ARTICLE TWO: DURATION

      The Corporation's perioo of duration is perpetual.


                              ARTICLE THREE: PURPOSE

      The purpose or purposes for which the Corporation is organized are:
      (a)    To act as   8.   bank holding company;

      (b)    To transact any and all lawful business for which corporations may
             be incorporated under the Texas Business Corporation Act;
      (c)    To do each and every thing necessary, suitable, or proper for the
             accomplishment of any of thc purposes or for the attainment of
             anyone or more of the objects herein enumerated or which at any
             time appear conducive to or expedient for the protcction or benefit
             of the Corpora liolt.

       The foregoing clauses shall be construed as powers as well as objects and .
purposes, and the matter expressed in each clause shall, unless herein otherwis"e
expressly prOVided, be in nowise limited by reference to or inference from the
terms of any other cls.use, but shall be regarded as independent objects, purposes
and powers, and shall not be construed to limit or restrict in any manner the
meaning of the general terms or the general powers of the Corporation.

                                ARTICLE FOUR: STOCK

  "   The Corporation is authorized to Issue two classes of shares to be
designated respectively "prcferredR and "common.'1 The total number of shares
which the Corporation is authorized to issue is 125,QOO shares. The number of




                                                                          Appendix p. 67
                                                                                    HERR 000075
"




    preferred shares authorIZed 15 25,000 shares, and the par value of each such
    share is $95.00. The number of common shares authorized is 100,000 shares, and
    the par value of each such share is $20.00.
          (a)    The holders of the preferred shares shall be entitled to receive
                 dividends, out of any funds legally available therefor, at the rate of
                 ten percent (10.096) per annum of the par value thereof, and no
                 more, payable in cash semi-annually, or at such intervals as the
                 Board of Directors may from time to tIme determine. Such
                 dividends shall accrue from the date of issuance of the respective
                 preferred shares and shall be deemed to accrue from day to day
                 whether or not earned or declared.
                 Such dividends shall be payable before any dividends shall be paid,
                 declared, or set apart for the common shares, and shall be
                 cumulative so that If for any dIvidend period such dividends on the
                 outstanding preferred shares at the rate of ten percent (10.096) per
                 annum of the par value thereof are not paid or declared and set
                 apart therefor, the deficiency shall be fully paid or declared and
                 set apart for payment, without interest, before any distribution, by
                 dividend or otherwise, shall be paid on, declared, or set apart for
                 the common shares.
          (b)    On any voluntary or involuntary liqUidation of the Corporation, the
                 holders of the preferred shares shall receive an amount equal to
                 the par value of such shares plus any diVIdends declared and unpaid
                 thereon, and no more, before any amount shall be paid to the
                 holders of the common shares. If the assets of the Corporation
                 should be insufficient to permit payment to the preferred share-
                 holders of their full preferential amounts as hereIn provided, then
                 such assets shall be distributed ratably among the outstanding
                 preferred shares. Subject to such preferential rights, the holders
                 of the common shares shall receive, ratably, all remaining assets of
                 the Corporation. A consolidation or merger of the Corporation
                 with or into any other corporation or a sale of all or substantially
                 all of the assets of the Corporation shaD not be deemed a
                 liquidation, dissolution, or winding up of the Corporatlon within the
                 meaning of this paragraph.
          (c)    The Corporation, at the option of the Board of Directors, may at
                 any time redeem the whole, or from time to time redeem any part,
                 of the preferred Shares outstanding by paying in cash therefor the
                 sum of $95.00 per share, plus all diVIdends declared but unpaid
                 thereon as provided in this Article Pour to and Including the date
                 of redemption, heremafter referred to as the "redemptive price,1t
                 and by giving to each preferred shareholder of record at his last
                 known address, as shown on the recordS of the Corporation, at least
                 twenty (20), but not more than fifty (50), days' prIor notice
                 personally or in writing, by mail, postage prepaid, stating the class
                 or series or part of the class or series of shares to be redeemed and




                                            2




                                                                            Appendix p. 68
                                                                                      HERR 000076
       the date and plan of redemption, the redemptive price, and the
       place where the shareholders may obtain payment of the redemp-
        tive price on surrender of their respective share cerbficates,
       hereinafter called the "redemption notice.IT Should only a part of
        the outstanding preferred shares be. redeemed, such redemption
        shall be effected by lot, or pro rata, as prescribed by the BOard of
        Directors. On or after the date fixed for redemption, each holder
       of shares called for redemption shall surrender his certirlcate for
       such shares to the Corporation at the place designated in the
        redemption notice and shall thereupon be entitled to receive
       payment of the redemptive price. Should less than all the shares
        represented by any surrendered certificate be redeemed, a new
        certificate for the unredeemed shares shall be issued. If the
        redemption notice IS duly given and if sufficient funds are available
       therefor on the date fixed for redemption, then, whether or not the
      . certificateS evidencIng the shares to be redeemed are surrendered,
       all rights with respect to such shares shall terminate on the date
        fixed for redemption, except for the right of the holders to receive
        the redemption price, without interest, on surrender of their
        certificate therefor.
(d)   If, on or prior to any date fixed for redemption of preferred shares
      as herein provided, the Corporation depoSIts with any bank or trust
      company in Texas, or any bank or trust company in the United
      States duly appointing and acting as transfer agent for the Cor-
      porabon, as a trust fund, a sum sufficient to redeem, on the date
      fixed for redemption thereof, the shares called for redemption,
      with irrevocable instructions and authority to the bank or trust
      company to publish the notice of redemption thereof, or to
      complete such publication if theretofore commenced, and to pay,
      on and after the date fixed for redemption or prior thereto, the
      redemptive price of the shares to their respectlve holders on
      surrender of their share certificates, then from and after the date
      of the deposit, even though such date may be prior to the date
      fixed for redemption, the shares so called shall be deemed to be
      redeemed and diVldends on those shares shall cease to accrue atter
      the date fixed for redemption. The deposit shall be deemed to
      constitute full payment of the shares to their holders and from and
      after the date of the deposit, the shares shall be deemed to be no
      longer outstanding, and the holders thereof shall cease to be
      shareholders with respect to such shares and sllall have no rights
      with respect thereto, except the right to receIve from the bank or
      trust company payment of the redemptive price of the shares,
      without interest, on surrender of their certificates therefor.
(e)   Shares redeemed by the Corporation shall be restored to the status
      of authorized but unissued shares of the Corporation.
(f)   Except where otherwise provided in these Articles of Incorporation
      or by law, the holders of the common shares Shall have the




                                  3




                                                                 Appendix p. 69
                                                                           HERR 000077
'.




                  exclusive voting rights and powers, including the exclusive right to
                  notice of shareholders' meetings.

                     ARTICLE FIVE: PREBMPTIVE RIGHTS DBNmD

            No holder of any shares of common stock or preferred stock shall have
     any preemptive or preferential right to receive, purchase, or subscribe to (a) any
     Wlissued or treasury shares of any class of stock (whether now or hereafter
     authorized) of the Corporation, (b) any obligations, evidences of indebtedness, or
     other securities of the Corporation convertible Into or exchangeable for, or
     carrying or accompanied by any rights to receIve, purchaSe, or subscribe to, any
     such unissued or treasury shares, (c) any right of subscription to or rIght to
     receive, or any warrant or option for the purchase of, any of the foregoing
     securities, or (d) any other securities that may be issued or sold by the
     Corporation.

                         ARTICLE SIX: COMMENCING BUSINESS

            The Corporation wDl not commence business untn It has received con-
     sideration for the Issuance of its shares amoWltfng to One Thousand Dollars
     ($1,000.00) in value and consisting of money, labor done, or property actually
     received.

                        ARTICLE SEVEN: CUMULATIVE VOTING

            Cumulative voting for the election of directors is prohibited.

                                ARTICLE EIGHT: VOTING

            Except where otherwise provided in these Articles of Incorporation or the
     bylaws of the Corporation, the holders of the common stock shall have the
     exclUSIve voting rights and powers, Including the exclwnve right to notice of
     shareholders' meetings.

                         ARTICLE NINE: ADOPTION OP BnA WS

            The Board of Directors of the Corporation shall adopt the initial bylaws of
     the Corporation and may thereafter alter, amend, or repeal the bylaws of the
     Corporation or may adopt new bylaws, subject to the shareholders' concurrent
     right to alter, amend, or repeal the bylaws or to adopt new bylaws. The
     shareholders may provide that any or all bylaws altered, amended, repealed, or
     adopted by the shareholders shall not be altered, amended, reenacted, or
     repealed by the Board of Directors of the Corporation.




                                              4




                                                                             Appendix p. 70
                                                                                      HERR 000078
"
    '.
                              ARTICLE TEN: INTERESTED PARTIES

                A contract or transaction between the Corporation and any other Person
         (as used herein the term nperson" means an indiVIdual, firm, trust, partnership,
         joint venture" association, corporation, political Subdivision or instrumentality,
         or other entity) shall not be affected or invalidated by the fact that (a) any
         director, officer, or security holder of the Corporation is also a party to, or has a
         direct or indirect interest in, such contract or transaction; or (b) any director,
         officer, or security holder of the Corporation is in any way connected with such
         other Person or with any of its officers or directors.
                 Every person who may become a director of the Corporation is hereby
         relieved from any liability that might otherwise exist from contracting with the
         Corporation for the benefit of himself or of any Person in which he has any
         interest, whether or not the interested director's presence at a meeting or his
         vote, or votes were necessary to obligate the Corporation m such transaction, if
         such interest shall have been disclosed to, or known to, the Corporation's
         directors or Shareholders who shall have approved such transaction.

                              ARTICLE ELEVEN: INDEMNIFICATION

                 Section A. The Corporation shall indemnify any person who was or is a
         party or is threatened with being made a party to any threatened, pending, or
         completed action, suit, or proceeding, whether civil, criminal, administrative, or
         investigative (all such actions" suits, and proceedings and accompanying modi-
         fiers being comprehended by the term "Proceeding") (excluding actions by, or in
         the right of, the Corp~ration), by reason of the tact that he Is or was a director
         or officer of the Corporation, or is or was serving at the request of the
         Corporation as a director, officer, employee, or agent of another Person. Such
         indemnification may be made only against those expenses (including attorneys'
         fees), judgments, f'mes, and amounts paid in settlement actually and reasonably
         incurred by such person in connection with such Proceeding if' (i) he is successful
         on the merits or otherwise; or (n) he acted in the transaction which is the subject
         of' the Proceeding m good faith and in a manner he reasonably believed to be in
         or not opposed to the best interest of the Corporatlon, and, with respect to any
         cnminal Proceeding, he had no reasonable cause to believe his, conduct was
         unlawful. The termination of any Proceeding by judgment, order, settlement,
         convicbon, or upon a plea ot nolo contendere or its equivalent, shall not, of
         itself, create a presumption that the person did not act in good' faith and in a
         manner which he reasonably believed to be in or not opposed to the best mterest
         of the Corporation, nor, with respect to any criminal Proceeding, that he had
         reasonable cause to believe that his conduct was unlawful.
                Section B. The Corporation shall indemnify any person who was or is a
         party or is threatened with being made a party to a Proceeding by or in the right
         of the Corporation by reason of the fact that he is or was a director or officer of
         the Corporation, or is or was serving at the request of the Corporation as a
         director, officer, employee, or agent of another Person. Such indemnification
         may be made against expenses (mc1uding attorneys' fees) actually and reasonably




                                                   5




                                                                                   Appendix p. 71
                                                                                             HERR 000079
incurred by such person in connection with the defense 01' settlement of such
Proceeding if (1) he is successful on the merits or otherwise; or (ti) he acted in
the transaction which IS the subject ot the Proceeding in good faith and in a
manner he reasonably belieVed to be in or not opposed to the best interest of the
Corporation. However, no indemnification may be made in respect of any claim,
issue, or matter in relation to which such person shall have been adjudged to be
liable for negligence or misconduct in the performance of his duty to the
Corporation. Notwithstanding the foregoing exception, indemnification may be
made to the extent that the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liabllity but in view
of all the circumstances of the case, such person is fairly and reasonably entItled
to indemnification for such expenses as the court of appropriate jurISdiction shall
deem proper.
       Section C. Any indemnification tmder Section A or Section B of thIS
Article (other than one ordered by a court) may be made by the Corporation only
upon a determInation that indemnification of such person is proper In the
circumstances because he has met the applicable standard of conduct set forth in
such Section. Such determination shall be made by the Board of Directors by a
majority vote of a quorum consisting of directors who were not parties to such
Proceeding; or, If such a quorum is not obtainable (or, even if obtainable, if a
quorum of disinterested directors so directs), by Independent legal counsel in a
written opinion, or by the Shareholders of the Corporation; or through such
procedures as shall be authorized in the bylaws of the Corporation.
      Section D. Bxpenses incurred in defending a civil or criminal Proceeding
may be paid by the Corporation in advance of the final disposition of such
Proceeding as authorized by the Board of DIrectors or other appropriate body or
party in the manner provided in Section C of thlS Article only when the
Corporation has received an tmdertaldng by or on behalf of the person who is to
receive such payment to repay such amount unless it shall ultlmately be
determined that he is entitled to be indemnified by the Corporation as
authorized in this Article.
      Section B. In determining whether the standard of conduct set forth in
Section A or Section B has been met, It may be determined that a person has met
the standard as to some matters but not as to others, and the amount of
indemnification may be accordingly prorated.
       Section P. The indemnification provided by Sections A through E shall not
be exclusive of any other rights to which a person may be entitled by law, bylaw,
agreement, vote of shareholders, or otherwise.
      Section G. The Indemnification provIded by Sections A through B shall
inure to the heirs, executors, and administrators of any person entitled to
indemnification under this Arbcle.
       Section H. The Corporation may purchase and maintain inSW'allce on any
person who is or was a director or officer of the Corporation or is or was serving
at the request of the Corporation as a director, officer, employee, or agent of




                                         6




                                                                        Appendix p. 72
                                                                                  HERR 000080
'.


     another Person agamst any liability incurred by him in any such position or
     arising out of his status as such, whether or not the Corporation would have' the
     power to indemnify him. against such liabUity under Sections A through E.

                      ARTICLE TWELVE: REPURCHASE OP STOCK

            The Corporation Is authorized to purchase, directly or indU'ectly, its own
     shares to the extent of the aggregate of the unrestricted capital surplus and
     unrestricted reduction surplus available therefor, without submitting such pur-
     chase to a vote of the shareholders of the Corporation.


                     ARTICLE THIRTEEN: AUTHORITY TO BORROW

             The Board of Directors is expressly authorized, without the consent of the
      stockholders, except so far as such consent is herein or by law provided, to issue
     .and sell or otherwise dispose of, for any purpose, the Corporation's bonds,
      debentures, notes or other securities or obligations, upon such terms and for such
      consideration as the Board of Directors shall deem advisable and to authorize
      and cause to be executed mortgages, pledges, charges and liens upon aU or part
      or the real and personal property rights, interest and franchise of the Corpor-
      ation, including contract rights, whether at the time owned or thereafter
      acquired.

                   ARTICLE FOURTEEN: INITIAL OFFICE AND AGENT

           The address of the inItial registered office ot the Corporation is 1900
     Pease Street, Vemon, Texas, and the name of its initial registered agent at such
     address is H. W. Dozler.

                         ARTICLE FIFTEEN: INlTlAL DmECTORS
           The number of directors constituting the initial Board of Directors of the
     Corporation is five and the names and addresses of the persons who are to
     serve as directors until the first annual meeting of shareholders, or untn their
     respective successors are elected and qualified, are:
                  NAME                                          ADDRESS

            Robert Belew                                     2603 Mansard Street
                                                             Vernon, Texas '16384

            C.O.Burgess                                      Suite 1000
                                                             Amarillo National Bank Bldg.
                                                             Amarillo, Texas 79101
            B. W. Dozier                                     1102 Bfllcrest Drive
                                                             Vernon, Texas 76384




                                              7




                                                                             Appendix p. 73
                                                                                      HERR 000081
                NAME                                      ADDRESS
         Curtis D. Johnson                              2230 Hllltop
                                                        Vernon, Texas 76384
         John Mikkelsen                                 2801 Gordon Street
                                                        Vernon,Texas 76384

                          ARTICLE SIXTEEN: INCORPORATOR

         The name and address of the incorporator is:
                     NAME                                ADDRESS

            Tonia T. Kittelson                      4700 InterPirst Two
                                                    Dallas, Texas 75270




         IN WITNESS WHBREOF, I have executed this document as of the /l,d.-
day   of3FC&~e~        ,1983.                                               --
                                                                    .
                                         ~~v:~~~
                                                   Tonia T. Kittelson


STATE OF TEXAS                    S
                                  S
COUNTY OF DALLAS                  S

        I.                           , a Notary Public, hereby certify that on
this I..Ia:!!! day                     1983, personally appeared before me
Tonia T. Kittelson, who, being     t duly sworn by me, declared that he is the
person who signed the foregoing document as incorporator and that the
statements contained therein are true.

      JENAY K GOEBa., Notary Pllbllo
     In and for the Srate of Texas
 My commission aplres Feb 19, 1988



  .     - "-
  -
  ~




           - - _#'

                                          8


                                                                                -----
                                                                                  ......
                                                                        Appendix p. 74
                                                                               HERR 000082
.   .
    t•
        ~



                       f




                                  ARTICLES OF AMENDMENT
                               TO ARTICLES OF INCORPORATION
                                 OF HERRING BANCORP. INC.

                 Pursuant to the provisions of Article 4.04 of the Texas
            Business Corporation Act, the undersigned corporation adopts the
            following Article of Amendment to its Articles of Incorporatio~m
                                      ARTICLE ONE                          Int'" Off", of t~
                                                                       Srmtarv of srllfp nf rant
                The name of the corporation is Herring BaDcorp. Inc.     NOV          ~

                                       ARTICLE TWO                              091GQO
                 The following amendment to the Articles of IncorporatiPJmas.fIN
            adopted by the shareholders of the corporation on January 19,
            1988: To Limit Director's Liability To Shareholders.
                 The amendment is an addition to the original Article of
            Incorporation and the full text of the provision added reads as
            follows:
               ARTICLE SEVENTEEN:    DIRECTOR'S LIABILITY TO SHAREHOLDERS
                 To the fullest extend not prohibited by law, a director of
            this corporation shall not be liable to the corporation or its
            shareholders for monetary damages for an act or omission in the
            director's capacity 8S a director, except that this article does
            not eliminate or limit the liability of a director for:
                 1. a breach of a director's duty of loyalty to the
                    corporation or its shareholders or members;
                 2. an act or omission not in good faith         or that
                    involves   intentional misconduct or a        knowing
                    violation of the law;
                3. a  trans.cttoQ from which a director received an
                    t.prop.~  benefit. whether or Dot the benefit
                   re8ul ted from an action taken within the scope of
                   the director's office;
                                                     .
                4-. an-- act or omission-- for which th.--liability of- a----
                    director is expressly provided for by statute; or
                 S. act related to an unlawful stock repurchase or
                   payment of a dividend.
                                      ARTICLE THREE
                 The number of shares of the corporation outstanding at the
            time of the adoption was 39,074; and the number of shares
            entitled to vote on the amendment was 39,074.




                                                                     Appendix p. 75
....                                                ~   n   0 9   ~   6   n   I   ~        ~   2


                                     ARTICLE FOUR
            The number of shares that voted for the amendment was
       32,115; and the number of the shares that voted against the
       amendment as o.

       Dated:    November 7, 1988.



       ATTEST:       L1 .                    HERRING BANCORP, INC.


       '-~IL--
          ERCE,         !ecretary
                                          BY~~~~~~                                    a.

                                           . ' Chairman of the Board

                                          L/J




                                                                      Appendix p. 76
'"    ..

                                  ARTICLES OF' AMENDMENT
                                                                                      3'F
                                                                            ~ StD of'R1c18
                                                                                             ot1t1e

                               TO ARTICLES O:F INCORPORATION                 lAY 081998
                                             OF'
                                   HERRING BANCORP, INC.                      Corporallanl   eecaon
            Pursuant to the proviSIOns of Article 4 04 of the Texas Busmess Corporation Act, the
     underS1gned COIpOrabon adopts the foDowmg Articles ofAmendment to Its Articles oflncorporanon

                                           ABTICI,t; ONE

            The name of the corporation is Herring Bancorp. Inc

                                           ARDCLITWO

            The foDowing amendment to the Arttc1es of Incorporatlon was adopted by the shareholders
     of the corporation on February 17: 1998 ArtIcle Four -Stock                                      {}
             The amendment IS an amendment to the ongmal Arbeles of Incorporation Article Four and
                                                                                                      n
     the fWI text of the amendment reads as follows
                                                                                                      fl
                                                                                                      2
                                                                                                      ')
            ARneLS FOUR See Exlulnt «It!' attadled hereto and Incorporated herem as af COPied         R
     verbatim                                                                                         Ii
                                                                                                      •
                                          ARTICLI TBREI:                                              1
                                                                                                      o
            The foDowmg amendment to the Articles ofIncorporatJon was adopted by the shareholders     b
                                                                                                      1
     of the corporatlon on February 17, 1998 Article Eight Voting

             The amendment IS an amendment to the orip Arttcles oflncorporatlon Article Eight and
     the fun text of the amendment reads as follows

            ARTICLE EIGIIT See Exhibit"At. attached hereto and mcorporated herem as If copied
     verbatim

                                           AB1]CL1 roD

             The foUowina amendment to the Articles oflncorporatton wu adopted by the shareholders
     of the corporation on February 17, 1998 Article Fourteen RegIstered Agent

            The amendment IS an amendment to the onsmal Arbclea oflncorporation Article Fourteen
     and the full text of the amendment reads as foUows

            ARTICLE FOURTEEN See Exhibit «A!' attached hereto and incorporated herem as if
     COPied verbatim




                                                                                    Appendix p. 77
...
              - J




                                               ARTICLE FJYE

              The foUowing amendment to tho Arttcles oflncolJ'Oratlon was adopted by the shareholders
       ofthe corporation on Febnwy 17. 1998 Article Eighteen Stock restrictions

              The amendment IS an addrtIon to the ongina! ArtIcles oflncorporatlon and the fuJl text of the
       prOVJS1on added reads as follows

              ARTICLE EIGHTEEN See Exhibtt" j(' attached hereto and mcorporated herein as if COPied
       verbatun

                                                ARTICLE SIX
              The number ofshares oftile corporation outstanding at the tune of the adoption was 32,781,
       and the number of shares entitled to vote on the amendment was 32,781
                                                                                                              [)
                                              AB'DCI.E SEVEN                                                  o[}
               The number of shares that voted fur the IIIIICOdmem wu 31,266, and the number of the shares
       that voted 8pJnst me amendment was 0                                                                   "58
       Dated Apnl23. 1998                                                                                     li
                                                                                                              •
                                                                                                              1
       ATIEST
                                                                                                              n
                                                                                                              .
      l~dJ~
      • DONNA STRlBLlNG. Seer
                                                                                                              b
                                                                                                              ?
                                                                                                              '-




                                                                                           Appendix p. 78
                         HERRING BANCORP, INC.
                         CORPORATE RESOLUTION
         I. DONNA STRIBLING, Secretary of HERRING BANCORP, INC , do hereby certlty that
I am keeper of the records and the nunutes ot the proeeedJngs at the shareholders of SlId
Corporation, and that on the 17th day of February. 1998, there was held a meetmg of the
shareholders of SlId CorpOration, which was duly caDed and held an accordance With law and the
bylaws ofthe Corponmon, and at winch a quorum of the shareholders was present, at said meeting
the follOWIng action was duly and legally taken

       RESOLVED that the shareholders of Herring Bancorp, Inc do hereby authonze the
amendment the Arucles of Incorporation of S81d corporanon, speaficaJly Arbcles 4, 8, 14 and 18,
copies ofwJuch are attached hereto and Incorporated herein

      RESOLVED that the shareholders of Hemng Bancorp, [00 do hereby authonze the                   o
amendment of tile Articles of AssociatJon ofHemng National Bank. copy of which IS attached hereto   (}
and incorporated herem                                                                              (J
                                                                                                    "(
       Passed and approved at     ~:    3V o'clock ~ m on February 17, 1998                         J
                                                                                                    .
                                                                                                    fa.
       IN WITNESS WHEREOF, I have hereunto set my hand as Sf%dUY ofsasd C~oratIOn,
and have attacbed hereto the oftictaJ seal of said Corporatlon, thtS~Hly of _¥= '
                                                                              1998                  .i
                                                                                                    "

                                                                                                    l'I
                  .                                 04~~
                                                    DONNA STRIBLiNG
                                                                                                    b
                                                                                                    ~
                                                    Secretary




                                                                                  Appendix p. 79
RESOLVED. THAT ARfICLE FOUR OF THE AImCLES OF INCORPORATION OF
HERRING BAN CORp, INC. BE AMENDED TO READ AS FOLLOWS:


                                 ARTICLE    row -srocK
1.     Classes:

       The aggregate number of Shares that the Corporation is authorized to Issue   IS   625,000,
divided mto four classes. The designation of each class IS as foUows:

              1.      Class A Nonvonng Common Stock. COnslstlng of 250,000 Shares, no par
                      value,

              h.      Class B Nonvoting Common Stock, consisting of 250,000 Shares, no par
                      value;

              111.    Class C VOllng Common Stock, conslStmg of 100.000 Shares. $20 par
                      value;

              IV.     Preferred Stock, consistmg of 2S,OOO Shares. $95 par value.

The nature and extent of the preferences, nghts. privileges, and restnctlons granled to or
Imposed on the holders of the respective classes of stock are as follows:                            ..
1.     General:

       a       Class A NonyotJng Common Stock- The holders of the Class A Nonvoting
Common Stock will haw no \IOtmg rights or powers. The Class A Nonvotmg Common StDfk
will be lSsued from time to time In sene! The Board of DIrectors IS authorlZed to fix. or alter
the deSignations, preferences, rights (other than vonng nghts) and quahficatlons. and hmltauons
or restncttons of the Class A Nonvoting Common Stock. This Includes. Without hmJ1atJon of
the generality of the p.rIYIoP. . . . . divided ~~ dividend IItIeS, and liClllldatlon
preferences of any wholly uuissueid Series.
 ------- b;- - Class B NonyotltlJ Common-- SIock. •The- holders---of- the CI~ B- NolWOtlDg--
Common Stock wdl have no voting rigbts or powen. The Class B Nonvoting Common Stock
Will be Issued from time to time in series. Each series itsued by the Board of Directors will
relate to a -Prollc Center- of the CarporatlOl1 or a subsidiary of the Corporation, as determllled
from time to tlme by the Corporation's Boat4 of Direccon. 111 eacb senes, the only persons who
will be ehgible to purchase the shafes of luch aenes will be employees, dil"CtOrs and advisory
dueclOrs of the npro6t CenterM to which the series relate. Tho Board of Directors JS authorized
to fix or alter the deSignations, preferences, rIghts (other than voung nghts) and quahfications,
and hmltations or restnCl10ns of the Class B Nonvoung Common Stock. 'ibIS includes, wltbout

                                                                                      12Z64DZ3.WP5



                                                                                  Appendix p. 80
..

     hm113tlon of the generahty of the PICYlOUS sentence. dividend nghts, dlV1C:lend rates, and
     lIquidation preferences of any wholly unIssued senes.

            At the end of each fiscal year. the Corporation's Board of Directors may, at ItS opllon
     and In ns sole dISCretion, declare a Performance Award (as defined below) for one or more
     senes of Class B Nonvoung Common Stock on the basiS of the performance of the ·Profit _-
     Center" to which such serIes relates. If declared. the Performance Award shall be detennlncd
     by the Corporatton's Board of Directors USing the apphcable Performance Measures (as defined
     below) and the Corporatlon's and liS Subsldlanes' mternal financial records and Information.
     If the Board of Directors declares a Performance Award for a series of Class B Nonvoting
     Common Stock. the Performance Award shall be divided ratably among the oUlStandmg shares
     m such senes. From tIme to tIme, the Corponmon's Board of DIrectOrs shall establish the
     Performance Measures to be apphed in order to deaemtmc the Performance Award of the shares
     of Class B Nonvol1ng Common Siock. The Performance Measures may Include. but shall not
     be Ilmned to, the return of assets or the return on equity of the ·Profit Center· The Perfor-
     mance Measures may be applied on an absolute basis or relatIVe Industry mdlces. The                      o
     Performance Measures shall be apphed conslstendy for each senes of Class B Nonwting                      o
     Common Stock. If durmg the course of a fiscal year there should occur slgmficant changes In
     condJt1ons which the Board of Directors did not foresee 10 estabbshlng the Performance                   ,....G
                                                                                                              r
     Measures for such fiscal year and which. In the Board of DIrectors sole Judgment, have or are             J
     expected to have a subsranttal effect on the perfol'lIlaOOC of the Corporaaon or of a SUbSld1U)',        B
     the Board of Duecton may revise the Performance Measures.                                                l:
                                                                                                              •
             The Corporation shall set up an appropnate record, referred to as the ·Class B Stock             1
     Ledger", and from time to time enter in the ledger the name of each holder of Class B                    o
     Nonvotmg Common Stock. the number of shares held by him or her, the- price p81d for such                 b
     shares, the Performance Awards declared for such sbares, and the accrued Apprecl8tcd Value
                                                                                                              5
     of the shares.

            For purposes of these Articles. the followlDg terms shall have the following           mean-
     lOgs ·Perfonnance Award" means the award declared by the Corporatlon's Board of DlJ'eCton
     for one or more sertes of Class B Nonvottng Common Stock expressed an dollars at the
     conclUSion of a fiscal year, detemuncd in accordance With thiS section; ·Perfonnance Measures·
     means the performance measures Clllbilabed by die CorporatIodl Board of Dh'ecton from time
     10 time lD its sole discretion in accordance with this sectioD; and •Appreciated Valuc· means the
     accrued value per share of each series of Class B NOIlYOting Common Stock which equals the
     aggregate amount-of the Performance-Award! declared for sucb share.------ ._------ -- --- -----

             SubJect to the Immediately follOWlnB senlence, when a holder of Class B Nonvoting
     Common Stock IS no longer an employee, director or advisory dbector of the Corporation or
     one of Its subsu:barlcs (throuah death, disabillty• ..,signallon. mrmlllltion, removal or otherwise).
     then the Corporation shall. on the next redempdoD date of Class B NonvotiDg Common Stock
     declared by the Corporation's Board of DIRCtOrs pursua.m to paragraph S.b. of thiS Article.
     redeem the holder's shares of Class B Nonvoung Com mOD Stock by paymg in cash therefor the
     sum of (a) the pnce pald for such shares by the holder, plus (b) the then existing Apprecl8ted

                                                                                              12Z640Z3.\1P5



                                                                                          Appendix p. 81
Value of such shares as shown on the Clan B Stocle ledger. If a holder of Class B Nonvoting
Common Stock IS either lernunated or removed as an employee, dIrector or adVlsory director
of the Corporation or one of Its subsidiarIes -For Cause- • then the Corporation shall, on the next
redemption date of Class 8 Nonvoting Common Stock declared by the Corporation's Board of
DJJ~ctors pursuant to paragraph S. b. of thIS Article, redeem the holder's Class B Nonvoting
Common Stock by paylOg 1ft cash therefor the sum of the purchase pnce paid for ~ucb shares.
and aU AppreCIAted Value of such shares shall be forfeited. For the purposes of thiS secuon.
the term -For Cause w means (a) faJlure or refusal to comply With all rules and regulations
promUlgated by the Corporatlon concernmg the conduct of employees or adVISOry duectolS and
the performance of hiS or her dUlles; (b) habitual neglect of hIS or her dUlles; (c) personal or
profesSlOnal misconduct where the Corporation's Board of Dll'ectors determines that the
conhnued presence or employment of the employee or advISOry dlreclor rs personally or
professionally obnOltlous or detnmemal to the Corporatton; Cd) the COIlVJCUOD or plea of gudly
or nolo contendere to a felony or misdemeanor JRVOlvlllg fraud. embezzlement, the~ or
dishonesty or other cnmmal conduct; (e) WJl1fully diSObeying a lawful directive of the
Corporation or J1s Board of DIJ"Ccton, whether through commission or omission. or (0 engagmg
tn any fraudulent conduct as detenmned by the Board of Directors

       c     Class C Voting Common Stock. Except as othel'W1se prOVIded by Jaw, the holders
of the Class C Voting Common Stock Will have the excluslvc vollng nghts and powers,
mcludmg the exclUSIVe nght to notIce of shareholders' meetmgs.

3.     Dividends:                                                                                      •
                                                                                                       1
                                                                                                       I)
       a.      Class A Nog,Yohne Common Stock. The Corporanon may, but is not. obligated
to. declare dividends on the Class A Nonvotmg Common Stock from tunc to time. The                      b,
                                                                                                       ,.
Corporation may pay diVIdends to holders of Class A Nonvotmg Common Srock In excess of
diVidendS paid or WithOUt payang diVidends to holders of the Class C Voting Common Stock or
the Class B Nonwttng Common Stock.
       b      Class B NOllVOttnl Common Stock. The Corporauon may, but IS not ob11pled
to, declare dIVidends on the Class B NOllVotmg Common Stock from tIme to time. The
dIVidends of each series wJll be based upon the Performance Measures of the Profit Center to
whIch me sencs relates. The Corporation may pay dlvldDnds to holdera of Class B NonvoUDg
Common Stock tn excess of dlv1dends paid or without payin& dlvidends to holders of the Class
C Votmg Common Stock or Class A NODVOting Common Stock. Notwithstanding any pmvlslon
In- these- Arucles-or the CorporatIon!s- byla\w-to-tbecontrary;- ~dlYidends will 8£erue- or be .
payable to any shareholder of Class B Nonvoung Common Stock who bas been termmatecl or
removed -For Cause-. as such tenn IS defined ID paragraph 2.b. of thiS Anlcle.

       c.     Class C VotlDg Cornman Stock.      The Corporation may, but IS not obhgated to.
declare dIVidends on the Class C Votmg Common Stock from time to time. The Corporation
may pay dIVIdends to holders of Class C Voong Common Srock in excess of diVIdends paid or
WIthOUt paylng diVidends to holders of the Class A NORVOtlng Common Stock or the Class B
Nonvotmg Common Stock.

                                                                                        '2Z64023.WP$



                                                                                      Appendix p. 82
        d.     Pmerre4 Stock.        The holders of the Preferred Stock wIll be entitled to receive
dividends, oUt of any funds legally avaIlable therefor, at the rate of ten percent per annum of
the par value thereof, and no more, pa)'lble tn cash semi-annually, or at such intervals as the
Board of Directors may from tIme (0 time determme. The dividends WIll accrue from the date
of Issuance of the respect1ve Preferred Stock and will be deemed to accrue from day to day
whether or not earned or declared.

        The dIvIdends wUl be payable before any dIvidends will be paid, declared, or set apart
for the Common Stock and Will be cumulauve so that If for any dividend period the dIvIdends
on the outstandmg Preferred Stock at the rate of ten percent per annum of the par value lhereof
are not paid or declared and set apart therefor, the defiCIency will be fully paId or declared and
set apan for payment, Without mlerest, before any d15tnbullon, by diVidend or otherwise, will
be paid on. declared or set apan for the Common Stock.

4.     Uquldatlon

       a       Preferred Stock. On any voluntary or involuntary hquldatlon, dlssolunon, or
Winding up of the aUalrs of the Corporation, the holders of the Preferred Stock will receIve an
amount equal to the par \'alue of the shares plus any dlvldends declared and unpaid thereon, and
no more, before any amount IS paid to the holders of the Common Stock. If the assets of the
Corporation are IDSufficlent to permit payment to the Preferred Stock shareholders of their full
preferential amounts as herem provided. then the assets will be dlstrlbuted ratably amoDg the
outsUlndmg Preferred Stock

        b.      Class B Nonyotmg Common Stock Subject to the nghts of the Preferred Stock
shareholders. 10 the evem of any voluDtary or Involuntary hquldanon, dissolution, or windmg .
up of the affairs of the CorporatIon. each holder of the Class B Nonvollng Common Stock win
be paId the sum of  the price paid for the shares held·by the shareholder, plus (b) the then
eXlsung Appreciated Value of the shares held by the shareholder as shown on the Class B Stock
Ledger: provided however. If any holder of Class B Nonvotmg Common Stock has been
term mated or removed ·Por Causc· (as such renn IS defined in paragraph 2 b. of thIS MIele).
then m the event of any voluntary or Involuntary liqUidation, dissolution, or Winding up of the
affairs of the CorporatIon, such shareholder will be paid an amount equal to the aggregate pnce
pald for the shares of Class B NOJM)nng Common Stock held by lueb sbareholder; and all
Apprec18ted Value of such shares shall be forfeited.

     --0.------. Glass A NOnvot1D1 Common Stock and Class C VoJlDg Common Stock SubjeCt-
to the rights of the Preferred Stock shareholders and the Class B Nonvoting Common Stock
shareholders, the remllDlng ISsets and funds of the Corporation wdl be distrIbuted equally
among the holders of the Class A Nonvoting Common Stock and the Class C VOting Common
Stock, pro rata, accordtng to the number of shares beld

        A merger, consohdatlon, and sale, lease, or conveyance of assets wall not be considered
a IIquidatron and dJssolutlon of the Corporation for the purposes of the liqUidation prOVISIOns set
fonh above. except that any reorgamzation an WhiCh the Shares havtng a hquulanon preference

                                                                                        12264023.WP5




                                                                                    Appendix p. 83
set fonh above are not completely earned through to the new company will not be considered
a hquldation for the purposes of the hquldatton preferences set fonh above.

$.     RedemplioD:

         a.       Preferred Stock.     The Corporauon. at the option of the Board of Directors,
may at lIny time redeem me whole. or from ume to ume redeem any pan, of the Preferred Stock
outstanding by paying in cash merefor the sum of $95 per share. plus all dlvulends declared bur
unpaid thereon as provided m thIS Anlcle Four to and Includmg the date of redemption.
hereinafter referred to as the "redemptJve pnce.· and by gJvJng to each Preferred Stock
shareholder of record at that Preferred Stock shareholder's last known address. as shown on the
records of the Corporation, at least 20, but not more than SO. days' pnor nonce personally or
In writing. by mad. postage prepaid. statlllg the class or senes or pan of the class or senes of
shares to be redeemed and the date and plan of redempnon. the redemptive pnce. and the place
where the shareholder can obtain payment of the redemptive price on surrender of their
respeetlve share cenlficates. hereinafter called the ·redempl1on notIce. Should only a part of
                                                                               II                                  (I
the outstanding Preferred Srock be redeemed. the redemption wUi be effected by lot or pro I3ta.                    [J
as prescnbed by abe Board of Directors. On or after tbe date fixed for redemption. each holder                     ~l
of shares called for redemption will surrender hiS or her certificate for the shares to the                        l.
CorporatIon at the place deSignated In the redemption nonce and WIll thereupon be enntled to
receive payment of abe redemptlve price. Should less than all the shares represented by any
                                                                                                                   -
                                                                                                                   t:
                                                                                                                   ~

surrendered certificate be redeemed, a new cemficate for the unredeemed shares will be ISSUed.                     o
 If the redemption notice IS duly given and if sufficIent funds are avadable on the date fixed for                 •
                                                                                                                   1
 redemption. then. whether or not the cenlficates cvldencmg the shares to be redeemed an:
 surrendered, all nghts wnh respect to the shares Will tenmnate on the date fixed for redcmpnon.
                                                                                                                   o
                                                                                                                   h
 except for the nght of the holders to receive the redemption price. wlthoultnterest. on surrender                 !1
 of their certificate

         If. on or pnor to any date fixed for redemption of Preferred Stock as hereln provided.
the Corporation depOSIts With any bank or trust company 1R 1exas or any bank or trust company
ID the Umted States duly appomtlO3 and actmg as transfer agent for the Corpol3tlon as a trust
fund, a sum suffiCient to redeem, on the date fixed for redemption thereof. the shares called for
redempbon, with trrevocable mstruCbOns and authority to abe bank or trust company to publish
the notice of redemption thereof. or to complete the pubhcatlon If theretofoIe commencecl. and
to pay. on and after the date fixed for redempbon or pnor thereto, the redemptive price of the
shares to theIr respectIve holders on surrender of their share certificates. then from and after the
date.. of the. depOSIt. ev.en. though. that date may_ be. pnor. to. the date. fixed. for..redcmptioD.- the.. _..
shares so called will be deemed to be redeemed; and diVidends on those shares wdl cease to
accrue after the dare fixed for redemption The depOSit Will be deemed to constllute fuU
payment of the shares to theIr holders; and from and after the date of the deposit, the shares will
be deemed to be no longer outstanding; and the holders thereof Will cease to be sharehoJders
 WIth respect to the shares and Will have no ngb1i with respecl thereto, except the right to receive
from the bank or trust company payment of the redemptive pncc of the shares, Without Interest.
on surrender of thelf cemficafes


                                                                                                12264023.WP5



                                                                                            Appendix p. 84
        b.      Class B Nonvoqng Common Stgck. The Class B Nonvoting Common Slock shall
be redeemable at the option of. and at die dlscretion of the Board of Directors. In whole' or in
part. at any time on twenty (20) days nottce. The redemption pnce per share shall be equal to
the sum of (a) the price patd for such shares by the shareholder, plus (b) the then CXIStlOg
Appreciated value of such shares as shown on the Class B Stock ledger, provided however, If
the holder of the shares to be redeemed was terml11ated or removed -For Cause· (as such term
IS deftned an paragraph 2.b of thiS Amcle), then the Iedempuon pnce per share shall be equal
to the pnee paid for such shares; and all Apprecl8ted Value of such shares shall be forfeited
Howe\'er. no redemption would render the Corporation lnsolvent, or would reduce the
Corporauon's net assets belOYI the aggregate amount payable to the holders of any shares havtng
pnor or equal nghlS to the assets of the Corporaoon on mvolunlary dissolution.

      The Corporation must give nouce of the redemption of any or all shares by call and
wnlten or prtnted notice. The nouce of redemption must set fonh all of the fol1owmg:

                      The series of shares or part of any senes of shares to be redeemed;            o
                                                                                                     o(j
                      The date fixed for redemptJon;
               II.
                                                                                                     .
                                                                                                     ,.
                                                                                                     t-
               IIi    The redemptIon pnce;
                                                                                                     t:
               IV.    The place at which the shareholders may obtam payment of the redemp-           I:
                      tJon pnce on surrender of theIr share certificates                             .-
                                                                                                     •l
       A copy of the notICe of redemption. poSlage prepaId. must be mailed 10 each holder of         G
shares to be redeemed, of record as of the date of maIling or as of the record date fixed m          ho
accordance WIth the bylaws, addressed to the holder, at hlS or her address appeanng on the
Corporation books or gIven by him or her to the Corporauon for the purpose of nonce, or if no
such address appears or IS given, at the place where the pnnctpal office of the Corporauon IS
locared, DOt less than 20 days before the date fixed for redemptlon.

       The redemption payments may be made from any legally available source or fund.
        If, on or pnor to any dare fixed for redempUonof Class B NonvodDa Common Stock as
herem provided. the CorparaUon deposits with any bank or trust company 11l1au or any bank
or trust company in the United States duly appointing and acting as transfer agent for tho
Corporation· as ·a-trust- fund, a sum- 5ulkIen~, [0, redeem., on- the date. fixed for =!emption
thereof. the shares called for redemption, With irrevocable mstrucuons and authority to the bank
or trust company to pubhsh the notice of redemption thereof, or to complete the pubbcatlon if
theretofore commenced, and to pay. on and after the date fixed for redemption or pnor thereto.
the redempllve pnce of the shares to their respective holders on sumndcr of their share
cemficates, then from and after the date of the depOSIt, even though that date may be prior to
the date fixed for redemption. the shares so called will be deemed to be redeemed; and dIVIdends
on those shares will cease to accrue after the dare fixed for redemption. The deposJr will be
deemed to COnstitute full payment of the shares to their holders; and from and after the dale of

                                                                                     122610023.\.5



                                                                                  Appendix p. 85
·   .".   ."




               the depoSlt, the shares will be deemed to be no longer outstandmg; and the holders thereof wIll
               cease to be shareholders with ~SPCCt to the shares and wIll have no nghts With respect thereto,
               except the ngbt to receive from the bank or trust company payment of the redemptive price of
               the shares, WithOut Intere~ on surrender of their cettlficates.

                      Sbares redeemed by abe Corporation wIll be restored to the stalUS of authorized but
               uniSSUed shares of the CorporatIon.




                                                                                                                  ..
                                                                                                                  1
                                                                                                                  Q
                                                                                                                  ,
                                                                                                                  l~




                                                                                                    122M0Z3.WP5




                                                                                                 Appendix p. 86
RESOLVED, mAT ARTICLE EIGHT OF THE ARTICLES OF INCORPORATION OF
HERRING BANCORP, INC BE AMENDED TO READ AS FOLLOWS    •

                                 ARTICLE EIGHT: VOTING

       Except where otherwise provided m these Articles of Incorporation or bylaws of the
COrpoI1lUOn. the holders of(a) Class C Conunon Stock ISSUed after February 17, 1998 and/or (b) old
Common Stock ISSUed pnor to FebJUary 17, 1998. shall have the exclusive votmg ngbts and powers,
mcludmg the exclUSive ngbt to notice of shareholders' meetings




                                                                                                     r(i
                                                                                                     o


                                                                                                     to
                                                                                                     ]
                                                                                                     g
                                                                                                     I

                                                                                                     1




                                                                                  Appendix p. 87
RESOLVED, TIlAT ARTICLE FOURTEEN OF TIlE ARTICLES OF INCORPORATION OF
HERRING BANCORP, INC BE AMENDED TO READ AS FOLLOWS

                      ABDCLE mVBDEN; REGISTERED AGENT

      The address oftile lIUtJaI regtStered office IS 1900 Pease Street, Vernon, Texas 76384 and the
name of the initial regastered agent at such address is Curtis D Johnson




                                                                                                       u
                                                                                                       (J
                                                                                                       o-.

                                                                                                       •
                                                                                                       1
                                                                                                       U
                                                                                                       ...
                                                                                                       /
                                                                                                        ')
                                                                                                       •




                                                                                     Appendix p. 88
RESOLVEn, THAT ARTICLE EIGHTEEN OP THE ARTICLES OF INCORPORATION OF
HERRING BANCORP, INC BB AMENDED TO READ AS FOLLOWS

                     ARTICLE IIGIITIEN; smCK BESTBIrnQNS
        For aD treasury stock IsSUed after February 17, 1998, before there can be a valId sale or
transfer of these certificates of the conunon sharet of the corporation by any holder thereof. such
holder shall first ofter SlId abares to the corporation in the following manner

       Such o«ering shareholder shall deliver a notice to the Corporation In wntmg (1) by
       certIfied IJI8lI, return receipt requested, (2) WIth a copy of the bonafide wntten, Signed
       ofI'er wluch IS acceptable to the shareholders, SIgned by both the proposed purchaser
       and the proposed seDer, stabDg thetenDI aDd conditions of tho proposed sale (J e the
       pnce, tenns and oondrttons of such proposed sale or transfer, the number of shares
       to be sold or tran~ and his Intention to so seD or transfer such shares) to the
       SecretaJy of the corporacion The Bank shaD have 30 days thereafter In wlucb to
       eather accept or ~ect the 01l'er on behalf of the corporation If the offer IS accepted.
                                                                                                          u
                                                                                                          [}
       the corporation shall comply WIth the tenns and conditlons ofthe offer as stated, OR.              U
       Ifthe corporation and the proposed shareholder agree, tender the fuU cash sales pnce,              "c
       Wltiun 10 days of acceptance by both parties Should tho corporation fall to purchase               C.
                                                                                                           ~

       the shares at the expiidbon of the 30 day period, or pnor thereto declme to purchase               1;
       the shares, the shareholder may sell the stock u offered, but If'thlll sale fads to close,         li
       the obligauons and restrICtIOns continue m fuB and effect with respect to any
       subsequent sale .




                                                                                         Appendix p. 89
                                     HERRING BANCORP, INC.                                                C. C. Burgess
                                                                                                         Chlli"""'n oj,he 8<>conversations with you and the Board's determinations regarding our
classes of stock, your Preferred Stock will be redeemed.

        The Redemption will take place after 5:00 p.m. on November 20,
2006 (the ''Redemption Date"). The price to be paid for each share of
Preferred Stock will be $95.00 per share, plus an amount equal to all
dividends accrued and unpaid thereon, whether or not declared, pro rata to
the date fixed for the redemption (the ''Redemptive Price"). As a result of
the Redemption, the Company will pay you $95.00, in cas~ for the shares
of Preferred Stock you hold that will be redeemed

        Prior to or at the open of business after 5:00 p.m. on November 20,
2006, the Company will deposit with Herring Bank, Amarillo, Texas
(hereinafter the "Transfer Agent"), as a trust fund, an amount necessary to
pay the aggregate Redemptive Price, together with irrevocable instructions
and authority to the Transfer Agent to pay, on or after the Redemption
Date, the Redemptive Price to the holders of the Preferred Stock upon the
Transfer Agent's receipt of the duly surrendered certificates representing
their Preferred Stock. As a result of the Company's deposit of funds with
the Transfer Agent, you will cease to be a holder of shares of Preferred
Stock as of the Redemption Date and will only be entitled to the receipt of
the Redemptive Price.

       In order to receive the Redemptive Price, you should deliver to the
Transfer Agent the following: (i) a duly executed Letter of Transmittal, a
copy of which is enclosed herewi~ and (ii) the stock certificate(s)
representing your shares of Preferred Stock. The address of the Transfer
Agent is Herring Bank, P.O. Box 9900, Amarillo, Texas 79105. The
telephone number of the Transfer Agent is (806) 355-0153.

       Please follow carefully the Instructions to the Letter of Transmittal
when completing it Assuming the Transfer Agent receives the applicable
documents from you prior to the Redemption Date (and assuming there is
no problem with these documents), the Transfer Agent will hold them in
escrow for you until the Redemption Date, at which time you will receive
payment for your shares. The Company will pay the Redemptive Price by
check of same day funds. Please refer to the Letter of Transmittal
provided herewith for further instructions on how to surrender certificates
and receive delivery of the Redemptive Price.

        You may obtain additional copies of the Letter of Transmittal from
the Company. Also, if any of your Preferred Stock certificates have been
lost, stolen or misplaced, or if any of your shares are pledged or
encumbered, you will need to make additional arrangements in order to
receive the Redemptive Price for your shares. Please contact the Transfer
Agent for further details.
                                                         Appendix p. 91
Preferred Stock Shareholder
October 31, 2006
Page 3


       Assuming that the Transfer Agent has received these documents from you
on or before 5:00 p.m. on November 20, 2006 (and that there are no problems
with your documents), you will be able to receive payment for your shares on the
Redemption Date. You may pick up your check on the Redemption Date at
Herring Bank. 2201 Civic Circle, Amarillo, Texas during regular business hours.
If you will not be available to pick up your check in person at that time, please
contact the Transfer Agent so that you can arrange an alternate method of delivery
of the Redemptive Price for your Preferred Stock. If you do not pick up your
check on the Redemption Date or contact the Transfer Agent to make other
arrangements, the Transfer Agent will mail your check to you at the close of
business on the Redemption Date. If your documents are not in order so that your
check is not available on the Redemption Date, your check will be mailed to you
as soon as possible after your documents are received and approved.

        Please remember that the Redemption of your Preferred Stock may be a
taxable transaction for federal income tax purposes. There also may be state,
local or foreign income or other tax consequences to the Redemption. You should
consult your own tax advisor to determine the precise tax consequences of this
transaction.

         If you should have any questions in connection with any aspect of this
letter, please feel free to call C.c. Burgess at (806) 373-3921.

                                            Very truly yours,

                                            HERRING BANCORP, INC.


                                             ~~~
                                            C.C. Burgess
                                            Chairman of the Board




                                                                Appendix p. 92
                                                                                                                                                                .




HERRING BANCORP, INC.
P,If'rr.d Stockholder. Lilt
.. of 61D!IOS


FJI'II Nlme
Pr.'.fnd
                                      LUI Nama              Addren                  City             St3l.    ZIp    SSN   CorU            '"
                                                                                                                                          ShUll       % Own,n;hlp


JanD Slimp !lumen, CO-Trul,ee,IlNB
   Co-Trustee, for Comella Johnson Slemp Trust
Monarcl1 Tru l l Co, Trultoe, Jesslo JeMson
                                                            Box 50468               AIlIarlllo        TX     79159          '019
                                                                                                                                                '"       3 ,301427%


   E. lote Trul l II
SlIDron Honey
                                       Attn: Teny Wright
                                       Drowning
                                                            Box 50468

                                                            117 E$pllltI Dr
                                                                                    Amarillo

                                                                                    Nalehot
                                                                                                     TX
                                                                                                     MS
                                                                                                             79159

                                                                                                             ~9120
                                                                                                                            .018

                                                                                                                            .027            ,470
                                                                                                                                                 "       0.550238%

                                                                                                                                                         8.425517%
Mllruo Colqulll                        Burgin               BO)r 50488              Ama~lIo          TX      79159          11016           1053         8.03 54n ·~
CC                                    Burgess               Bo)( 50488              Amarillo         TX      79159         1,11024,.029     7662        45. 176821 %
Kelly & SUlon                         Couch LMnIl TI'\I$\   3917 Toxas              Vernon           TX      763S4          ,fOJl           2940        16.851035%
Susan Spiller                         Culbertson            1269 ElIsl GllIMr Or    Sail Laka City   UT      84105          11026           ,.10         8.425517'.4
Mallory
John
Harriet Burge,.
                                      Mikll;elsen
                                      Mikkelsen Trust
                                      Myel'll
                                      Vernon Parts Inc
                                                            3912 Winlor Park lana
                                                            2429 Texas St
                                                            770 M eadow Vale Or
                                                            1701 Marsha n
                                                                                    A.d                                                                                                                                                                     ,..
    f l ~ IN .....                                  L... ,Ham,          • 01 S hor • •
                                                                                             Sll OIOS
                                                                                              '00'
                                                                                            V.lut PI' $Iltl/O$ Book
                                                                                             S hor,           .,~
                                                                                                                                  I Sh ... 0 1
                                                                                                                                  Com "'o n
                                                                                                                                     10n:: IRA

                                                    ,.-
                                                    w""",. rt! IRA

                                                    SI"""",e
                                                                             165.3119
                                                                             5 12.225
                                                                             3 ~1 . 11 5

                                                                             J.l7 . ' ~
                                                                                                36.13
                                                                                                36.13
                                                                                                36.73
                                                                                                JO.73
                                                                                                36.73
                                                                                                               e.07u . I a,(lIle26 I II I
                                                                                                              18.8 14.02 llU)0626101
                                                                                                              I J.l le.l l ' O. ~I O I
                                                                                                              12.JDl.6l 111.(10112(110 1
                                                                                                              12..)!lH2 IIU)(I626 1D.
                                                                                                                                                       1.102
                                                                                                                                                       26. II~
                                                                                                                                                       18821
                                                                                                                                                       . 7.753
                                                                                                                                                                           .
                                                                                                                                                                           ""
                                                                                                                                                                                    -~
                                                                                                                                                                                    663. '2
                                                                                                                                                                                    ~l'J. 07

                                                                                                                                                                                    =~
                                                                                                                                                                                                     5.58! Cl>u A                                                          6.920.2311           :16./3      250'.321.19                              JO.4.J I3           M.       3.709.211      50.11 11.00           6SlI.10




    Cia .. II;
    RI:!Il I", CInI                                 .......,               '. ' 01.0 l 0        ~ .M          1I. HIUO lo.e&JOTeoD                   101.963
                                                                                                                                                                          '"        ~              70 .~ . I O
                                                                                                                                                                                                                       -"
    CI. .. A . ."', 2,




    ,--
    c;..Mf'l!ru BURGesS SEPAHA1E PRClP'ERlY                                &.000.000           2' 3 '"    1.9011.52(1.00 " C!!!W,n .o .            !ltt!r!!Y"


                                                                                                                                                                           .
    J_ S-~. CO:lfWOa.HNa
       Co-TIIIS1 ........ CcmtoIII _

        ~1,"1""" '1
    Sh.1fO00

                                                                                                n .oo
                                                                                                95.00
                                                                                                              50' .11'0.00

                                                                                                                9. 120 .00

                                                                                                             13D.Me.00
                                                                                                                                  7.34&&1 '05

                                                                                                                                  1.3'&02 105

                                                                                                                                  1.3'&02 105
                                                                                                                                                       ..-
                                                                                                                                                       ",..
                                                                                                                                                      lOO.Q.l l
                                                                                                                                                      \OJ.2M
                                                                                                                                                                         ,.,"
                                                                                                                                                                                    "'.~
                                                                                                                                                                                     401 .70

                                                                                                                                                                                     ".00
                                                                                                                                                                                    2011.10
                                                                                                                                                                                                   !.I .451.aD

                                                                                                                                                                                                     9.07~ . 30


                                                                                                                                                                                                  139.620.00
    ''''''I)g 1
                                                                            I.O~ . OOO
                                                                           1.8112.000
                                                                           1.11-1 0.000
                                                                                                115.00
                                                                                                115.00
                                                                                                gS.OO
                                                                                                             100.0 35.00
                                                                                                             148.7110.00
                                                                                                             219.JOO.00
                                                                                                                                  7.301!421 05
                                                                                                                                  7.l-I&021 0S
                                                                                                                                  7.l-I&o2' D:I
                                                                                                                                                    I.OT2.1I11
                                                                                                                                                      or"..::n
    S_n SPlet
                                                                                                                                                      ~'"                ""
                                                                           1." 0 .000           115.00       IJII.6!iO.OO         7.l-I&l2 105                                        ".00        >39.620.00



    - .....
    ~".,

    "'"
    TOUI PrwI .... O0.00
                                                                                                                                                                                               2 0.100.3 Gl .N
                                                                                                                                                                                                                       811&.' 0




                                                                                                                                    ,
~                                                                                                                                                                                                         0 .0 '



"                                                                                                                                           DEFENDANT'S
                                                                                                                                                                                          i
                                                                                                                                                                                          g    DEPOsmOH-
                                                                                                                                                   EXHIBIT                              I ~'L
                                                                                                                                    !                  12
                                                                                                                                    I



                                                                                                                                                                                   Appendix p. 94
                                                                                        #2004-126
                                AGREEMENT BY AND BETWEEN
                                      The Herring National Bank
                                              Vernon, TX
                                              and
                            The Onicc orthe Comptro ll er of the Currency


       The Herring National Bank, Vernon, TX (Bank) and the Comptro ll er of the Currency of

the Un ited States of America (Comptroller) wish 10 protect the interests of the depositors, other

customers, and shareholders of the Bank, and , toward thai end, wish the Bank to operate safely

and soundly and in accordance wit h a ll app licable laws, rules and regu lat ions.

       The Comptroller, through her National Bank Exam iner, has exam ined the Bank , and her

findin gs arc contai ned in the Report of Examination, dated 3/3 J/2004 (ROE).

        In consideration o f the above prem ises. it is agreed, between the Bank, by and through its

duly elected and acting Board of Directors (Board), and the Comptro ll er, through hc r authori zed

representative, that the Bank shall ope rate at a ll times in compl iance with the articles of thi s

Agreement.



                                                Article I

                                           JUR ISDICTION

        (I)     This Agreement sha ll be construed to be a "written agreement entered into with

the agency" with in the meaning of 12 U.S.C § 1818(b)(I).

        (2)     This Agreement shall be construed to be a "written agreement between such

depository instituti on and such agency" within the meaning of 12 U.S.C. § IS IS(e)(J) and

12 U.S.C . § 1818(i)(2) .

        (3)     Thi s Agreement sha ll be construed to be a " formal written agreemen t" within the

meaning of 12 C.F.R. § 5.5 1(e)(6)( ii). See 12 U.S.C. § 183 I i.


                                                                                         Appendix p. 95
        (4)        This Agreement shall be construed to be a "written agreement" within the

meaning ofI2 U.S.C. § 1818(u)(J)(A).

        (5)        All reports or plans which the Bank or Board has agreed to submit to the Assistant

Deputy Comptroller pursuant to this Agreement shall be forwarded to the:

        Assistant Deputy Comptroller
        Lubbock Field Office
        5225 S. Loop 289, Suite 108
        Lubbock, TX 79424



                                              ARTICLE II

                                     COMPLIANCE COMMITTEE

        (I)        Within thirty (30) days, the Board shall appoint a Compliance Committee of at

least five (5) directors, of which no more than two (2) shall be employees of the Bank or any of

its affiliates (as the term "affiliate" is defined in 12 U.S.C. § 37Ic(b)(I», or a family member of

any such person. Upon appointment, the names of the members of the Compliance Committee

shall be submitted in writing to the Assistant Deputy Comptroller. The Compliance Committee

shall be responsible for monitoring and coordinating the Bank's adherence to the provisions of

this Agreement.

        (2)        The Compliance Committee shall meet at least monthly.

        (3)        Within thirty (30) days of the appointment of the Committee and quarterly

thereafter, the Compliance Committee shall submit a written progress report to the Board setting

forth in detail:

                   (a)    actions taken to comply with each Article of this Agreement, and

                   (b)    the results of those actions.

        (4)        The Board shall forward a copy of the Compliance Committee's report, with any



                                                   -2-                               Appendix p. 96
additional comments by the Board, to the Assistant Deputy Comptroller.




                                          ARTICLE III

                     MANAGEMENT AND BOARD SUPERVISION STUDY

       (1)     Within sixty (60) days the Board shall employ an independent outside

management consultant. Prior to employment ofthe consultant, the name and the qualifications

of the consultant considered for employment shall be submitted to the Assistant Deputy

Comptroller, who shall have the power of veto over the employment of the proposed consultant.

However, failure to exercise such veto power shall not constitute approval or endorsement of the

consultant.

       (2)     The requirement to submit information and the prior veto provisions ofthis

Article are based on the authority of 12 U.S.C. § 1818(b) and do not require the Comptroller to

complete hislher review and act on any such information or authority within ninety (90) days.

       (3)     Within one hundred twenty (120) days, the Consultant shall complete a study of

current management and Board supervision presently being provided to the Bank, the Bank's

management structure, and its staffing requirements in light of the Bank's present condition. The

findings and recommendations of the Consultant shall be set forth in a written report to the

Board. At a minimum, the report shall contain:

               (a)     the identification of present and future management and staffing

                       requirements of each area of the Bank, with particular emphasis given to

                       the lending, audit and operations areas;

               (b)     detailed written job descriptions for all executive officers;

               (c)     an evaluation of each officer's qualifications and abilities and a



                                                -3-                                    Appendix p. 97
      detennination of whether each of these individuals possesses the

      experience and other qualifications required to perfonn present and

      anticipated duties ofhislher officer position;

(d)   recommendations as to whether management or staffing changes should

      be made, including the need for additions to or deletions from the current

      management team;

(e)   objectives by which management's effectiveness will be measured;

(f)   a training program to address identified weaknesses in the skills and

      abilities of the Bank's statTand management team;

(g)   an evaluation of current Iines of authority, reporting responsibilities and

      delegation of duties for all officers, including identification of any

      overlapping duties or responsibilities;

(h)   a recommended organization chart that clearly reflects areas of

      responsibility and lines of authority for all officers, including the Bank's

      president and chief executive officer;

(i)   an assessment of the Board's strengths and weaknesses along with a

      director education program designed to strengthen identified weaknesses;

0)    an assessment of whether Board members are receiving adequate

      infonnation on the operation of the Bank to enable them to fulfill their

      fiduciary responsibilities and other responsibilities under law;

(k)   recommendations to expand the scope, frequency and sufficiency of

      infonnation provided to the Board by management;

(I)   an evaluation of the extent of responsibility of current management and/or




                               -4-                                  Appendix p. 98
                        the Board for present weaknesses in the Bank's condition; and

                 (m)    recommendations to correct or eliminate any other deficiencies in the

                        supervision or organizational structure of the Bank.

           (4)   Within one hundred eighty (180) days of completion of this study, the Board shall

develop, implement, and thereafter ensure Bank adherence to a written plan, with specific time

frames, that will correct any deficiencies that are noted in the study.

           (5)   The Board shall ensure that the Bank has processes, personnel, and control

systems to ensure implementation of and adherence to the plan developed pursuant to this

Article.

           (6)   Copies of the Board's written plan and the Consultant's study shall be forwarded

to the Assistant Deputy Comptroller. The Assistant Deputy Comptroller shall retain the right to

determine the adequacy of the report and its compliance with the terms of this Agreement. In the

event the written plan, or any portion thereof, is not implemented, the Board shall immediately

advise the Assistant Deputy Comptroller, in writing, of specific reasons for deviating from the

plan.




                                           ARTICLE IV

                                        STRATEGIC PLAN

           (1)   Within one hundred twenty (120) days, the Board shall adopt, implement, and

thereafter ensure Bank adherence to a written strategic plan for the Bank covering at least a

three-year period. The strategic plan shall establish objectives for the Bank's overall risk profile,

earnings performance, growth, balance sheet mix, off-balance sheet activities, liability structure,



                                                -5-                                  Appendix p. 99
capital adequacy, reduction in the volume of nonperforming assets, product line development

and market segments that the Bank intends to promote or develop, together with strategies to

achieve those objectives and, at a minimum, include:

              (a)     a mission statement that forms the framework for the establishment of

                      strategic goals and objectives;

              (b)     an assessment of the Bank's present and future operating environment;

              (c)     the development of strategic goals and objectives to be accomplished over

                      the short and long term;

              (d)     an identification ofthe Bank's present and future product lines (assets and

                      liabilities) that will be utilized to accomplish the strategic goals and

                      objectives established in (l)(c) of this Article;

              (e)     an evaluation of the Bank's internal operations, staffing requirements,

                      board and management information systems and policies and procedures

                      for their adequacy and contribution to the accomplishment of the goals

                      and objectives developed under (l)(c) of this Article;

              (f)     a management employment and succession program to promote the

                      retention and continuity of capable management;

              (g)     product line development and market segments that the Bank intends to

                      promote or develop;

              (h)     an action plan to improve bank earnings and accomplish identified

                      strategic goals and objectives, including individual responsibilities,

                      accountability and specific time frames;

              (i)     a financial forecast to include projections for major balance sheet and




                                                 -6-                               Appendix p. 100
                        income statement accounts and desired financial ratios over the period

                        covered by the strategic plan;

                 G)     control systems to mitigate risks associated with planned new products,

                        growth, or any proposed changes in the Bank's operating environment;

                 (k)    specific plans to establish responsibilities and accountability for the

                        strategic planning process, new products, growth goals, or proposed

                        changes in the Bank's operating environment; and

                 (I)    systems to monitor the Bank's progress in meeting the plan's goals and

                        objectives.

           (2)   Upon adoption, a copy of the plan shall be forwarded to the Assistant Deputy

Comptroller for prior detennination of no supervisory objection.

           (3)   The Board shall ensure that the Bank has processes, personnel, and control

systems to ensure implementation of and adherence to the plan developed pursuant to this

Article.




                                           ARTICLE V

                                        INTERNAL AUDIT

           (1)   Within ninety (90) days, the Board shall adopt, implement, and thereafter ensure

Bank adherence to an independent, internal audit program sufficient to:

                 (a)    detect irregularities in the Bank's operations;

                 (b)    detennine the Bank's level of compliance with all applicable laws, rules

                        and regulations;

                 (c)    evaluate the Bank's adherence to established policies and procedures, with



                                                 -7-                                Appendix p. 101
                        particular emphasis directed to the Bank's adherence to its loan policies

                        concerning underwriting standards and problem loan identification and

                        classification;

                 (d)    ensure adequate audit coverage in all areas; and

                 (e)    establish an annual audit plan using a risk based approach sufficient to

                        achieve these objectives.

           (2)   As part of this audit program, the Board shall evaluate the audit reports of any

party providing services to the Bank, and shall assess the impact on the Bank of any audit

deficiencies cited in such reports.

           (3)   The Board shall ensure that the Bank has processes, personnel, and control

systems to ensure implementation of and adherence to the program developed pursuant to this

Article.

           (4)   The Board shall ensure that the audit function is supported by an adequately

staffed department or outside firm, with respect to both the experience level and number of the

individuals employed.

           (5)   The Board shall ensure that the audit program is independent. The persons

responsible for implementing the internal audit program described above shall report directly to

the Board, that shall have the sole power to direct their activities. All reports prepared by the

audit staff shall be filed directly with the Board and not through any intervening party.

       (6)       All audit reports shall be in writing. The Board shall ensure that immediate

actions are undertaken to remedy deficiencies cited in audit reports, and that auditors maintain a

written record describing those actions.

           (7)   The audit staff shall have access to any records necessary for the proper conduct




                                                 - 8-                              Appendix p. 102
of its activities. National bank examiners shall have access to all reports and work papers of the

audit staff and any other parties working on its behalf.

       (8)     Upon adoption, a copy of the internal audit program shall be promptly submitted

to the Assistant Deputy Comptroller.




                                           ARTICLE VI

                                          CREDIT RISK

       (1)     Within ninety (90) days, the Board shall develop, implement, and thereafter

ensure Bank adherence to a written program to reduce the high level of credit risk in the Bank.

The program shall include, but not be limited to:

               (a)     procedures to strengthen credit underwriting, particularly in the real estate

                       portfolio;

               (b)     procedures to strengthen management of loan operations and to maintain

                       an adequate, qualified staff in all functional areas;

               (c)     procedures for strengthening appraisal processes; and

               (d)     an action plan to control real estate and payday loan growth.

               (e)     The Board shall submit a copy of the program to the Assistant Deputy

                       Comptroller.

               (f)     At least quarterly, the Board shall prepare a written assessment of the

                       bank's credit risk, which shall evaluate the Bank's progress under the

                       aforementioned program. The Board shall submit a copy of this

                       assessment to the Assistant Deputy Comptroller.

       (2)     The Board shall ensure that the Bank has processes, personnel, and control



                                                -9-                                Appendix p. 103
systems to ensure implementation of and adherence to the program developed pursuant to this

Article.




                                           ARTICLE VII

                             NEW SENIOR EXECUTIVE OFFICER

       (I)     Within one hundred twenty (120) days, the Board shall appoint a senior credit

officer who shall be vested with sufficient executive authority to fulfill the duties and

responsibilities of the position and ensure the safe and sound operation of the Bank.

       (2)     Prior to the appointment of any individual to the senior credit officer position, the

Board shall submit to the Assistant Deputy Comptroller the following information:

       (a)     a written statement of the Board's reasons for selecting the proposed officer; and

       (b)     a written description of the proposed officer's duties and responsibilities.

       (3)     The Assistant Deputy Comptroller shall have the power of veto over the

employment of the proposed senior credit officer. However, the failure to exercise such veto

power shall not constitute an approval or endorsement of the proposed officer.

       (4)     The requirement to submit information and the prior veto provisions of this

Article are based on the authority of 12 U.S.C. § 1818(b) and do not require the Comptroller to

complete her review and act on any such information or authority within ninety (90) days.




                                       ARTICLE VIII

                                LOAN REVIEW CONSULTANT

       (I)     Within ninety (90) days, the Board shall employ a qualified consultant to perform



                                                - lO-                              Appendix p. 104
an asset quality review of the Bank. The consultant shall be utilized until such time as an

ongoing internal asset quality review system is developed by the Board, implemented and

demonstrated to be effective. Before terminating the consultant's asset quality review services,

the Board shall both certifY the effectiveness of the internal asset quality review system, and

receive prior approval from the Assistant Deputy Comptroller.

      . (2)    Prior to hiring a consultant or entering into any contract with a consultant, the

Bank shall submit the proposed terms of employment and the qualifications of the consultant to

the Assistant Deputy Comptroller who shall have the power of veto. However, the failure to

exercise such veto power shall not constitute an approval or endorsement of the proposed

consultant.

       (3)     The requirement to submit information and the prior veto provisions of this

Article are based on the authority of 12 U .S.C. § 1818(b) and do not require the Comptroller to

complete hislher review and act on any such information or authority within ninety (90) days.




                                          ARTICLE IX

                     PRODUCTS AND SERVICES - EXISTING OR NEW

       (I)     Within ninety (90) days, the Board shall prepare a written analysis of the payday

lending program, vault cash program, and ATM sponsorship program which fully assesses the

risks and benefits of these lines of business. This analysis shall include an assessment of the

Bank's controls, procedures, MIS and management ofthese operations, and shall tie directly to

the Bank's strategic plan.

       (2)     Prior to the Bank's involvement in any new products or services the Board shall

prepare a written analysis of said product or service. The analysis shall, at a minimum, include



                                               - II -                              Appendix p. 105
the following:

                 (a)    an assessment ofthe risks and benefits of the product or service to the

                        Bank;

                 (b)    an explanation of how the product or service is consistent with the Bank's

                        strategic plan;

                 (c)    an evaluation of the adequacy of the Bank's organizational structure,

                        staffing, MIS, internal controls and written policies and procedures to

                        identify, measure, monitor, and control the risks associated with the

                        product or service; and

                 (d)    a profitability analysis, including growth projections and interest rate risk.

       (3)       Prior to the Bank's involvement in the new product or service, a copy of the

analysis shall be submitted to the Assistant Deputy Comptroller.




                                            ARTICLE X

                                          RISK MANAGEMENT

       (1)       Within ninety (90) days, the Board shall develop, implement, and thereafter

ensure Bank adherence to a written risk management program to include, at a minimum, the

following:

                 (a)    identification of existing credit, interest rate, liquidity, transaction,

                        compliance, strategic, reputation, price, and foreign currency translation

                        risks, and a written analysis of those risks;

                 (b)    action plans and time frames to reduce risks where exposure is high,

                        particularly with regard to credit risk, which impacts directly on liquidity,



                                                  - 12 -                               Appendix p. 106
                        compliance, strategic, and reputation risks, as more fully discussed in the

                        Report of Examination;

                 (c)    policies, procedures or standards which limit the degree of risk the Board

                        is willing to incur, consistent with the strategic plan and the Bank's

                        financial condition. This includes analyzing and limiting the risks

                        associated with any new lines of business that the Board undertakes. The

                        procedures shall ensure that strategic direction and risk tolerances are

                        effectively communicated and followed throughout the Bank and should

                        describe the actions to be taken where noncompliance with risk policies is

                        identified;

                 (d)    systems to measure and control risks within the Bank. Measurement

                        systems should provide timely and accurate risk reports by customer, by

                        department or division, and bank wide as appropriate; and

                 (e)    procedures to ensure that Bank employees have the necessary skills to

                        supervise effectively the current and the new business risks within the

                        Bank, and procedures to describe the actions to be taken to address

                        deficiencies in staff levels and skills.

                 (f)    The risk management program shall be consistent with the Bank

                        Supervision Process booklet, EP-Sup, of the Comptroller's Handbook.

       (2)       The Board shall ensure that the Bank has processes, personnel, and control

systems to ensure implementation of and adherence to the program developed pursuant to this

Article.

           (3)   Within one hundred twenty (120) days, the Board shall identify and appoint an




                                                 - 13-                              Appendix p. 107
individual with demonstrated experience and skills in providing overall risk management to

implement the Bank's risk management program. This individual shall report to the Board of

Directors of the Bank and shall be independent of other Bank operations. Prior to the

appointment of an individual to this position, the Assistant Deputy Comptroller shall have the

power of veto over the appointment of this person. However, the failure to exercise such veto

power shall not constitute an approval or endorsement of the proposed individual.

       (4)     The requirement to submit information and the prior veto provisions of this

Article are based on the authority of 12 U.S.C. § 1818(b) and do not require the Comptroller to

complete hislher review and act on any such information or authority within ninety (90) days.




                                           ARTICLE XI

                          CAPITAL PLAN AND HIGHER MINIMUMS

       (1)     The Bank shall achieve by June 30, 2005 and thereafter maintain the following

capital levels (as defined in 12 C.F.R. Part 3):

               (a)     Tier 1 capital at least equal to twelve percent (12%) of risk-weighted

                       assets;

               (b)     Tier 1 capital at least equal to eight and half percent (8.5%) ofadjusted

                       total assets.

       (2)     The requirement in this Agreement to meet and maintain a specific capital level

means that the Bank may not be deemed to be "well capitalized" for purposes of 12 U.S.C. §

18310 and 12 C.F .R. Part 6 pursuant to 12 C.F .R. § 6.4(b)(1 )(iv).

       (3)     Within ninety (90) days, the Board shall develop, implement, and thereafter


                                                   - 14-                          Appendix p. 108
ensure Bank adherence to a three-year capital program. The program shall include:

              (a)     specific plans for the maintenance of adequate capital that may in no event

                      be less than the requirements of paragraph (I);

              (b)     projections for growth and capital requirements based upon a detailed

                      analysis of the Bank's assets, liabilities, earnings, fixed assets, and off-

                      balance sheet activities;

              (c)     projections of the sources and timing of additional capital to meet the

                      Bank's current and future needs;

              (d)     the primary source(s) from which the Bank will strengthen its capital

                      structure to meet the Bank's needs;

              (e)     contingency plans that identifY alternative methods should the primary

                      source(s) under (d) above not be available; and

              (f)     a dividend policy that permits the declaration of a dividend only:

                      (i)     when the Bank is in compliance with its approved capital program;

                      (ii)    when the Bank is in compliance with 12 U.S.C. § 56 and 60; and

                      (iii)   with the prior written approval of the Assistant Deputy

                              Comptroller.

       (4)    Upon completion, the Bank's capital program shall be submitted to the Assistant

Deputy Comptroller for prior determination of no supervisory objection. After this

determination by the Assistant Deputy Comptroller, the Bank shall implement and adhere to the

capital program. The Board shall review and update the Bank's capital program on an annual

basis, or more frequently if necessary. Copies ofthe reviews and updates shall be submitted to

the Assistant Deputy Comptroller.




                                                  - 15 -                            Appendix p. 109
           (5)     The Board shall ensure that the Bank has processes, personnel, and control

systems to ensure implementation of and adherence to the program developed pursuant to this

Article.




                                            ARTICLE XII

                 CORRECT INFORMATION TECHNOLOGY SYSTEM DEFICIENCIES

       (I)         The Bank shall immediately take all steps necessary to improve the management

of the Bank's Information Technology Systems (ITS) activities and correct each deficiency cited

in the Report of Examination or any subsequent Report of Examination.

       (2)         Within ninety (90) days, the Bank shall ensure that the data processing manager

has the necessary skills and experience to supervise effectively the ITS area.

       (3)         Within ninety (90) days, the Bank shall implement effective ITS security and

operations procedures as described in the Federal Financial Institutions Examination Council's

1996 Information Systems Examination Handbook, and Banking Circular Number 229, dated

May 31, 1988.

       (4)         Within ninety (90) days, the Bank shall develop an effective and independent

internal ITS audit program. At a minimum, the ITS audit program shall be performed by an

independent and qualified individual, and include fundamental elements of a sound audit

program as described in the Federal Financial Institutions Examination Council's 1996

Information Systems Examination Handbook.

       (5)         Within ninety (90) days, the Board shall appoint an Information Security Officer

familiar with ITS operations. The Information Security Officer shall be responsible for

reviewing and ensuring appropriate data security of the Bank.



                                                 - 16-                              Appendix p. 110
       (6)     The Board shall provide a quarterly written progress report on each of the

requirements ofthis article to the Assistant Deputy Comptroller.




                                       ARTICLE XIII

                                     VIOLATIONS OF LAW

       (I)     The Board shall immediately take all necessary steps to ensure that Bank

management corrects each violation of law, rule or regulation cited in the ROE and in any

subsequent Report of Examination. The quarterly progress reports required by Article XIV of

this Agreement shall include the date and manner in which each correction has been effected

during that reporting period.

       (2)     Within ninety (90) days, the Board shall adopt, implement, and thereafter ensure

Bank adherence to specific procedures to prevent future violations as cited in the ROE and shall

adopt, implement, and ensure Bank adherence to general procedures addressing compliance

management which incorporate internal control systems and education of employees regarding

laws, rules and regulations applicable to their areas of responsibility.

       (3)     Within ninety (90) days of receipt of any subsequent Report of Examination

which cites violations of law, rule, or regulation, the Board shall adopt, implement, and

thereafter ensure Bank adherence to specific procedures to prevent future violations as cited in

the ROE and shall adopt, implement, and ensure Bank adherence to general procedures

addressing compliance management which incorporate internal control systems and education of

employees regarding laws, rules and regulations applicable to their areas of responsibility.

       (4)     Upon adoption, a copy of these procedures shall be promptly forwarded to the

Assistant Deputy Comptroller.


                                                - 17 -                            Appendix p. 111
        (5)        The Board shall ensure that the Bank has policies, processes, personnel, and

control systems to ensure implementation of and adherence to the procedures developed pursuant

to this Article.




                                          ARTICLE XIV

                         PROGRESS REPORTING - MONTHLYIQUARTERLY

        (1)        The Board shall submit monthly/quarterly progress reports to the Assistant

Deputy Comptroller, Lubbock Field Office, 5225 South Loop 289, Suite 108, Lubbock, TX

79423. These reports shall set forth in detail:

                   (a)    actions taken since the prior progress report to comply with each Article of

                          the Agreement;

                   (b)    results ofthose actions; and

                   (c)    a description of the actions needed to achieve full compliance with each

                          Article of this Agreement.

        (2)        The progress reports should also include any actions initiated by the Board and

the Bank pursuant to the criticisms and comments in the Report of Examination or in any future

Report of Examination.

        (3)        The first progress report shall be submitted for the period ending 12/31/04 and

will be due within thirty (30) days of that date. Thereafter, progress reports will be due within

thirty (30) days after the quarter end.




                                                  - 18-                             Appendix p. 112
                                             Article XV

                                             CLOSING

       (6)     Although the Board has agreed to submit certain programs and reports to the

Assistant Deputy Comptroller for review or approval, the Board has the ultimate responsibility

for proper and sound management of the Bank.

       (7)     It is expressly and clearly understood that if, at any time, the Comptroller deems it

appropriate in fulfilling the responsibilities placed upon himJher by the several laws of the

United States of America to undertake any action affecting the Bank, nothing in this Agreement

shall in any way inhibit, estop, bar, or otherwise prevent the Comptroller from so doing.

       (8)     Any time limitations imposed by this Agreement shall begin to run from the

effective date of this Agreement. Such time requirements may be extended in writing by the

Assistant Deputy Comptroller for good cause upon written application by the Board.

       (9)     The provisions of this Agreement shall be effective upon execution by the parties

hereto and its provisions shall continue in full force and effect unless or until such provisions are

amended in writing by mutual consent of the parties to the Agreement or excepted, waived, or

terminated in writing by the Comptroller.

       (10)    This Agreement is intended to be, and shall be construed to be, a supervisory

"written agreement entered into with the agency" as contemplated by 12 U .S.C. § 1818(b)( I),

and expressly does not form, and may not be construed to form, a contract binding on the OCC

or the United States. Notwithstanding the absence of mutuality of obligation, or of

consideration, or of a contract, the OCC may enforce any ofthe commitments or obligations

herein undertaken by the Bank under its supervisory powers, including 12 U.S.C. § 1818(b)(l),

and not as a matter of contract law. The Bank expressly acknowledges that neither the Bank nor




                                               - 19-                                Appendix p. 113
the OCC has any intention to enter into a contract. The Bank also expressly acknowledges that

no OCC officer or employee has statutory or other authority to bind the United States, the U.S.

Treasury Department, the OCC, or any other federal bank regulatory agency or entity, or any

officer or employee of any of those entities to a contract affecting the OCC's exercise of its

supervisory responsibilities. The terms ofthis Agreement, including this paragraph, are not

subject to amendment or modification by any extraneous expression, prior agreements or

arrangements, or negotiations between the parties, whether oral or written.

       IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has

hereunto set her hand on behalf of the Comptroller.



lsi ([)e6ra)l. qarftJtuf                                             10/25/04
Debra A. Garland                                                    Date
Assistant Deputy Comptroller
Lubbock Field Office




                                               - 20-                               Appendix p. 114
       IN TESTIMONY ~REOF, the undersigned, as the duly elected and acting Board of

Directors of the Bank, have hereunto set their hands on behalf of the Bank.


Susan Couch                                                        10-25-04

                                                                  Date

Jane Slemp Burgess                                                10/25/04
                                                                  Date

Terry J. Spears                                                   10-25-2004
                                                                  Date

Jim Pennington                                                    10-25-04
                                                                  Date

C. C. Burgess                                                     10-25-04
                                                                  Date

Campbell Burgess                                                  10-25-04
                                                                  Date



                                                                  Date



                                                                  Date



                                                                  Date



                                                                  Date




                                              - 21 -                           Appendix p. 115
                       ,
                    , ,..
                    ,,


                        FEDERAL DEPOSIT INSURANCE CORPORA1l0N

                                        WASlllNGTON, D.C.


                                                         )
Til the Malter of                                        )       NOTICE OF INTENTION TO
                                                         )       REMOVE FROM OFFICE AND
                            .                            )       PROHIBIT FROM FURTHER
CORNELIUS CAMl'BELL BURGESS,                           )         PARTICIPATION AND
Individually and as an institution-affiliated party of )         NOTICE OF ASSESSMENT OF
                                                       )         ClVJLMONEY PENALTY,
HERRING BANK                                             )       FINDINGS OFFACT AJ>.'J)
AMARILLO, TEXAS                                          )       CONCLUSIONS OF LAW, ORDER
                                                         )       TO PAY, AND NOTICE OF
(INSURED STATE NONY.E!llBER B'\""11
                                                                                                 Appendix p. 116
                          ;   ..


                                                                                                              ,--  ~




-caused or was likely to cause more than a mDlimalloss to the Bank.

       The FDIC, therefore, institutes 'Ibis proceecfing for the pwpose of determining whether an
                                                                                                               --
                                                                                                              ,
appropriate ORDER OF REMOVAL FROM OFFICE AND PROHIBITION FROM FURTHER                                         ,.
                                                                                                              r
PARTICIPAllON ("ORDER O~ REMOVAL AND PROHIBIDON") should be issued against                                    ....:

Respondent pursuant to the provisions of 12 U.S.C. § 1818(e),removingRcspondentfromoffice                     .i-
                                                                                                              :

and prohibiting him ~m further participation in the conduct oithe affairs of~ Bank and any
                                                                                                              l-_
                                                                                                              ~,.
other insured deposito:ry institution or organization listed in 12 U.S.C. § 1818(e)(7)(A), without            -,



the prior written coosent ofthe FDIC and such other appropriate Federal fimmcial institutions

regulatory agency, as that term IS defined in 12 U.S.C. § 1818(e)(7)(D): -

       Further. ~e FDIC institutes this proceeding fOI the assessment of civil money penalties
pursuant to the provisions of 12 U.S.C. § 1818(i)(2)(A) and (B) against Respondent

       The FDIC hereby issues this NOTICE OF lNTENT TO REMOVE FROM OFFICEM'D

PKOHIBIT FROM FORmER ~ARTIC1PATION (IINOTICE TO REMOVE AND PROHIBIT')

pursuant to the provisions of12 U.S.c. § 1818(e) and this NOTICE OF ASSESSMENT OF

                                   . AND CONCLUSIONS OF LAW, ORDER .
CIVIL MONEY PENALTY, FINDINGS OF FACT

TO PAY. AND NOTICE OF HEARING ("NOTICE OF ASSESSMENT',) pursuant to 12 U.S.C.                                     i
                                                                                                                  r!
                                                                                                                  I
§ 1818{i) and It C.F.R. Part 308 and alleges as follows:


                                      FINDINGS OFFACf

                                   JurisdictWn and Background
       1.      At all times pertinent to the charges herein, the Bank: was a coIpOration existing

and doing business tmderthe laws of the State' of Texas. having its principal place of business in

                                                 2



                                                                                            Appendix p. 117
I   ,               I   "




                                                                                                                           i'
                                                                                                                           I,
                                                                                                                           ~i
                                                                                                                           :!
                                                                                                                           I

        .Amarillo, Texas,                                                                                                  1
                                                                                                                           'j
                                                                                                                       . I'!
               2.           At all times pertinent to the charges herein, the Bank has been. an insured State              I;

        nonmember bank. as defined in 12 U.S,C. § 1813(e)(2) and, as such. is subject to the Federal                       'I
                                                                                                                           'I


        Deposit Insurance Act (UAcf'),12 U.S.C. '§ 1811 etseq.• the Rules and Regulations of the FDIC.                     11
                                                                                                                           !';,
                                                                                                                           ;1
        12 C.F.R Chapter        m. and the laws ofthe State ofTexas.                                                       II
               3.           At ~ times pertinent to the charges herein, Respondent was an institution-                     I"':
                                                                                                                               "

                                                                                                                           i
        affiliated party of the Bank as that tennis defuied in 12 U.S.C. § IS13(u).                                            ~.


               4.           The FDIC has jurisdiction over the B~ the Respondent, and the subject matter

        of this proceeding.

               5.           The FDIC is the "appropriate Federal banking agency" with respect to the Bank                      I',i
                                                                                                                               :i

        within the meaning of12 U.S.C. § 1813(q)(2).

               6.           The Bank is wholly-owned by Herring Bancolp, Inc., Amarillo Texas C'IIBI").

               7.           The Burgess tamUy owns or controls approximately 80 percent of the outstanding

        stockofHBl

               8.           The members of the Bank's Board of Directors ('"Board"), which includes

        Respondent, his father and sister, col.leetively own 58 percent ofImI's voting stock.

        Respondent's father, Charles Coney Burgess. was at all times relevant to this actio~ Cbainnan of

        the Board and Chakman of the Board of Directors ofBBL

               9.           Respondent is HBI's Vice Chainnan and President

               10.          RespondentjoinedtbeBankio 1992.

               11.          In. 2002, the Bank appointed Respondent as its Chief Executive Officer and


                                                              3



                                                                                                         Appendix p. 118
President.

        12.     At all times pertinent to the charges Jierein, Respondent held the positions of

President, Chief Executive Officer, and director at the Bank until his resignation On April 2,

2012, as President and lDl.1i1bis June 19,2012 resignation as ChiefBxecutive Officer.                           ,.
        13.     Respondent remains a current director on the Bank's Board and an officer for                    i

HBl

                  Respondent's Unsafe or Unsound Expense ReimhuTsemellt Practice
                                                                                                                i
                                  and Breaches of Fuluc.iary Duty     .                                         !
                                                                                                                I

                                                                                                                t
                                                                                                                I
        14.     Between November 2009 through April 2012 (the "Relevant Period").                               I
                                                                                                                !
Respondent repeatedly engaged in unsafe or unsound practices and breached his fiduci8IY duty to
                                                                                                                .r
                                                                                                                !I
                                                                                                                :
the Bank by causing the Bank to pay his personal expenses, including the expeDSes ofms
                                                                                                                !.
girlfrlend Susan Taylor ("Taylor"), who was not a Bank employee, without:full and 1ruthfu1

disclosure to, or illfonned approval from the Board.

        15.     During the Relevant Period, Respondent repeatedly used multiple Bank-owned
                                                                                                                I.
                                                                                                                :'
                                                                                                                I'

                                                                                                                ,
credit and debit cards issued in Iris name, Taylor's name, and in the name of other Bank                        !-
                                                                                                                :.:
                                                                                                                ~;
employees {coUectively "Bank-Owned Cards") to pay for his and Taylor's personal expenses,                       !

which were charged to the Bank without adequate or truthful support for the business nature of
                                                                                                                r,'r0
the expenses.

        16.     Until at least July 28, 2011 Respondent routinely did not retain sales receipts for

the charges he made on his Bank-Owned Cards, retaining receipts for only about 10 percent of

'his chargeS (by dollar volum~),

        17..    More often than not, Respondent failed altogether to document or otherwise

                                                  4



                                                                                              Appendix p. 119
evidence the propriety ofms charges; and what documentation he did pIovide was :fiUse,

misleading, vagu~ or incomplete, and as such, unreliable and effectively useless in allo$g the

Bank. its auditors. or examiners. to ascertain whether Respondent's charges were for legitimate

business pmposes, or for personal pmposes.

        18.    The Bank paid for all ofResponde.nt"s expem;es that were charged on the Bank.-

Owned Cards issued to hlm. non-employee Taylor, and other Bank employees, including those

mcurred for his persoJ:!Bl benefit

        19.    During ~e Relevant Period, Respondent ro~y used the Bank's cash-out

tickets, at his discretion; to withdraw:Bank cash without maintaining any receipts or providing

adequate or trutb:fuI supportfor the business nature of the expetlSe8.

       20. . To cause the ~ank pay for his personal expenses, Respondent self-approved, and

instructed employees to reimburse, his expenses or pay his BSDk-Owned Card charges without

sufficient sppport for the business nature of the expenses or prior approval from the Banlc:

       21.     By way of example only and without any limitation, in email exchanges dated

February 19 and 20,2008, between Bank employees Althea White and Angela Davis. Ms. Davis

noted that ''1 have the stub part of bill but I have ~o clue what was bought."

       22.     Tn response, Ms. White explained, "I am not allowed to give you the top part"

       23.     Ms. White went on to explain, "Campbell said that he and [Senior Vice President

of Operations] Scarlette [Blair] worked it out where youj~ pay the bill. He doesn't want that

infonnation to leave the floor."

       24.     '!he emaiI went on to state that "[h]e said to get with Scar1ette [Blair] and see how


                                                  5



                                                                                               Appendix p. 120
                                                                                                               '.1
                                                                                                               ,!.   .



 to pay them."
                                                                                                               II
         25.     During the Relevant Period, Respondent also made false or misleading entries in               ··: .
                                                                                                               ·
. records provided to the BaDk in order to portray legitimate business purposes for his personal

 charges.                                                                                                      ;.
                                                                                                               ·
         26.     During the Relev~t Period, Respondent misled the FDIC, Texas peparfment of

 Banking ("TDOB"), and the BBDk's Board about his misuse of Bank-Owned Cards. the number

 of~anlc:-Owned Cards in his name,    and Taylor'S expenses and her Bank-Owned Card.

         27.     Respondent's consistent use of Bank-Owned Cards and cash withdrawals during

 the Relevant Period to fund personal expenses, and his deliberate failure 10 maintain meaningful

 documentation ofbis expenses both were unsafe or unsound bankiDg practices and breaches of

 his fiduciary duty to the B~.

         28.     To the extent that the Bank's payment of these personal charges and subsequent

 reimbursement by Respondent could be characterized as loans, Respondentvio1ated Regulation

 o.
        29.      Following are examples of some, but not all of Respondent and Taylor's persooal

 charges on Bank-Owned Cards.

         30.     On December 24, 2009. Christmas Eve, Respondent charged $1,600 to aBank-

 Owned Card for a purchase at Diamood Creations       mNew York City.
         31.     Diamond Creations is a New York jeweler.

         32.     The Bank paid the Diamond Creations charge in December 2009.

         33.     The Ja.n.wuy 2010 Bank-Owned Card statement claims the business purpose of the


                                                  6



                                                                                             Appendix p. 121
purchase to be ''business development"
                                                                                                             i
       34.     Respondent did not reimburse the BaDk f~ the Diamond Creation expense until                   I
                                                                                                             II
over two years after the Bank paid the charge.                                                               I   I
                                                                                                                 I
                                                                                                                 I
                                                                                                                 ~
       35.     On Febnwy IlJ 2011 JRespondent charged $420 to a BaJJk-Owned Catd for 12

"buddy training" sessions at Amarillo Athlete.
                                                                                                             !
                                                                                                             "
       36.     The Bank p~d the Amarillo Athlete charge.

       37.     A notation on the credit card statement states that the charge was "for Susan

Taylor."

       38.     The Februaxy charge is one of ten Amarillo Athlete charges on Bank-Owned
                                                                                                                 ,.
                                                                                                                 :.
Cards issued to Respondent or Taylor incurred in 2011. Many of the receipts cany the notati0ll:                  j


for "CCB" - Respondent Cornelius Campbell Burgess - and "Susan Taylor".

       39.     The Bank paid Amarillo Athlete charges'totaling $3,570.

       40.     On August 12, 2010, Respondent cQarged $169 on one ofbis Bank-Owned Cards

for textbooks shipped to Taylor Burgess, Respondent's son.

       41.     The September 2010 Visa Statement notates "supplies," but the invoice states

"Biology•.• Geometry ••• [and] World History.. : Textbooks."

       42.     The Bank paid the charge in September 2010.

       43.     On November 18,2010, Respondent charged $800 to one ofms Bank-Owned

Cards for "Googlc tRoss Koplin."

       44.     The Visa statement provided by Respondent reflects a riotation for the charge of

t'Business development.'·


                                                 7



                                                                                           Appendix p. 122
                                                                                      .'




        45.      The Bank paid the charge.

        46.      Ross Koplin is a Colorado criminal defense attorney who specializes in motor

vehicle offenses.                                                                                             !
                                                                                                              !
                                                                                                              i.
        47.      After the Bank paid Koplin, the Bank. also paid $175.28 for a Colorado traffic               .
                                                                                                              i
                                                                                                              I
ticket Thus, it appears that the payment to Koplin was for legal services relating to the Colorado            ~.'



traffic ,ticket and. not a business development expense.

        48.      On atleast:five occasions before July ~8, 2011. Taylor accompanied Respondent

.on Bank travel at Bank. expense. On those five occasions. Taylor's travel expenses were charged

on a Bank-Owned Card, and the notation on the Visa statement falsely noted that travel was for

"CCB" - Respondent Cornelius Campbell Burgess.

        49.      On each occasion, there were two identical cbarges on Bank-Owned Cards for
                                                               .'                                             "j



        50.      On each occasion, one ticket was for Respondent and one ticket was for Taylor.

        51.      The travel charges occurred during 2010 and were dated JUDe 14.23, and 24 and

July 7, and 9.

        52.      The Bank paid those travel charges.

        53.      On many other occasions, Taylor accompanied Respondent on Bank-related travel

and Respondent or another Bank employee cbarged Taylor's travel expenses to a Bank-Owned
                                                                                                              -,
Card.

        54.      Respondent made numerous charges on Bank-Owned. Cards from late 2009 (that

the Bank paid in Janumy 2010) through 2011 to Raffkinds. an Amarillo clothing store, totaling


                                                  8



                                                                                            Appendix p. 123
                                                                                                                .l"

                                                                                                                ,I    .
 over $1,600..

         55.     On 1b.e Vis~ statements most of the Raffkinds charges were unannotated, but a few '
                                                                                                                ,     ,

 had the notation "stationery supplies."                                                                        I,',

                                                                                                                ~
         56.     The Bank paid the Raftkinds charges.

         57.     Other examples of expenses with notations containing the questionable nature of a              I
 Bank expense include, but are not limited to: $733 at TJ Maxx:; $1,130 arid $1,641, respectively.

 to World Market and United Supermarkets (mcluding charges for items such as toothpaste,

, uncooked meat, eggs, produce, and wine); over $6,600 for expenses relating to 12 trips to

 Chattanooga, Tennessee, where Respondent's son, Taylor Camp~eU, attended boarding school;

 over $11.000 in charges to Tr~n Auction Resolutions; in 2010 and 2011, 17 purchases from
                                                                                                                     '!i
 Worley Auction and Appraiser totaling over $57,191; over $426 in animal care products and

 services (including veterinaJy services and a dog leash); a $1,650 charge from what appears to be
                                                                                                                 i.
 Scholastic Tours; and products and services relating to Respondent's home.

         58.     Although there are only a few receipts from Tranzonand Worley. receipts that do

 exist describe a Variety of expenses that do not appear to be legitimate business ~enses, such as

 a stereo receiver, outdoor furniture, and outdoor firePlaces,

         59.     The Bank. paid all of the charges descrlbed above.

                                        The 2010 Bank Examination

         60.     On December 13, 2010, tho FDIC began an examjnauon of the Bank ("2010

 Examination"). The 2010 ·Examinationresulted in a d~wngrade in ihe Management component

 from 2 to 3 due to, among other things, a lack of control over Respondent's expenses and an.

                                                   9



                                                                                              Appendix p. 124
          ••• 1

                                                                                                                .
                                                                                                                I ..




inadequate Conflicts of Interest Policy.                                                                        j,
                                                                                                                !
       61.        Specifically, the 2010 Examination found the Bank's ratio ofnoninterest expense

to average assets was 4.13 percent, which placed the Bank. in the 92111 percentile of its peer group.

The Bank's high. noninterest expenses arc ~butable, at least in part, to the Bmk's uncontrolled

expense spending. including expenses the Resp~ent incurred or were incuIred on his behalf.                      I·
                                                                                                                ;.

       62.        On Febrwuy 24, 2011, the FDIC and the mOB met:Mth the Board to discuss the
                                                                                                                I
                                                                                                                !-.
:findings of the 201~ Examination (''FebnlaIy 24, 2011 Meeting").
                                                                                                                \.,
                                                                                                                r
       63.        ~ ~e February 24, 2011        meeting, the FDIC and the·1pOB infunned the

Bank's Board that Respondent obtained $38,800 for unsubstantiated expenses using cash-out

tickets in 2010 while using seven Bank-Owned Cards for various p~s.

       64.        The FDIC and the mOB also infouned the Boaro that they sho~ld .immediately

pJ.ace controls on Respondent's expenses, order a forensic audit on ~enses from 2008 through                    l
                                                                                                                I-

                                                                                                                I·.
2010, promptly obtain reimburseIQ.eDt for all 2010 cash-out tickets without receipts to support the             I
                                                                                                                i
                                                                                                                !.!
business purpose of such expenses, and obtain reimburseme.nt for any employee expenses                          ~
                                                                                                                t
incurred for the employee's personal bep.efit
                                                                                                                I
       65.        On March 8, 2011, Respondent met"with the FDIC.

       66.        Respondent stated during the March 8, 2011 meeting that bcca~e he could not                   j
                                                                                                                 .,
locate receipts for the cash-out tickets, the $38,800 in cash-out tickets would be added to his

2010 W-2 as income for that year.

        67.       Also, during the meeting on March 8, 2011, ~ondent promised to implement

all 2010 examination recommendations, including controls on Respondent's expenses.


                                                  10



                                                                                              Appendix p. 125
                                                                 .   "   ..


                                                                                                               "




                                   Taylor's Bank-Owned Ctl1'~
                                                                                                               .,
                                                                                                               "
                                                                                                                    II
                                                                                                                    j
        68.    On March 21,2011, Respondent manged for the issuance of a Bank-Owned Card                       l
                                                                                                                    .
                                                                                                                    I
                                                                                                                    I
                                                                                                                    I
                                                                                                                    I
to Taylor, a non-Bank employee.

       69.     Taylor'S application for her Bank-owned credit card includes the notation that she

was the ccSenior V P of Assistants" for the Bank.

       70.     The Bank's Human Resources Department subsequently confumed to FDIC

examip.ers that Taylor was never a Bank employee.
                                                                                                               ~:
       71.     At all times pertinent to this proceeding, Bank policy 'limited the issuance of                 .
                                                                                                               I




Bank-Owned Cards to full time Bank employees with a business nee~ for a credit card.

       72.     Initially, Taylor's Bank-Owned. Card had a credit limit of $5,000.

       73'.    In consecutive months. Taylor's Bank-Owned Card's crel;lit limit was raised to

$7,500 and then to $15,000, with no apparent Board or Bank supervisor appro~ or oversighl
                       ,           ,

       74.     On March 22, 2011, Bank Senior Vice President Scarlett Blair (''Blair'~ inf'omled

the Board in writiDg that Respondent planned to cancel four of his Bank-Owned Cards.

       75.     Blair's letter regarding the planned cancellations did not inform. the Boanl of

issuance of Taylor's BaDk-Owned Card or her application with the false infoJlllationregarding

her emploJ'IUcrit by the Bank as a Senior Vice President of AsSistants. '

       76.     Expenses charged on Taylors Bank-Owned Card totaled approximately $48,000

during 2011 and $9,000 in 20 12 before it was deactivated in Aprll2012.

                            Tile June 2011 Memorandum. o/Understanding

        77.    On J1DJ.e 14,2011, a Memorandum of Understanding ("MOU") between the Bank,


                                                 11



                                                                                             Appendix p. 126
the FDIC. and the TDOB became effective.

         78.   MOU Prqvision #3 required a forensic audit for the period 2008 through 2010 that                I


                                                                                                              ~I
identified and totaled non-Bank related exptDSeS incurred by the Bank on behalf of any employee               .:
                                                                                                               :~



and required the Board to submit ~ the FDIC and the mOB a record of full reimbursement by

the employee for any non-Bank expenses.

     . 79.     During 3: Board meeting held on July 28, 20 II, the Board conducted its. first

review of Respondent's expenses.

         80.   During are1ated July 28,2011 EXecutive B081u session and in response to a

question whether a Bank-Owned credit card had been isSued to Taylor, Respondent answered.

"No".

        81.    Respondent knew or should have known ~ Taylor obtained and was using a

Bank-Owned Card.

         82.   At the meeting, Blair explained to the Board outside ofRespondenfs presence

~t Respondent made personal charges on Bank-Owned Cards "to test the Bank's payment card

systemL],' but "reimburses the bank for all personal charges.,o

        83.    Respondent made minimal reimbursement of personal charges (approximately

$4,000) before the FDIC and the mOB demanded repayment of all non-Bank expenses.

         84.   Repayments that Respondent macte prior to the FDIC and the mOB's demand for

full reimbursement represented a small fraction of non-Bank expenses Respondent charged aD

B-ank-Owned Cards.

        85.    Doring '!he July 28,2011 Board Executive Session, Blair discussed l?everal credit
        '.

                                                12


                                                                                            Appendix p. 127
                                                                                                     ..       '.
                                     . .,                                                         ..


card charges made by Respondent that appeared to be personal in nature.                                         j'
                                                                                                                I

        86.     One such charge involved one of Respondent's ~ trips to Chattanooga,

Tennessee, purportedly for a student credit card program..

        87.     Respondent's trips to Chattanooga, Tennessee cmresponded to times when

Respondent's son attended school in Chattanooga, TeDllessee.

        88.     Respondent lind/or a subsidiary ofHBI controlled by the Burgess family,
                                                                                                                i'·
Financial Payments, reimbursed the Bank for a fraction oi"the charges incuned o~ !riPs to                       I
                                                                                                                ,
Chattanooga.                                                                                                    1
                                                                                                                :-"
                                                                                                                I
        89.     Blair eXplained that the "health and fitti.ess" entries on Respondent's credit card             t
                                                                                                                j.
statements were Bank expenses because "CEO Burgess [has] tremendous pain in his neck and                        I

back" and the expenditures were for "a masseuse and trainer."
                                                                                                                i
                                                                    .                                           I
                                                                                                                I
                                                                                                                ,I
        90.     Blair did not explain 'that the ''health and fitness" expenses paid by the Bank were,           i
                                                                                                                .I
at least in part, for the benefit of Taylor.                                                                    j"
                                                                                                                I
        91.     The Executive Board also discussed, outside of Respondent's presence,

authorizing payment ofRespondent's Executive MBA program ("EMBA"). althouglt by this             time
Respondent had been charging the expenses to the Bank (totaling moreihan $100,000). including

Taylor's expenses in accompan,mg Respondent, for over 13 months:

        92.     After Respondent retnmed to the Boani meeting, the Bqard asked why he had

ttavelled to Singapore in July 2011 for bis EMBA.

        93.     Respondent explained 'that the travel to the school's Singapore campus was a

requirement of his EMBA. Respondent did not explain a side trip from the EMBA required


                                                  13



                                                                                              Appendix p. 128
                                                                                                                ...
Singapore trip that he and Taylor took in July 2011 to Hanoi. Vietnam, that cost the Bank at least

$1,672.

          94.   Likewise, Respondent never told the Board that in August 2011, after an EMBAM

required trip to the school's London campus, he and Taylor were planning a side    trip to Paris that
ultimately cost the Bank at least $1,218.

        95.     At the July 28, 2011 meetin& the Board. also raised the issue o~having an

assistant accompany Respondent on travel at Bank's expense.

       96.      Respondent explained that he ne¢cd an assistant (i) to organize the roughly 150

emai1s he received daily (thereby exposing a nonMBank c;mPloyee to Bank business); (ii) to bring

to his "attention matters that [sic] ne¢ing his immediate attention"; and (iii) to be able to discuss

Bank matters in real time with someone who knew what was going on because of the time Jag

with Amarillo and his demanding school day.

       91.      Respondent did not disclose that his "assistant" was his girlfriend Taylor.

       98.      Contrary to his statement to the Bank's Board claiming that Taylor's expenses

were justified as necessary business expenses, Respondent subsequently ex.pJained to the FDIC

and the mOB in February 2012 that the Bank had a policy of paying travel expenses for !i

significant other who accompanied a B~ employee on legitimate business navel.

       99.      Respondent did not produce this purported policy in response to FDIC and mOB

requests, and later retracted his statement that the Bank bad such a policy.

        100.    During the July 28, 2011 meeting, Respondent told the Board that the Uciversity

of Chicago paid for EMBAlod¢ng.


                                                 14


                                                                                              Appendix p. 129
•   _,   :.<1,,:.                                                        .'




                                                                                                                      ..
                                                                                                                      I
                                                                                                                      -.\
                    .101.   Respondent and/or Taylor repeatedly used BBDk-Owned Cards to pay for lodging
                                                                                                                      :.
                                                                                                                      -,
                                                                                                                      •
    ,while attending EMBA courses.                                                                                    I.-
                                                                                                                      I~'
                                                                                                                      !
                    102.

               . 103.
                            The Bank routinely paid 'these BMBA lodging charges.

                            At the conclusion of the July 28,2011 meeting, without reviewing or evaluating
                                                                                                                      i·
                                                                                                                      I
                                                                                                                      I
                                                                                                                      I
                                                                                                                              I
                                                                                                                              II
                                                                                                                      t

     any of Respondent's actual expenses based on the business or personal nature of each expense.                    i;
                                                                                                                      !'"
                                                                                                                      .:':.
    the Board: (1) approved a 2011 expense budget of $127.000 for Respondent by annualizing his                       rI-
                                                                                                                      r
    year-to-date expenses; (2) retroactively approved all of Respondent' s 2011 Bank·Owned Card

    expenses; (3) retroactivCiy approved EMBA-related expens~ that 'the Bank 'paid o~ the prior .

     13 months; (4) retroactively approved Taylor's travel expenses as the Bank-related expenses of                   1-

     an assistant; and (5) directed Respondent to abstain from making personal purebases on Bank-
                                                                                                                      i
                                                                                                                      ,.
                                                                                                                      ;
                                                                                                                      i
    Owned Cards.                                                                                                      I
                                                                                                                      IJ
                    104.    There is no indication in the Board minutes that Respondent's father. ChaiDDBn of         !
                                                                                                                      r
                                                                                                                      I
    'the Board, recused from the vote.                                                                                !
                                                                                                                      :


                    105.    Despite the Board's. Wrective, Respondent continued to make personal charges on.          i~
                                                                                                                      :
    Bank-Owned Cards.                                                                                                 i
                                                                                                                      !,
                                         TIle Pailgett, Strntemann & Co. ForensicAudit                                ,-
                                                                                                                      i
                                                                                                                      I
                    106.    On August 8, 2011, the Board retained Padgett, Stratemann & Co. ("PSC") to                I
                                                                                                                      ~

                                                                                                                      ~

    conduct the forensic audit required by MOU ProvWon #3:                                                            ~
                                                                                                                      i·

                    107.    At a September 2Q. 2011 Exeeuti.ve Board Meeting, the minutes state "certain

    business related expenses relating to Mr. Campbell Burgess were not adequately documented and

    in some C8Se3 the Bank's files did contain appropriate records and receipts supporting the'

                                                            15


                                                                                                    Appendix p. 130
                                                                                                              .1



                                                                                                              I

                                                                                                              I·i I
business related use of such expense advances. The Board aclcnpwledges that SU?h expense                      i
advances were made exclusively for bUsiness-related purpos~. however, because certain of these
                                                                                                              I
business-related expenses Were not adequately documented, Mr. Campbell Burgess has agreed to

remitS73,900 t9 the Bank."

       108.    The Board never approved the addition of $38,800 to Respondent's 2010 income

in lieu ofins repayment of his 2010 cash advances.

       109.    At aNovem.ber 1,2011 Board meeting with the FDIC and the mOB, Respondent

stated that he repaid all cash. advances for 2008 and 2009 obtained through cash--out tickets

totaling $73,900 and tbathe claimed the $38,800 of20l0 cash advances as income onhis.20l0

W-2.

       110.    During a December 19,2011 conference call with the FDIC and the mOB. the

Bank's ~OU Compliance Committee noted that the PSC forensic audit had been delayed by a

lack of ad~ documentation for ~008 tbro~ 2010 expenses.

       111.    On Januazy 25, 2012, the Bank received a draft foi:ensic audit from PSC rJ)raft .

PSC Audit") which fo~ among other things, Respondent directly charged a total of $476,814

t9 the Bank, including $330,855 on 12 Bank-Owned credit cards, $33,259 on Bank-Owned debit

cards, and $112,700 using cash-out tickets from 2008 1hrough 2010:

       112.    The Draft PSC Audit further found that Respondent producedrcceipts for only

$33,388 of the $476,814 ofex.penses to support such expenses as legitimate Bank expenses.

       113.    The Draft P~C Audit determined. that $18,866 of credit card uges, which were

made by or on behalf of Respondent, had an available receipt to support non-bank expenses; that


                                                 16



                                                                                            Appendix p. 131
                                                                              "




                                                                                                                ;   .

  $327;1.73 ofRespondent's debit and crectit card charges lacked receipts;   and listed $149,598 of
  direct credit and debit charges of Respondent without receipts as "questionable!'

          11~.   The DraftPSC Audit found that B1l additional $467,268 was charged on Bank-

  Owned Cards of other employees, including Respondent's Bank: assistants, and tlnit many of                    :.

  theSe charges relate to Respondent

          115.   Unlike Respondent's direct charges on Bank-Owned Cards issued to Respondent,
                                                                                                                "
  the majority oftb.e charges on Bank-Owned Cards is~ to other Bank employees included

  receipts,                                                                                                    .i

          116.
                                 .
                 Many of these receipts for charges on Bank-Owned Cards issued      to other Bank

  employees show that the expenses benefited Respondent and not the B8IIk.

          117.   On February 1, 2012, the Board ratified. ~ildent·s ,charges from 2008 through

  2010 as "busjn.ess expenses" based aD! (i) two letters from Doug Conder C'Condet'), a certified

  public accountant who also s~ed as CPA for Respondent and HBI, and who was a tenant of

  HB1, opining that the absence of receipts supporting a business pUIpose bad survived IRS

 .scrutiny and recommending that "the Board retroactively approve Respondenfs expenses '.. '




        119.   There is DO indication in the Board minutes that Respondent's father. Chainuan of

the Board. recused from the vote.

        120.   On Februmy 1. 2012, in accordance with Blair's memorandmn, Respondent

reimbursed $4)695.22 to the Bank.

                                     Tile 2012 Bank Examination

                                                                                                             . I
        121.   At the February 13, 2012 joint examination of the Bank. (,,2012 Examination'1,

the Bank's management component was downgraded from a 3 to a 4 because ot: among other

things, the Board's continued lack of controls over Respondent's expenses, including the

issuance of a Bank-Owned Card to non~ployee Taylor, and continued fhll~ to conduct a line

item analysis of Respondent's expenses and obtain full reimbmsement for non-Bank expenses, as

required by MOU Provisions #3.

       122.    The 2012 Examination also noted that Taylor's credit card charges were shown

under Respondent's expenses - rather than identifYing Taylor's Bank-Owned Card charges

separately - in monthly expense reports that the Board reviewed.

       123.    On April 2, 2012, Without reviewing the nature of Respondent's individual

expenses as required by MOU Provision #3, the Boan! once again retroactively approved all

.expenses of Respondent from 2008 tbrough2010 shown in the draft forensic audit after

reviewing new IRS analyses by Conder and tax attomey Bill Hoy C'Hoy"), plus the prior

recommendations of Conder and BImr.

       124.    Hoy opined regarding the sufficiency of the Bank's expense rem.bursem.ent

"system" for m.S PUIpOses) concluding that the "system" was sufficient for IRS purposes.

                                               18


                                                                                           Appendix p. 133
                                                                                                      .,
                                                                                                           "
   '.
                                                                                                                     .
                                                                                                           ·.
                                                                                                                     I
                                                                                                                     I
        125.   Conder .opined that the Bank's reimbursement of expenses without receipts was               ·~.
not a GAAP violation.

        126.   There is no indication in'the Board minutes that Respondent's father, Chairman of

the Board, recused from the vote.                                                                          s
                                                                                                           I
                                                                                                           s.
                                                                                                           j.
        127.   On Apru2, 2012, based on a management study that recommended the positio~ of                !'

                                                                                                           ~
Chief Executive Officer and President be split   mto two positions, Respondent resigned as Bank                  I

                                                                                                           I
                                                                                                           I·~
                                                                                                           r:"   I
President

        f28.   On April 12, 2012, PSC issued its final forensic audit report.
                                                                                                                 I
        129.   The final PSC report conclude         133.    The 1DOB and the FDIC recommended that the Board review Respondent's

 expenses prior to 2008 and through 20~2, and that Respo.Udent promptly reimburse the Bank for

. all non-Bank related expenses.

         134.   On June 19,2012, R!:spondent resigned as ChiefExecutive Officer of the Bank

 but remained on ~e Board. He also resigned from all Board committees.

         135.   On July 20, 2012, the mOB and the FDIC jointly notified the Board, in writing,

 that aU non-Bank expenses paid on behalf ofRespondent during bis tenure at1he Bank should be

 pIomptly reimbursed.

                          TI,e Bank's Settlement with Respondent
         136.   On October 30, 2012, the Board authorized new directors Robert Templeton

 ("Templeton") and William. McKinney \McKiDney") to resolve Respondent's expense issues

 and negotiate with Respondent regarding any required payment.

         137.   After revie)Ving Respondent's expenses, including the $149,598 identified by PSC           iI
                                                                                                           ,.
 as "questionable," directors Templeton and McKinney determined that approximately $180,000

 in expenses wammted reimbUISement to the Bank.

        138.    On December 7, 2012, directors Templeton and McKinney reached a signed

 settlement agreement with Respondent to reimburse the Bank an additional $238,650 for

 expenses that Respondent charged and 'the Bank paid from 2005 through 2012.

        139.    On December 7, 2012, Respondent paid the Bazik $238,650, bringing his total

 reimbursement to the Bank to $319,505 between October 2011 and December 7.2012.
                                                                        .       .
                                      CONCLUSlO~S        OF LAW
         140.   Paragraphs 1 through 139 are re-alleged and incorporated helein by reference:

                                                20


                                                                                         Appendix p. 135
          •••   • • • •1                                      ,J                   .   -."                     .    '




                               .                          .                                                    ":   .
        141.    By reason of Respondent's foregoing acts, omissions and practices, Respondent'

,has recklessly engaged in unsafe or unsound practices.

        142.     As a result of the foregoing acts, omissions, or practices, Respondent has breached

bis fiduciary duty as an officer and directOr, of the Bank.

        143.     To the extent that the Ban!c's payment of Respondent's personal charges and

subsequentreilpbursement by Respo~t could be characterized as loans, Respondent violated

Regulation O.

        144.     Regulation 0 requires that loans to Bank insiders be extended ICon substantially

the Same tCnns (including interest rates and collateral) as, and follQwing credit underwriting                          I
procedures that are not less stringent than, those prevailing at the time for 'compamble                                I
                                                                                                                        I


transactions by the bank with other persons that are not covered by [Regulation 0] and who are

not employed by the bank.,.. 12 C.F.R. § 215.4(a).

        145.     Because the Bank did not make comparable loans to non-Bank employees at,that .

time, Respondent's personal cbarges and cash withdrawals were extensions of credit by the Bank
                                                                                                               I

~ on preferential tenns and therefore violated Regulation O.                                                   I
                                                                                                               !
                                                                                                               I
        146.     As a result of Respondent's foregoing acts, omissions, or practices and breaches              r
                                                                                                               .f
                                                                                                               "
of fiduciary duties, the Bank suffered losses.                                                                 ;,

        147.     As a result of his foregoing acts, omissions, or practices and bzeaches offiduciaty

duties, Respondent received financial gain or other benefit                                                    ,
                                                                                                               I
                                                                                                               I,
        148.     RespOndent's foregoing acts, omissions, or practices demonstrate a willful or                 I
                                                                                                               :
continuing disregard for the safety or soundness of the Bank and personal dishoD,eSty. '


                                                  21


                                                                                             Appendix p. 136
                                                                                                        •• I




                                                                                                                !.




            NOTICE OF ASSESSMENT OF CIVIL MONEY PENALTY, FlNDINGS OF
                       FACT AND CONCLUSIONS OF LAW

        149.    Paragraphs. ~ through 148 are restated and incorporated herein by reference and

. constitute FJNI)INGS OF FACT AND CONCLUSIONS OF LAW for the pmposes of this

NOTICE OF ASSESSMENT.

     . 150.     By reason of the allegations contamed herein. Respondent has recklessly engaged                 ,
in unsafe or unsound practices in conducting thc affairs of the Bank within the meaning of 12                   .
                                                                                                                ~
                                                                                                                EO


U.S.C. § 1818(i)(2)(B)(i)(TI).                                                                                  i

        151.    By reason of the allegations contained herein, Respondent has breaclted his

fiduciaIy duties to the Bank within the meanmg of 12 U.S.C. § 1818(i)(2)(B)(i)(III).

        152.    To the extent that the Bank's payment of Respondent's personal charges and

subsequent reimbursement by Respondent could be characterized. as loans, Respondent violated

Regulation O. Therefore. Respondent bas violated law or regulation within the meaning of

semion 8(i)(2)(A)(i) oftbeAct, 12 U.S.C. § 18~8(iX2)(A)(i).

        153.    By reason of the allegations contained herein, Respondent's practices and

breaches are part oia pattem of misconduct witlrin the meaning of 12 U.S.C. §

1S'l8(i)(2)(B)(ii)(I). .

        154.    By reason of the allegations contained herein, Respondent's prncl:ices and

breaches resulted in pecuniBlY gain or other benefit within the meanmg of 12 U.S.C. §

1818(i)(2)(B)(*ri)(ID).

        155.    By reason of the allegations contained herein, Respondent's practices and

breaches resulted in more than a minima] loss to the B~ within the meaning of 12 U.S.C. §




                                                                                              Appendix p. 137
                                                                                                                  I:
                                                                                                                   .
                                                                                                                  • I




    1818(i)(2)(B)(ii)(ll).
                                                                                                                  I.
           ·156.    By reason of the allegations contained here~ Respondent made or caused to be

    made f31s~ entries in the ~ank's books and ~ords within the meaning of 12 U.S.C. §

    1818(i)(2)(B)(ii)(II).

          '157.     By teason of the allegations contained here~ Respondent concealed material

    facts from bank regulatory authorities within the meaning of 12 U.S,C: § 1818(i)(2)(B)(ii)(ll).

                                                ORDER TO PAY
          '158. . By reason ofRespondent's reckless engagement in unsafe or unsound practices,
                       .'
    breaches offiduciary duties. andIorviolations of law or regulation, which were part of a pattern.

    ofmiscondoct that r~ted in pecuniaIy gain or o~er benefit to him and more than a.minimal

    loss to the Bank, as set forth iIi the NOnCE OF ASSESSMENT, the FDIC has concluded that a

    civil money penalty should be assessed against Respondent p~t to 12 U.S.C. §§ 1818(i)(2).

    After taking into accoun~ the appropriateness. of the penalty with respect to the size of

    Respondent's financial resources and good fiUtb, the gravit¥ of the practices and breaches, the

    history of previous tmSafe 'or unsound practices or breaches of fiducWy duties, and other matters

    as justice may require, it is:

           ORDERED, that by reason of the reckless l.lDSIlfe or unsound practices, breaches of

    fiduciary duties. and/or violations oflaw or regulation which were part of a pattem ofmisponduct

    that resulted in pecuniary gain or other benefit to Respondent, a penalty be and hereby is assessed

    against RJ:spondent pursuant to 12 U.S.C. § 181800(2) in the amount of $200,000, and

            FURTHER ORDERED, that the effective date of this ORDER TO PAY be, and hereby
"




                                                     23


                                                                                                Appendix p. 138
.'



                                                                                                                  t.




is, stayed Wlti120 days "after the date of receipt of the NOTICE OF ASSESSMENT by
                                                                                                              ;.
Responde~ during which time Respondent may file an 3nswer and request a bearing pursuant to
                                                                                                              I



12 U.S.C. § 1818(i)(2)(H)'and 12 C.F.R. § 308.19.

                                   OPPORTUNITY FOR HEARING

        159.   Notie: is hereby given that a hearing shall commence at Amarillo, Texas, sixtr

(60) days from the date of service of this NOTICE OF INTENT TO REMOVE AND PROlDBIT

upon Respondent, or at such pla~' or on such date as the parties to ibis action and the

Administrative Law Jugge appointed to hear this matter may agree, for the purpose of taking

evidence on the charges herein specified, in order to detemrlne whether a pennanent order should

be issued to prohibit Respondent from further participation in the conduct of the affairs of any

insured depository institution or organization enumerated in 12 U.S.C. § ISlS(e)(7)(A) without                ,.'0
                                                                                                              I

the prior permission of the FDIC and the appropriate Federal financial institutions regulatory

agency, as that term is defined in 12 U.S.C. § 1818(e)(7)(D).

       WITH RESPECT TO THE NOTICE OF ASSESSMENT OF CIVIL MONEY

PENALTIES, RESPONDENT MUST SPECIFICALLY REQUEST A HEARING

WITBlN 20.DAYS PURSUANT TO 12 U.S.C. § 1818(i)(2)(B).AND 12 C.F.R. § 308.19. IF

DESPONDENT FAILS TO FILE A REQUEST FORA BEARlNG WITHIN 20 DAYS OF

THE SERVICE OF THE NOTICE OF ASSESSMENT OF crvn. MONEY PENALTY

ON HlM, THE PENALTY ASSESSED AGAINST mM PURSUANT TO THE ORDER

TO PAY WlLL BE FINAL AND SHALL BE PAID WITHIN 60 DAYS AFI'ER THE

NOTICE OF ASSESSMENT OF CIVIL MONEY PENALTY IS SERVED ONBIM.

                                                24


                                                                                            Appendix p. 139
           160.   The bearing will be public and in all respects conducted in a.ccordanc:e with the

 provisions of the Act, the AdminisfrativeProcedure Act, 5U.S.C. §§ 551-559, and the FDIC's

 Rules of Practice and Procecrure, 12 C.F.R. Part 308. The bearing will be held before an

 AdmiDistrative Law Judge appointed by the Office ofFinanciaI Institution Adjudication pursuant

 to 5 U.S.C. § 3105.

           161.   An original and one copy of all papers filed in this proceeding shall be served

 upon the Office of Financial Institution Adjudication ("OFIA.'" 3501 N. Fairfax Drive, Suite VS-

 D8116, Arlington, Virginia, 22226-3500 pur~uant ~ 12 C.F.R. § 308.10. Copies ofall papers

 filed in this proceeding shall be served. upon the Office of the Executive Secretary, Federal      .

.. Deposit Insurance Corporation, 550 17th Street, N.W. (F-I058), Washington, D.C. 20429; A. T.

 Dill, m, Assistant General Counsel, FedemJ. DepositJnsurance CoIporation, 550 17th Street,

 N.W., MB 3020, Washington, D.C. 20429; and upon Stephen C. Zachary, Regional Counsel'

 (Supervision), Federal Deposit Insurance CoIporation, 6060 Primacy Parkway, Memphis•.

 Tennessee 38119. Pursuantto 12 C.F.R. § 308.l0(b)(4), all documents required to be filed,

 excluding documents produced in response to a discovery request pursuant to Part 308.25 and

 Part 308.26, shall be filed electronically with OFIA. Respondent is hereby directed to file any
       I


 answe.r electronically with OFIA at ofia@fdic.gov. Failure to answer within ~e 20-OOy time

 period shall constitute a waiver of the ri..ght to appear and contest the allegations contained in the

 NOTICE OF ASSESSMENT and NOTICE OF INTENT TO REMOVE AND PROHIBIT and

 sha1l~ upon the FDIC's motion, cause the Administrative Law Judge       or the FDIC to find the facts

 in these Notices.to   be true as alleged and to issue appropriate ORDERS.

                                                   2S



                                                                                                Appendix p. 140
                                                                                                        '.




                                         PRAYER FOR RELIEF

        WHEREFORE, the FDIC prays for issuance of the ORDER TO PA~ in the form detailed

in paragraph 158 above against Respondent; for issuance ofan ORDER OF REMOVAL FROM

OFFICE AND PROIDBmON FROM FURTHERPARTICIPATION against Respondent; and
                                        •
for such other relief as justice may require.

 Pursuant to delegated authority.

 Dated at Washington, D.C., this 21 SI day of November. 2014.


                                                  lsI

                                            Christopher J. Newbury
                                            Associate Director
                                            Division of Risk management Supervision




                                                 26


               J


                                                                                      Appendix p. 141